Please note that yesterday evening the Committee on Civil Liberties, Justice and Home Affairs unanimously adopted the report by Mr Bourlanges.
.  Mr President, please excuse me, but the time it took to find the rapporteur, to get him seated, and to find him a microphone that works, means that his speaking time is pretty well used up.
I simply wanted to say that we are in fact requesting urgent procedure for the measures relating to the freezing of the assets of war criminals in the former Yugoslavia. Our committee had already debated this before being asked to do so, which we were in fact doing only yesterday.
The Council has asked us for urgent procedure, and we regard that request as justified for the very simple reason that, as my grandmother used to say fifty years ago, you do not want to wait until the cows have gone before shutting the gate to the enclosure. What that means is that, if we want to act effectively in freezing the assets of war criminals, the procedure for doing so must be adopted as soon as possible. I therefore endorse the Council’s request for urgent procedure, as does the committee of which I am chairman.
– Mr President, ladies and gentlemen, on behalf of my Committee, I ask that the request for urgent procedure be refused. The funding to be allocated to the new financial instrument for the Turkish Cypriot community – amounting to EUR 259 million – relates to the period from 2004 to 2006. Only EUR 6 million was provided this year for feasibility studies, so this should not be a problem.
I would add that the legal basis – Article 308, in consequence of which Parliament is still consulted – is not uncontentious, and I am being cautious in my use of language when I say that. I can also tell you, however, that, although we have no difficulties of any substance as regards the content of the Commission proposal, the political significance of this issue means that we do need more time to examine it more closely. What I would propose to you is that we should make a prompt start on the work and come to a decision on this point at this House’s second October part-session.
I think that this delay should not give rise to any problems when it comes to playing our part in improving relations between the two ethnic communities. I would ask you to support the proposal.
– Mr President, I just wanted to say, on behalf of my group, that we endorse the view expressed by the Chairman of the Committee on Foreign Affairs, that this is not a vote on the content, but about our shared view that this matter needs prompt and thorough discussion. The message we should be sending to the world out there is that we are ready to discuss this, but not as a matter of urgent and topical importance.
Ladies and gentlemen, I should now like to address you as President of the House.
I will begin by saying how honoured I am that you have decided to place your trust in me and choose me as President of Parliament. At the time you elected me, I said I would wait until this plenary sitting to outline my strategic vision of the first half of this legislature to you.
Obviously, this does not entail presenting a political programme or putting forward my own ideas on the building of Europe. As President, my aim is simply to describe the priorities on our agenda and place them in context.
As I do so, I should like to share with you my pride in belonging to this, the greatest of all multinational parliamentary institutions. It stands for peace and democracy whilst respecting diversity. Although many Europeans are not sufficiently aware of the fact, this House is a forum for debates and decisions affecting our daily lives and the future of the world we are to live in.
Our shared pride must go hand in hand with a sense of responsibility. It is incumbent on us to be responsible as we exercise our powers, determine our stance on international affairs, and ensure the smooth operation of this enlarged Parliament.
The Union’s legitimacy springs from two sources. One is to be found in this House and flows from the citizens of Europe it represents. There is no reason why it should always be in line with the other, which flows from the Member States.
This Parliament now brings together 25 parliamentary traditions. It expresses itself in 20 official and working languages, with the consequent expense and complexity. Even this large number of languages does not reflect the whole of Europe’s linguistic diversity, as I am often reminded.
I have had occasion to discharge the aforementioned responsibility during the last few days of the summer break. It has been my sad duty to issue a series of statements on behalf of the House, condemning unequivocally those terrorist attacks and actions inflicted on different parts of the world in a most cruel and savage manner.
The European Parliament is therefore at one with all democrats in expressing its sadness and solidarity with all of those families so unfairly cast into mourning by that brutal scourge that unfortunately no country is now free from.
I approached the 25 Heads of State or Government of the Member States of the Union with a view to expressing this feeling in the most solemn and collective manner possible. I suggested all schools across the Union should join us, the representatives of the citizens of Europe, in a minute’s silence today in memory of the child victims of the Beslan school killings and more generally, in memory of all other child victims of terrorism. I am happy to say that several countries have already agreed to participate, thus allowing European citizens to express their feelings on these terrible events.
This House condemns and rejects all terrorist acts because, regardless of its affiliation or the country where it takes place, terrorism negates the very values on which the European Union is based. The people hope a united Europe will be better able to combat this threat, which is one of the main causes of concern and insecurity in the region.
I am bound to say that expressing the horror we feel is not enough. When condemnations follow each other in quick succession, our words of anguish come to reflect frustration and impotence. There can be no excuse or reason for events as ghastly as those we witnessed towards the end of the summer or for what took place on 11 September in New York, or on 11 March in Madrid. Terrorism of all kinds is to be condemned. The debate currently taking place at world level, however, especially in our western and developed world, concerns how to combat terrorism in all its forms, rather than condemning it. Obviously, suicidal fanaticism will not be brought to an end by reasonable arguments put forward by cultured and intelligent individuals. On the other hand, one cannot expect to eliminate all its causes through the simple and indiscriminate use of force, taking revenge on other children for the harm inflicted on our own and triggering an unbearable spiral of violence.
The war on terrorism will not be won if terrorism is perceived as a conventional war. This House should develop the area of freedom and security. It must actively promote an anti-terrorist strategy based on international cooperation involving the police, the judiciary and the intelligence services. International cooperation is also needed to tackle the underlying causes breeding murderous and suicidal fanaticism.
No analysis equates to justification. Parliament’s debates and resolutions should never be interpreted as justification for terrorist violence. The fight against terrorism requires us to consider its causes in order to combat it more effectively. Parliament must continue to debate with full freedom of conscience, as it has done to date. In particular, it must consider the situation in Chechnya, in Iraq and in Palestine, regardless of the angry reactions that may follow.
Ladies and gentlemen, a further source of concern and insecurity in Europe has featured in the news this summer. I refer to the increasingly common decision to transfer companies’ economic activity within an integrated economic area, in order to benefit from a more favourable fiscal and labour situation. This has become known as relocation.
You will have noted that this phenomenon produces a defensive reaction in certain Member States that can impact on the Union’s solidarity policies. It certainly makes very clear the conflict of interest between economic competitiveness and social cohesion. These two aims ought to be complementary for us. Both are vital to the building of Europe and to the Lisbon Strategy in particular.
This is all more complicated than it appears. A simple numerical comparison of labour costs is probably not the only explanation of the phenomenon. The debate is bound to be of particular interest to those Europeans hoping Europe will prove to be a solution, not a problem. It should therefore feature prominently in Parliament’s work, and mainstreamed in the many issues filling our agenda. I shall refer to these later.
I venture to remind you first that the primary duty of the House is to contribute to the optimum performance of the enlarged Parliament. Romania and Bulgaria will soon be represented here too. It is important for Parliament to bear in mind that it is an institution in receipt of public funds facing new challenges of size and efficiency. I shall myself chair a working group tasked with ensuring that the size of the House does not detract from its effectiveness.
Two issues are particularly significant in this connection, namely the Statute for Members and the language regime. I stated earlier that the Statute would be a priority issue. Accordingly, on 8 September, I met with Mr Balkenende, President-in-Office of the Council, who assured me that he would make contact as appropriate with representatives of the governments that were unable to endorse the draft Statute, and establish what alternative measures they had in mind. I should remind you that Parliament was never informed of the reasons why certain countries were unable to agree to the draft.
I do not believe that the consensus reached in the House should be jeopardised until this information is received. I would like to reiterate, however, that we remain fully prepared to enter into dialogue and open to any suggestions made by the Council or the Member States best placed to promote an agreement.
Concerning the language regime, I must remind the House that its implementation is governed by provisions laid down by the Bureau of the previous Parliament, through a Code of Conduct on Multilingualism. I appeal to all Members, especially to the committee bureaux and coordinators, to make every effort to ensure correct application of the Code, bearing in mind the scant interpreting and translation resources available. It will be some time before the situation improves. I urge you all to make a sustained effort to adjust the language cover for working meetings to the resources available.
In the previous plenary certain Members argued for the right to express themselves in their mother tongue, even when it is not yet an official Union language. In this regard, I must point out to them that the language regime is authorised by Council agreements. A unanimous decision in Council is required. Until the relevant decisions are taken, the Presidency must insist on compliance with the Rules of Procedure, regardless of its personal views on the matter.
I should also like to emphasise that if and when the Constitutional Treaty is ratified, the European Parliament will come of age. It will then have a framework in which its roles and responsibilities are defined once and for all.
Nonetheless, if it is eventually ratified, the Constitution will not come into force until 1 November 2006. In the meantime, one of the main tasks before the House is to stimulate a wide-ranging debate on ratification of the Constitutional Treaty.
Between 29 October, the date when the Constitutional Treaty is to be signed in Rome, and 1 November 2006, when it is due to come into force, my Presidency will be dominated by the ratification of the European Constitution in the 25 Member States. Ratifications are set to take place at the rate of roughly one a month. In most cases, the procedure will involve a referendum. My home country, Spain, will be the first to hold its referendum, in February 2005.
This two-year period will be an excellent opportunity for Europeans to learn about the Europe they wish to create, as it is defined in the text. It will be a chance for the citizens to assess what such a Europe could mean for them and why it is important for them.
Members of this House are called upon to be at the service of the citizens. Creative ways of communicating with the latter and establishing helpful positions for them must be found. A report drafted by Mr Corbett and Mr Mendez de Vigo and debated in the Committee on Constitutional Affairs is to be adopted before the end of the year.
Parliament must strive to become a genuine European assembly. It must become a model of open, plural and democratic debate. It must not be dismissive, hypocritical or claim a monopoly over European spirit or logic. Nobody can claim ownership of the one true idea of Europe. The debate is bound to be complex due to the range of identities and ideologies, and the different ways in which the various parties understand the notion of Europe we want to achieve.
This is why the key issues in the draft Constitution must be dealt with in the Committee on Constitutional Affairs, in major debates. I have asked the Chairman of this committee to forward me specific proposals on which to base the parliamentary debate.
The debate itself is not as important as the way it is perceived by the citizens, however. The latter need to be informed on the nature of the Constitution, on what it does and does not actually contain. It is crucial for them to vote on the text of the Constitutional Treaty itself, and not in response to the political situation in each of their countries.
Once Parliament has formed its opinion, it must ensure that its view is known and taken into account in the ratification process. It is most regrettable that the latter will not be more genuinely pan-European, close to the people, and that it will not take place in all countries!
Our main challenge must be to Europeanise the debate and ensure internal political issues do not impinge on it, as was the case in the recent European elections.
The House will liaise with the national parliaments. It already worked closely with the latter during the Convention. In addition, I shall personally chair a working group tasked with promoting the Constitution as a political project that will be the subject of the most significant debate Europeans have engaged in since they set out together to journey into the future, leaving behind the devastation of war. I invite you all to play your part.
Parliament needs to deal with some more pressing issues beforehand. The first of these is the investiture of the Commission. Certain press reports have alleged that this is merely a formality. There are those who believe that the outcome is a foregone conclusion, and that the House will simply go through the motions, and not provide any added political value. You know that is not the case, ladies and gentlemen. The House must prove it to the world.
Members are entitled to their views on the Barroso Commission. Nonetheless, its investiture presents a splendid opportunity to make the main guidelines of its programme known. It is also an opportunity to become acquainted with the personal and political talents of the men and women who make up the incoming Commission, and to become aware of what Parliament’s political groups are demanding of it. The Commission is, of course, the engine of the Community’s government.
At the start of my address I referred to two major issues currently causing insecurity in Europe, namely terror and the social factors affecting employment. The new Commission’s statements and proposals on these two subjects are eagerly anticipated, as are its views on reform of the Stability Pact. The Prodi Commission’s initial response is already known, and it is also known that the Commissioner concerned will remain in office.
There will also be an opportunity to continue debating the proposed reform of this Pact, which has such considerable bearing on the Lisbon Strategy. Mr Barroso has placed it at the top of his agenda.
Questions must be asked concerning how the Commission intends to make Europe a model where environmental issues, sustainable development and development aid are concerned. The Commission’s views on the concentration of the media in Europe, and on how it might react to this problem, also need to be ascertained.
It is important to establish the Commission’s approach to the relationship between Europe and other continents and with the Islamic world, and also its approach to the development of the Euro-Mediterranean relationship and reinvigorating the flagging Barcelona process.
We are eager to learn what kind of relationship the Commission intends to forge with this House, and how it envisages its relationship with the Council’s High Representative for the Common Foreign and Security Policy during this transitional stage.
All these issues will be raised. An effort will also be made to ensure that hearings are livelier, more spontaneous and less rigid than in the past.
Once the Commission has been invested, in my capacity as President of this House, I shall call on it to increase its presence in the European Parliament. I shall ask the President of the Commission to hold regular meetings with the presidents of the political groups. I shall ask the Council to do likewise, particularly Mr Solana, the European Union High Representative for the Common Foreign and Security Policy.
The House must continue its usual legislative work, in which the Reach Directive on chemical products stands out. In addition, however, there are three important matters to be discussed before the end of the year.
Given its strategic importance, I shall mention Turkey first. The Conference of Presidents is due to receive the Prime Minister of Turkey, Mr Erdogan, on 23 September, as we hoped. Mr Erdogan will therefore visit Parliament prior to the Commission tabling its report, as was our wish.
In theory, Parliament has no say in the decision on whether or not to open accession negotiations in December. Consequently, the House is not required to express its view on the matter. It would, however, be inconceivable for us not to make our voice heard at the start of this long journey because at the end of it, whenever that might be, the agreement of the House will be required. It should be borne in mind that the important thing about journeys is not their length, but where they lead.
In my view, the House should prepare a report on the accession of Turkey before the December European Council, so that we can make our views known to the latter.
Ladies and gentlemen, issues such as Turkish accession serve to justify Parliament’s existence. They are an opportunity for the House to become involved, and cease to be a mere spectator. Decisions of this nature could be times when the two sources of legitimacy do not coincide. Governments may come to a different conclusion from the people. It is certainly an excellent opportunity to debate the nature of the Europe we hope to create, and the consequences of going about it in one way rather than another.
It is very much to be hoped, therefore, that the Commission will produce an objective report. This would enable the House and the Council to form a political judgment in full awareness of the consequences of a decision one way or the other. I refer to the implications of Turkey’s accession for the Union, and the implications its rejection could have for our relations with the Islamic world. The same applies to acceptance or rejection of the Constitution.
Parliament needs to free itself from all preconceived ideas and unfounded reactions as it engages in this debate. The debate should be seen as part of the strategic perspective, with a view to the medium term.
This is because the House needs to be aware, as I am sure it is, that the most important challenge facing the Europe of the future is its relationship with the Islamic world. That relationship involves Iraq, Afghanistan and Palestine.
It is also a relationship underpinned by a new neighbourhood policy, the Euro-Mediterranean partnership and the integration of immigrants into our cities. There are 10 million Muslims in Europe and 1 000 million in the world. Regardless of the decision taken, it is incumbent on us to prove to the Islamic world that we do not set our borders according to the clash of civilisations some are determined to bring about.
By way of contribution to our debate, ladies and gentlemen, I should like to inform you that I have received a report drawn up for the Commission by an expert group including three distinguished Members of this House. The report has kindly been made available to the European Parliament. Allow me to suggest that it is well worth reading.
The House will also need to take a decision on the financial perspectives before the end of the year. The Commission has completed its initial draft and we are due to receive it shortly.
Clearly, the Union’s financial resources need to be in line with our ambitions and allow the expectations enlargement has raised in many citizens to be met, whilst taking account of the concerns it has raised amongst others. The 2007-2013 financial package contains more than budgetary proposals. It is much more than a budget. It is a reference framework for a whole range of legislative proposals on financing the common agricultural policy, the Structural Funds, youth programmes, Trans-European networks and so on. The final shape of the reference framework approved will determine almost all of our legislative tasks.
The House will have a vital role to play in the adoption of a legislative package. Its role in the adoption of this package composed of over 50 proposals will be essential, as it will have to be adopted by the codecision or assent procedures. This will be another excellent opportunity to show Parliament is not simply a talking shop, but a body that actually takes decisions on specific issues with far-reaching consequences.
It will in fact be a unique opportunity for the House to promote its political priorities. The citizens of Europe cannot fail to take this on board if we contrive to translate our jargon into their everyday language.
To this end, I have suggested to the Conference of Presidents that a temporary committee be set up to launch the debate, bringing together all the points of view from which it should be approached. The plenary is to decide on this today. The budget is the hub where all the spokes of the European wheel come together. All its details need careful consideration. That is why I believe that an committee, possibly chaired by the President of Parliament, would send out a clear message on the importance we attach to this task.
It is essential to keep in mind that the financial perspective links in with other aspects of our policies the citizens are constantly hearing about, though I suspect they fail to grasp their full implications. I have in mind the Lisbon Strategy and the Stability Pact. One might well wonder what is supposed to be stabilised, and if it is prices, why only them.
By 2005, five years will have elapsed since the Union decided to set itself the aim of becoming the most competitive and dynamic knowledge-based economy in the world, capable of sustainable economic growth, with more and better jobs and greater social cohesion. Does the House not think all this is beginning to ring rather hollow, and that the significant political implications involved were not accompanied by the democratic debate needed to generate the spark required for growth?
It has to be recognised that the Lisbon objectives are not being met, and that it seems unlikely that they will be between now and 2010. It is incumbent on Parliament to sound a note of concern regarding this vital objective for the future of the Union. It keeps being restated, like a mantra, whilst insufficient thought has probably been given to how best to attain it. Mr Kok will be invited to present the report he is charged with drawing up, concerning the shortcomings of the process and its prospects for the future. I believe debate in the House should centre on this report.
The objectives set out at Lisbon were extremely ambitious, and were established against the background of the economic prosperity enjoyed in 2000, shortly before the start of the crisis that was later intensified by terrorism. This must be admitted, as should the fact that the objectives were the subject of an intergovernmental process relying on the good will of the Member States for their implementation, through a coordination procedure in need of strengthening.
It is well known that throughout this period investment in technology has been low in comparison with the United States, and that the latter is still draining off our best brains. This probably calls for a focused debate. Human capital is not being developed as was decided at Lisbon.
The Lisbon Process goes hand in hand with the increased prominence given to environmental policies. Like the Maastricht criteria, Kyoto will put pressure on Europe. Our society will be forced to change its methods of production and consumption in a way that the citizens may not yet be sufficiently aware of. We are in favour of this, but will have to consider what it means and fulfil the ensuing obligations.
Turning to the proposed reform of the Stability and Growth Pact, I believe Parliament should make an effort of political imagination to make it work for the Lisbon Strategy, even though the House only has limited competence in this area. More generally, I feel Parliament should endeavour to bring more democratic debate to bear on the main guidelines of European economic policy.
The debate must take place in this House, with the involvement of national parliaments, so that they feel part of European decisions with consequences for budgetary debates in each country.
In this connection, I welcome the arrival of Mr Juncker, known as Mr Euro. It is certainly true that we did have a problem in Europe regarding the call for greater coordination of economic policy.
It will of course be necessary to study the role played by the European Union at world level. Special attention must be paid to transatlantic relations. I think the time has come for the House to demonstrate the maturity and responsibility of its parliamentary diplomacy by working more closely with the Commission and the Council on the international scene.
Ladies and gentlemen, the European Union is a role model for the rest of the world. The founding fathers had a vision of a united and reconciled continent. That so-called European dream has now come true. Unfortunately, it has lost its democratic magic in the process. It no longer has the power to stir wills and engender active consensus.
Allow me to set you a challenge, ladies and gentlemen. Dare one dream a different European dream, a dream of a more pluralistic Europe? Dare one dream of a Europe that differs from the one the founding fathers and the six founding Member States had in mind? Is it possible to fashion an ideal for a civilisation based on inclusiveness, which would help combat intolerance, the rejection of immigrants, ethnic conflict and religious intolerance?
I believe Parliament must engage in this endeavour. After all, most of the citizens it represents realise, at least intuitively, that none of their countries will be able to cope with globalisation on their own. No single country will be able to deal with environmental imbalances either, or with the emergence of so-called Continent States, terrorist threats, poverty or the resulting immigration.
Ladies and gentlemen, the time has come for the citizens of Europe to make their voice heard. I want to work shoulder to shoulder with you, and hope we can succeed in mobilising the peoples of our continent and in breathing new life into its societies, so that this new European dream can come true.
Good luck and thank you very much for your attention.
– Mr President, Madam Vice-President of the Commission, ladies and gentlemen, let me, on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats, thank the President for his speech. It is, I think, clear that this House as a whole can endorse the broad outlines that you have sketched out, and we will support you in your effort to strengthen the hand of the European Parliament, in so far as we are able to do so.
You spoke as the representative of what is one of the most important institutions in the European Union, if not the most important. Let me say, in the presence of the Vice-President of the Commission, that I very much regret – and this is not a criticism of the Dutch Presidency, but of the Council’s General Secretariat – that the Council is not present on this important day. That is something that will have to change.
In the past, too, we have heard Presidents of the Commission outline their strategic programmes, which are about making laws, and that is what Parliament and the Council of Ministers exist to do, yet even then the Council was not present! I call upon the General Secretariat of the Council to ensure in future that the Presidency of the Council is represented in this House, for that is the General Secretariat’s function – to ensure that the most important institutions are present.
You take up office, Mr President, at a time when we have Members from the twenty-five countries of the European Union here, and you were right to address the language issue. What distinguishes us is our commitment to Europe’s unity in diversity, and that is why we have all the languages of the European Union here in the European Parliament. I see the main task facing us – facing you as President and us in the groups – as being to have respect and high regard for each other and for all our national and personal backgrounds, whilst nonetheless being aware that, at the end of the day, we are, men and women, Europeans together, seeking to work together to make this Parliament stronger.
You spoke about our relationship with the Commission. Everyone here in this House knows that our group did, of course, support José Manuel Durão Barroso as President-designate of the Commission; that does not mean, however, that the healthy tension that exists between the Commission and Parliament has thereby been dissolved. Instead, even before the whole Commission gets our vote of confidence, we must get the President-designate of the Commission to make important concessions to us in this House as to how the European Parliament can be given greater powers in relation to the European Commission.
For that reason, our group has submitted a list of ten points that we want to see put into practice before we give the Commission as a whole our votes and put our trust in it. We want the Commission to consult with Parliament when considering how to formulate its strategic policy programme, we want the Commission to take the subsidiarity principle into account when proposing legislation, and we want this to result in a reduction in bureaucracy in Europe, with the Commission giving us prognoses in this regard when submitting its proposals for legislation. We also want to know what it is all going to cost.
You referred to REACH, which is not just about reshaping chemicals policy. That is something we will have to argue about. In essence, it is about us maintaining jobs in the European Union and creating new ones, and the European Union must not, through its own legislation, contribute to the loss of hundreds of thousands of jobs, for example as a result of chemicals policy. That is why we must join together with the Council – which is why I find its absence regrettable – in getting the relationship between the environment and the economy right.
Let me tell you what our main task is. When we talk about Europe’s ability to compete, this is not something abstract to do with businesses; it has to do with workers in the European Union being in jobs and with businesses not taking themselves off to America or other parts of the world and the jobs being lost to Europe.
One of the core points our President addressed – and this is something I welcome – was terrorism. Terrorism can never be justified, and we must fight it with all the strength and determination at our disposal.
Likewise, though, the need to fight terrorism must not mean that we jettison human rights. We have to value the life and dignity of a European as much as the life of a Palestinian; we have to affirm that the life of an American is worth as much as that of a Chechen and that of a Muslim as much as that of a Christian or a Jew.
That is why, necessary though it is to combat terrorism, we in this House – without regard to the ‘reasons of state’ that governments invoke – must always speak up for human rights throughout the world. Whether it is convenient for us or not, whether the regimes we are dealing with are left-wing or right-wing or of any other description, we must always defend human rights in the world without deferring to reasons of state.
I hope you will not mind if I conclude by saying something about the Members’ Statute. We want one, but the ball is now in the Council’s court. We have done our work; now it is the Council’s turn, and if the Council of Ministers does not want the matter to go any further, then it has only to say so. We have done our work, and we in the Group of the European People’s Party (Christian Democrats) and European Democrats wish you, Mr President, every success in yours. If you stand up for Europe as a community – and I have no doubt that you will – then we will always be by your side.
The best of luck to you!
– Mr President, Madam Vice-President of the Commission, ladies and gentlemen, I warmly thank you, Mr President, for your speech. You addressed the points that we in the Socialist Group in the European Parliament regard as fundamental to the future that we face, and so we are glad that you have spoken about them. I am not able to follow up all the points you raised, nor would I wish to do so, but I would like to revisit a number of the keywords that you used, because they determine the direction in which this House must develop.
In your speech, you made frequent reference to the two sources from which the European Union derives legitimacy, the Council being one and Parliament the other. The Constitution speaks of a Union of states and peoples; the states are represented by the Council, and the peoples by this Parliament, and that is why it is right that this House should represent the diversity of Europe’s peoples. For our group, that also means, for example, that this House’s language arrangements are not some sort of burdensome and necessary evil, but that they must guarantee the diversity of Europe’s peoples and enable it to be – in the truest sense of the word – articulated. For that reason, I am grateful to you for referring to your establishment of a working party to arrange matters efficiently, which should also, however, continue to make it possible for any man or woman in the European Union, irrespective of their school or university education, to have the opportunity of being elected to this House and working in it. That involves ensuring that they are understood, which I see as an important aspect of stabilising European democracy.
You also spoke on behalf of this House in repudiating all those who believe that the only way to combat terrorism is with the language of force, and for that I am very grateful. Those who go to war claiming to be the bringers of freedom, democracy and human rights and sow the seeds of chaos, disorder and imported torturers cannot be surprised if their actions help to foster terrorism. Those who seek to respond to terrorism by reintroducing the death penalty are countering violence with violence. Undermining democracy in order, allegedly, to make a better job of combating terrorism is not the right way to go about matters. Terrorists understand their own language; that is why, wherever they themselves use force, force – legitimate force on the part of the state – is the response that is needed to restore order. What society needs, though, is open dialogue and the unconditional and fearless acceptance of whoever is the ‘other’ in that situation. It is the clash of civilisations that gives rise to continued terrorism; dialogue, of the kind you have described, could be a way out of the terrorism trap, and so I thank you for addressing this point in such clear terms.
You spoke about the accession of Turkey and about the decisions that now have to be taken. This morning, I read in one of the major German daily papers that the debate on this cuts right across group lines in this House, and that all the groups in this House present a diverse picture. That comes as a surprise to me, as I had always had the impression that only one group was united on this and that the picture in all the others was a varied one. As of this morning, we know that there is a diversity of views in every group in this House. At the end of the day, every individual Member will have to weigh up for himself and herself the benefits involved in seizing a short-term political and economic opportunity as against taking long-term, indeed geostrategic considerations into account, in particular as to how different cultures are to be integrated into this Union, but you were right to point out that it is we who have to take that decision, and that taking it without the European Parliament is unthinkable.
On this issue, then, this House will have to take up a position, and we in the Socialist Group will make our contribution to this debate, a contribution that – as is perfectly clear – will not be uniform, for there are quite different views in our ranks too. It is in any case true that one thing we must not lose sight of when discussing our policy on Turkey is the need for Europe’s actions to be underpinned by reliable statements and promises made on the international stage. I can scarcely imagine that one can, over a period of forty years, make repeated promises to a country and impose more and more new requirements on it, which it then meets, and end up telling it that the entire process had been of no avail and that all their efforts had been in vain. Whatever criticisms one might – and must – make of Turkey’s domestic situation, it is a self-evident fact that, over the past three years, the prospect of accession has made possible more reforms in that country than the forty years of discussions that preceded it. That, too, is something we must not lose sight of.
As regards the Members’ Statute and increased efficiency, you said what had to be said. You have our backing for the strategy you described, and, if you take it further, you can count on our absolute support. I would like to conclude by saying something about your comments on the audition of Commissioners. We in the Socialist Group will use this occasion to make it clear that the incoming Commission must take seriously your statement that ‘competition and social cohesion are two sides of the same coin.’ Those who believe that all Europe needs is competition and that social cohesion is not that important destroy Europe’s basis, for it has been the social model that has made Europe stronger. It is for this social model that we in the Socialist Group will contend; we will defend it, even against those elements in the Commission who tend to highlight competition to the exclusion of all else. That is why, when examining every single Commissioner, we will emphasise the project of the social Europe.
Let me conclude by saying that, no matter who it is that turns up and presents himself, we will judge him by his policy statements, and not by his political past. The fact is, Mr Poettering, that if Lazlo Kovac had not been Secretary of State to Gyla Horn, then Germany would not have been reunited. It was the Hungarian Government, in which Lazlo Kovac served, that made German unity possible. I welcome Lazlo Kovac as a European – let me say that right at the outset – and so let it be understood by those who seek to make the Commissioners’ hearings into a battle of ideological principles that they have not seen anything yet.
Mr President, Liberals and Democrats in this House welcome your Presidency Programme and we offer you our support in your work. When you speak impartially for this House, when you are a credit to its standing and a defender of its prerogatives, you can count on our backing.
The stature of this Parliament is growing, and the stature of its Presidency must grow with it. You have inherited a House larger by some eight dozen MEPs and richer by nine new official languages. It is a machine of four and a half thousand parts, speaking twenty languages, a million words a week. The parts must move in time, the machine must stay in motion. You must make sure that it does.
Benjamin Franklin once said of the Vice-Presidency of the United States - before the days of Dick Cheney - that it was a position so lacking in influence and stature that its holder should be addressed as 'your superfluous excellency'. The European Parliament cannot afford a superfluous excellency, because you will be our voice; you will speak for us in the Council; you will be the will of this House: you will be our resolution.
Every one of us carries the burden of building the legitimacy of this House and thus European democracy and the work that it does - but none more than you. In your opening remarks you spoke of two sources of legitimacy. This House indeed has a particular duty to stand up for the rights of European Union citizens. Sometimes that means defending their rights from encroachment by the Union's Member States. I think, for example, of the nine million stateless Roma or the citizens of Cyprus and also of the people of Gibraltar, now represented in this House for the first time, thanks to a judgment in the European Court of Justice. I am proud to be one of Gibraltar's representatives here, because only in Europe can Gibraltar look across the line at La Linea, or at the British battleship in the Bay of Algeciras and finally see no contradiction. This House is the manifestation of the belief that we are better than our histories and more than our nationalities and it must be manifest in its President.
In two areas of your mandate you can expect aggressive backing from Liberals and Democrats. The first is in reform of this House. An enlarged Parliament means a reformed Parliament. We welcome your emphasis today on reform of the Members' Statute. The package agreed at the end of the last session is not an end but a point of departure. We cannot hide behind it. We must call the bluff of European governments and go straight back to work, because for our voters the price of legitimacy is open and ambitious reform, nothing less.
The second area is the defence of the European Constitution. Here we expect you to lead a concerted campaign across the continent. So renew your frequent flyer package: Europe has never had a more important product to sell.
Mr President, Liberals and Democrats in this House urge imagination and we expect ambition. Political institutions rise and fall by the respect that they command. For a quarter of a century this Chamber has gathered powers and asked European citizens for respect, for trust. We must wake and work and sleep as if that trust must be won anew every day. In wishing you well in your term of office, Mr President, I would say that we expect nothing less from you.
– Mr President, ladies and gentlemen, we support the open, positive approach of your speech and the long list of priorities you have outlined. There will certainly be plenty for both us and you to do over the coming years, but we believe that the most important challenge for this Parliament is to overcome Euroscepticism and, as Mr Watson said as well, to show that we are not superfluous.
If we want not 40% but 80 or 90% of our citizens to take part in the elections in 2009, there are three things that we have to do better than we have done in the past, and to do them we must go beyond our political differences and try to resist the trend that can already be seen here in Parliament today, which makes it a kind of Council appendage in which the parliamentary groups are increasingly an expression of the power relations among the various national delegations rather than independent and truly European political bodies.
Mr President, this Parliament has to produce better laws; it has to demonstrate in practice that it is possible to make democracy work at a supranational level and to let the people see that it works; and it has to act as the eyes of the international community on matters where there is no place for hypocrisy or double standards, such as the protection of human rights and decisions on peace and war.
With regard to our role as co-legislators, we must not forget that for years the European Parliament has had to fight hard to gain the Council’s and the Commission’s respect for its powers. Even now there are still at least four unresolved issues, which we call on you to place on the agenda for the trialogue with the other Institutions as soon as possible.
First, there is the ever-present temptation to somehow bend the rules to prevent Parliament from being able to fully exercise its powers. Examples of this are the PNR case – the agreement with the United States on passenger details – and the comitology procedure on GM organisms, but I could mention others. This is a real political issue that you, personally, must raise.
Secondly, there is the review of access to sensitive documents. Here, too, the Commission and the Council make our life difficult as representatives of the people. One example out of many is that of the infringement procedures. The Commission has stated quite clearly that it wants to reduce its influence on this matter and we have no access to these procedures, which very often prevents justice from being done. We think that your role as President of this Institution is absolutely crucial with regard to this matter as well.
Thirdly, we must set up an interinstitutional agreement on trade, seeking in part to bring forward the rules to be determined by the Constitutional Treaty. The other speakers have already mentioned the Members’ Statute, and therefore I do not need to expand on it too much.
We certainly have to make great improvements in-house. We are against hurried legislation pushed through at first reading and deals on legislation struck only between major groups, as often happened during the last part of the parliamentary term, while we are in favour of the more systematic, more political and more effective use of our power to initiate legislation – a power that we ourselves forget we have.
I have spoken of this Parliament as a laboratory for supranational democracy. We are convinced that we must be involved in the Constitutional Treaty ratification debate, but we must, however, avoid making the mistake of campaigning too one-sidedly and shutting the door on those who do not think that this Treaty is the best solution for tomorrow’s Europe. I believe we have to win them over as well, by trying to convince them.
I reiterate that Parliament must also act as the eyes of the international community. Mr President, we are genuinely convinced that the re-establishment of the Subcommittee on Human Rights may enable this Parliament once again to be a place where we can fight realistically and get results in the area of human and personal rights, rather than the declamatory forum for wishful thinking that it has become in recent years. We hope we can count on your support to ensure that the subcommittee can work completely independently to rebuild its vast network of contacts and collaboration with those who uphold human rights around the world, giving them a voice and legitimacy and maybe, in the long term, becoming a full committee in its own right.
Mr President, I am in broad sympathy both with most of the main themes of your address and with the approach that underpins them, and, on behalf of my group, I thank you for what you have said. It reinforces our conviction that we can build up a very constructive and cooperative relationship with you.
You mentioned company relocations, and, likewise, as regards the work of lawmaking that awaits us, I do not want to conceal from you our group’s profound disquiet at the Commission’s draft directive on the deregulation of services, the so-called ‘Bolkestein directive’, which, in effect, proposes to replace the current law of the host country with that of the country of origin. To put it another way, it aims to allow businesses providing services to apply in all countries the social security regulations of their countries of origin. Such an arrangement could be, as one can well imagine, a recipe for social dumping.
We would also welcome, in due time, the measures envisaged under Tampere II. As for the mid-term review of the Lisbon Agenda, to which you also referred, and which, in the year 2000, promised us that by 2010 we would have full employment and the most dynamic knowledge-based economy in the world, we should not wait until March 2005 before getting down to it. Right now is the time for us to make our contribution to the debate in the form of thoughts derived from the last four years, which have been an enlightening experience.
Quite apart from our legislative work, there are certain great issues concerning civilisation with which we have to get to grips in order to raise at the European Council the issue of what sort of role the European Union should be playing on the global stage. You mentioned some of them in your speech: our approach to the fight against terrorism and to defending global security, for instance; or the issue of our relations with the countries of the South, and, in particular, those on the southern shore of the Mediterranean. I am also thinking of the ever more worrying problem of global warming, and of that of media concentration, which is a very live issue in many countries of the EU.
All these things featured in your speech. Obviously, there are still other issues, such as the need to take action to combat such scourges as Aids, tuberculosis and malaria, from which, last year, six million people died across the world. Anyone here could add to the list of subjects that absolutely must have a place on our agenda. You are right to say that discussion of these issues is among our responsibilities.
Finally, if you will permit me, I would like to address a transversal subject that you also mentioned: the European Constitution. I am glad that you said, as you did, that the European Parliament will have to transform itself, by organising an open and pluralistic debate, into a great . I do not actually think that this House should limit itself to telling our fellow-citizens, when the time has come – if I may use an expression of which Mr Giscard d'Estaing, the former President, is fond – what is the right choice to make, particularly given that such an injunction would probably have little effect on those who wonder what direction European integration is taking, and who, in one way or another, represent the majority of the EU’s citizens.
Contrariwise, far from fleeing problems or opposition, we will in fact have to initiate a real democratic, pluralist and open debate on civil society, without relying solely on quasi-institutional partners in dialogue at summits, a debate on the nodal points of this treaty, which has ambitions to be a constitution, and more particularly on those by which the EU’s citizens actually judge it, that is to say on its policies and its functioning as derived from the Single European Act and from the Maastricht Treaty, which the draft Constitution is intended to put on a permanent footing.
In itself, political courage of this kind would be, perhaps not the new European dream to which you, Mr President, have aspired, but at least an encouraging innovation, a positive message addressed to our fellow-citizens and a good start not only for this new legislature, but also – with more personal reference to you, Mr President – for your own term of office.
Mr President, dear Josep Borrell, my group would also like to congratulate you on your election as President, and we hope you will be a good President for us all, irrespective of where we come from and irrespective of what we think of the draft Constitution.
It is not difficult to foresee the European Parliament approving the Constitution by a large majority. It will give more power and influence to us here in this House. The EU will be able to make decisions in 15 new areas. We shall be given majority decision-making in 40 new areas in which it will be possible for the national parliaments to be voted down. It will be much easier to achieve qualified majorities with the new rules, and the European Parliament will be entitled to table many more amendments to the laws that are to apply in our countries.
The democratic problem is, however, that the national parliaments will lose much more power than the European Parliament will gain. Most of the power will pass from the electorate to 300 working groups in the Council of Ministers and 3 000 in the Commission, none of which operate transparently or are subject to the influence of citizens. Democracy is being restricted in our countries, and the electorate will end up losing out the most.
What is reassuring is that we are now to have referendums in ten countries. Would that this development could also extend to the majority of other countries, the outcome being referendums everywhere. How can power be taken from the electorate without asking them whether they are in favour of shifting influence to officials and ministers with very little feeling for a very distant European Parliament?
We are now debating whether the EU institutions should adopt a special communications strategy to convince the electorate of the Constitution’s merits. The EU institutions have one single task prior to the referendums, and that is to make the draft Constitution available in different languages and reader-friendly editions. This is not something they have been able to do. It is, in actual fact, my office that has published reader-friendly editions on the website www.euabc.com. The Council has only managed to print a number of unreadable versions containing neither indices nor the minority opinion that we in the Convention were expressly promised would be included. The European Parliament could take over the task that the Council and the Commission have not carried out, in spite of their wealth of resources. The various groups’ opinions could be appended to the official texts so that the voters might be provided with different recommendations and the opportunity to adopt positions themselves.
Referendums and constitutions belong neither to governments nor to parliaments, but to the electorate. The voters in our Member States must be given a guarantee that free and fair referendums will be arranged everywhere so that, once the decisions – whether in favour or otherwise - have been made, everyone can say that things were done fairly. The voters have spoken. We respect their decisions.
Mr President, I too would like to join my colleagues in congratulating you on your election and in thanking you for your address earlier this morning.
Rather than lay out a wish list of every new policy or new idea, I want to touch very briefly on some of the points you raised and try to re-emphasise those within our role and work here in Parliament.
First and most importantly of all, you mentioned the massacre at Beslan and in particular the slaughter of innocents that took place. It is incumbent on us, because of the institution that we are part of, because of the moral authority which we have in this Parliament as the democratically–elected voice of the people, we should stand up and resist all violence against people. We should be a beacon of hope and tranquillity for those who wish to have their viewpoint heard.
You mentioned in your speech that you do not see the issue as a clash of civilisations. Some years ago, the Chief Rabbi in Britain, Jonathan Sachs, wrote a book called . If there is one thing that the European Parliament and the European Union have achieved, it is that ideal of respecting the dignity of difference. There are things that make us different, but they need not divide us if we can show tolerance, respect and understanding for them. Over the next five years of the mandate of this Parliament, we should be striving to ensure that, in every aspect of our working life, we can give that respect and tolerance to differing viewpoints. We may not agree with them and may not ascribe to them ourselves, but we should respect the right of Members of this House and other elected representatives to hold those opinions and try to bring them forward. We will be faced with this even more now because of our recent enlargement and the reunification of Europe. There are now people in this Parliament who know what it is like not to have freedom to speak, not to have the freedom to use their own language and not to have the right to teach their own history and culture to their children. They want to make sure that those rights are never taken away again. Some in this Parliament and other places may use Members' passion for and belief in protecting the cultures and diversity of languages within the European Union as a way of attacking such Members. We should understand the reasoning behind this approach.
Mr President, you rightly say that the question of language should be dealt with by the Council with regard to what is and is not appropriate. We should also have a bit of leeway within Parliament: for opening remarks in a Member's maiden speech or for other important occasions during the Presidency, people should be allowed to use their own language, even though it may not be an official working language, on condition that they give a translation to the services before they make their speech.
My last point is that this House must be seen around Europe as a House to be treated with respect and honour, because we have a mandate and we bring the voice of the people as close as possible to the heart of what the European Union is. There must also be respect for the Members of this House in their work and for the style in which they work. If we are not willing to give respect to ourselves within this Chamber, if we are not willing to work within the rules and the laws as set down by our own Rules of Procedure, invoking our rights and powers under the various treaties and under the new constitution – if it is adopted – then no one outside this House will have respect for us. I am looking to you, in the light of our previous conversations and the work you have already done in this regard since taking office, to give leadership in ensuring that the respect and dignity of this House is protected at all times. The rights of individual Members are foremost within that protection.
To conclude, here is a short quote, which could best be described as an ancient Irish poem. I will not use the original Gaelic: 'Who shall speak for the lonely and the oppressed? If not you, then who? Who shall speak for the downtrodden and the unjust? If not you, then who? Who shall speak for you? If not you, then who?' We are given the authority to speak on behalf of those who do not have a voice and to give leadership to those who should be shown what the true way is.
Thank you Mr President.
I too should like to congratulate you on your election, both on my own behalf and on behalf of my colleagues in the Non-attached Group. Just as the spectrum of colours adds to the beauty of a painting, I believe that the spectrum of political parties in the European Parliament guarantees that the decisions taken by this House will not serve just a certain part of Europe.
I should now like to return to the speech made by Commission President Barrosso in this Chamber, in which he clearly stated that the Union must have a strong and independent Commission. I also believe that Europe needs to have a strong and accountable Parliament. We must respond to the will and expectations of our voters. In order for us to be able to uphold their interests, we must have the appropriate conditions for our work here. Mr President, please allow me, at the very beginning of our term of office, to remind you of our requests for the removal of the discrimination which we are experiencing in the Non-attached Group.
First of all, the other political groups have better staffed secretariats, for example the Union for Europe of the Nations Group has 27 members and 34 officials. We have 29 members but only 11 employees to take care of our work in the secretariat. Our meetings are not interpreted into our mother tongues despite the fact that many nationalities are represented here. The financial support allocated for the political groups is not audited until after it has been used, whereas we have to apply for resources and explain in advance why we are asking for them.
Mr President, all of us here today have been elected in democratic elections to represent our voters. The European Union safeguards its prosperity through agreements and compromises and we must do everything to ensure that discrimination is eliminated in this Chamber. I am therefore asking you to resolve these problems and not just put them to one side. I have a feeling that the economic pressure on the Non-attached Group of members may be the reason why we have become politically integrated.
In your statement, you made mention of the problems with interpreting. We are now looking at further discrimination being perpetrated by the European Parliament. In the past, during the period when our status was that of observers, interpreters from the candidate countries did not enjoy a position of equality. In particular, they suffered discrimination in the area of social security, with respect to their rights and benefits. Since the accession of the ten Member States, that is, since 1 May 2004, their status has changed somewhat, but they are still suffering discrimination in comparison with their colleagues from the old Member States. In the past, interpreters have never been recruited at A8 level owing to the demanding nature of their job. The difference between old and new interpreters is more than EUR 1 000.
Mr President, I apologise for talking about economic and financial problems from the very beginning. But in Slovakia we believe in clearing the air. The EP needs to resolve all financial matters for all members so that status is not an issue, so that there is no virtual frontier between the old and the new. I therefore beg for the justice which lies in your hands. In return, I can offer you honest hard work. Members in the Non-attached Group will draw attention to injustice but we shall always strive to seek compromise and to resolve the important problems raised.
You are faced with trying times. So I wish you well in coping with your difficult job and I also wish you strength in succeeding in it. Not every politician is given the opportunity you have been given. Prove that you are worthy of this historically very important job and that you are President for all of us.
Thank you for your attention.
Thank you very much, Mrs Belohorská. The Presidency takes note of all your comments and they will be analysed by the working group responsible for ensuring that this Parliament operates in a correct and fair manner.
The next item is the Commission Statement on the situation in Belarus.
Mr President, ladies and gentlemen, it is sad to see how little the various debates held here in this Parliament over recent years on the state of democracy in Belarus have changed. I would, however, like to take this opportunity to assess the situation in terms of our relations and to consider the prospects for improving them in the future, within the framework of a European neighbourhood policy.
I would like to point out briefly that, following its independence in 1991, bilateral relations with Belarus began to move forward satisfactorily towards the adoption of an association and cooperation agreement and a provisional commercial agreement. Nevertheless, all these negotiations became paralysed as a result of the deterioration of the internal political situation in Belarus in 1996, and regrettably they have not improved since then.
Nevertheless, since 2002, the European Union has been trying hard to bring the issue back to the fore, to try to overcome the situation of deadlock, taking a points-of-reference approach with a view simply to improving our political relations with that country gradually.
So far, however, the continuous efforts of the Union, the talks, have not yielded any tangible results. Nevertheless, the Union is still prepared to continue making progress provided that there is some movement on the part of the authorities of that country.
We must also remember that, following the latest enlargement, Belarus has become a direct neighbour – we have shared borders – and, in this regard, it is all the more important to us that it becomes a democratic, stable and prosperous country.
We believe that our proximity can and must manifest itself in the long term through close cooperation and exchange in fields of mutual interest, such as trade, justice, home affairs, transport, energy and the environment. All of this requires fundamental political reforms in that country, however.
I would like to say once again that the European Union is deeply concerned about recent developments in Belarus, where all indications are that the situation is deteriorating in terms of respect for the Rule of Law, democracy and human rights, and where we are still seeing how policies relating to independent media – some of which have been closed down – the actions of the government and the forces supporting it with regard to political opposition forces and the situation of independent social organisations and higher education establishments are becoming increasingly difficult.
In this regard, I must point out that we are also following the debate taking place in the Council of Europe, here in Strasbourg, on the people who have disappeared in Belarus, with the greatest of interest.
In accordance with the information presented by the European trade union confederations, the Commission has also begun an investigation into alleged violations of freedom of association and of the right to collective negotiation within the framework of the Regulation on the system of generalised preferences. Depending on the conclusions of this investigation, the Union will have to reconsider Belarus’s future access to the benefits of the system of generalised preferences.
A key element of our policy with regard to that country is support for civil society and for the process of democratisation. In recent years, however, the authorities of that country have refused to apply tax exemption to European Union debt, which undoubtedly hinders the entry of that aid and, therefore, its use and access to it by Belarusian society.
The authorities of that country are currently registering all the free external aid projects, and in practice this is allowing them to reject any international assistance that they believe goes against their partisan interests.
So how can we improve our relations with that country in these circumstances? We have developed a European neighbourhood policy in order to continue strengthening our relations with our neighbours, including Belarus.
By means of this policy we believe we will be able to consolidate our efforts to support democratic development in Belarus.
I would like to make it clear that if fundamental political and economic reforms are carried out, and as soon as they are carried out, Belarus will be able to participate fully in the European neighbourhood policy, with all the advantages that would come with it. Nevertheless, under current circumstances, the minimum conditions required are not in place and we cannot therefore go ahead with this policy in relation to Belarus.
The first important milestone for Belarus will be the parliamentary elections and the referendum scheduled for October. The Union has committed itself to supporting democratic parliamentary elections in the autumn, in coordination with the Office for Security and Cooperation in Europe, and with the Council of Europe. We wish, however, to place the emphasis on the legal framework for the elections, as well as freedom for the media and the conditions under which the campaigns of the different political parties must be carried out.
The Office for Democratic Institutions and Human Rights of the OSCE has established a mission of electoral observers for the parliamentary elections. The Union will participate by supporting the election observers and at the same time we will remain in contact with the democratic forces. I must, however, point out that we are very concerned about the referendum called on the modification of the constitution and the repeal of the current limit on presidential mandates.
We have informed the authorities of that country on several occasions of the consequences that referendum would have in terms of our relations if circumstances do not change.
The conclusions of the General Affairs and External Relations Council approved yesterday are crystal-clear on this issue.
In this regard, the Commission once again wishes to send a clear message to the people of Belarus, letting them know that the Union is not forgetting them. The important thing is that people – in particular those who are fighting for democratic change – do not feel they have no support. Now more than ever it is essential that we continue our work supporting civil society and the democratic forces in that country. Moreover, we have committed ourselves to doing so.
I believe that Parliament’s resolution expresses similar causes for concern in Belarus and I am naturally interested in hearing the honourable Members’ opinions about the current evolution of our relations and in particular in considering how we can improve our support, our backing for the democratisation of the country, and therefore our support and backing for Belarusian democratic forces in such a difficult situation.
Mr President, Commissioner, I am very glad that the Commission understands the significance of the situation in Belarus, and in particular the significance of the electoral campaign currently under way in the country and the forthcoming parliamentary elections. These elections acquired added significance last week with the announcement of a referendum to be held at the same time. This is of course an attempt to maintain the authoritarian rule currently in place, but it is also a tremendous chance for the Belarussian nation; a chance for the Belarussian people to be mobilised and to express their own opinions on the state of human rights and democratic standards in Belarus. It is also a challenge for our common foreign policy.
There appears to be a need for a more courageous approach in the EU’s foreign policy, and for certain tasks and strategic goals to be reformulated. Not only is it very much in the EU’s interest to keep Belarus an independent state, but Belarus’ independence will remain under threat if it is governed in an undemocratic manner. What is more, it will only seemingly be a stable country, and stability in Eastern Europe will only seemingly be guaranteed.
Dictatorships generally fall with a bang rather than by means of velvet revolutions. If the EU’s new eastern border is to be safe, it cannot be an iron curtain, let alone a screen behind which the rich and free cower. Our foreign policy on Belarus must be much more active, which means it must differ from our foreign policy to date.
It was of course right to freeze all programmes under the Partnership and Cooperation Agreement after 1996, and it is right to break off contacts with high-ranking officials of the Lukashenko regime, but our policy lacks political will towards Belarussians themselves. I am very pleased that the Commissioner has acknowledged that the aim of the EU’s policy is to support civil society, but together we must develop procedures which prove to be effective.
Democracy in Belarus will not come about of its own accord, and Belarussians must build it themselves, but our task is to help them, and to do so much more energetically than to date. This help should be targeted at specific social and political groups, as well as at local authorities, non-governmental organisations, schools and young people. Its aim should be to support those who are currently planting the seeds of a civil society and democratic politics. Help should also be given to the democratic opposition, which deserves praise for its recent integration into the 5+ coalition. These are our friends. They speak the same language, they have the same values, they think in the same categories and they believe in Europe. I hope that the future belongs to them and that one day they will sit in this very House.
In short, a more active and subtle approach is required, which makes it possible to isolate an undemocratic government without isolating society. The government should be isolated in order to provide positive support to the Belarussian people.
As far as short-term strategy is concerned, there is a need for energetic measures, or in other words the short-term measures to which the Commissioner referred.
Firstly, the current electoral campaign should be observed very carefully, and there should be a rapid reaction to any irregularities, such as the banning of the Labour Party, an event which has already occurred, as well as to the fact that many candidates are refused registration and opposition representatives are not allowed to sit on electoral committees. This election and referendum are so important that our political group, the Group of the European People’s Party (Christian Democrats) and European Democrats, is calling in its resolution for an observers’ mission to be sent to Belarus and for a report to be drawn up. We would like this post-election report to also act as an opportunity for a serious discussion on the future shape of the EU’s foreign policy on Belarus.
Mr President, first and foremost, I should like to say that I am in complete agreement with the analysis which the Commissioner gave a moment ago. Although they may be new neighbours, we are talking about an old problem, one that has been around since 1996, when we, the European Union, first got into an argument with President Lukashenko, the key figure in Belarus. The parliamentary elections of 17 October are around the corner and it is important for us now to turn our attention to the situation in that country. A referendum has also been announced about a possible third term in office for the President. I was fortunate enough to act as chairman of this Parliament’s delegation in Belarus for five years and we have had bad experiences with elections in that country in the past.
On two occasions, a parliamentary troika of this Parliament, the Council of Europe and the OSCE, had to declare the country’s elections unlawful, and I fear that this will now happen again. It appears once again from all the reports I have received about the run-up to the elections that the opposition is being sabotaged, the opposition candidates are being thwarted and the media are being influenced in an improper manner. That is why it is also important that now, with the elections more than a month away, we in this Parliament should send a message about what we expect, in the hope that we do not need to declare the elections unlawful again. Earlier this year, we made an attempt to breathe new life into the troika of the three parliamentary institutions in order to get it up and running in time for the elections in Belarus, and this House, in particular, was hindered from playing its part, and I personally was declared more or less in that country. It follows that this problem should be solved before this House can send a delegation to act as observers in the elections at all.
We want the opposition to be given the chance to conduct a campaign in a proper manner. In addition, we want the candidates to be given the freedom to do what they want. The use of government resources to sabotage the opposition and civil society must stop. This change must go hand in hand with an improvement in the climate, which also entails more freedom for trade unions and academics. There are countless examples of how trade unions are being manipulated and infiltrated. Academic institutions trying to work independently are being closed down either temporarily or outright. The flow of subsidies intended to promote freedom in that country is being cut off. Only when all the above changes have happened will we perhaps be able to say, after 17 October, that improvements have finally been made, and that there is at last room for the European Union again to make relations, which have been frozen since 1996, somewhat more open, and to develop more contacts with that country. As I already said, this is possible only if the referendum is cancelled.
I regard what President Lukashenko is now trying to achieve via a referendum, one in which the population will undoubtedly again be manipulated in all kinds of ways, as some kind of constitutional . To guarantee a third term in office would be a step in the direction of a system which cannot be described as other than authoritarian, as is already the case. We must endeavour to ensure that Europe’s last dictatorship, which is what we generally tend to call these, is brought to an end, and that on that basis, we can actually establish a new neighbourliness policy with that country. I hope that the elections will be a step in the direction of Europe, but I fear that they will rather be a step in the direction of a yet more authoritarian system. I share the Commissioner’s pessimism about this development.
Mr President, Commissioner, often referred to as Europe’s last dictatorship, Belarus seems to have been completely unaffected by the tumultuous events of the last decade, with the fall of the Berlin Wall, the collapse of the Soviet Union, the democratisation of Eastern and Central Europe and the unification of Europe.
The dictator Lukashenko is clinging desperately to power, and he has now announced a referendum in order to extend his term of office for an unlimited period. Mr Wiersma talked of a constitutional , and that is precisely what this is. He appears to want to follow in the footsteps of another dictator, Fidel Castro, who is equally past his sell-by date. With the systematic and hardly sophisticated system of electoral fraud devised by Lukashenko’s regime, there is unfortunately not very much to suggest that either the referendum or the election on 17 October will in any way be fair. This means that Lukashenko can remain where he is, while his people become ever poorer and ever more isolated.
It is of course shameful that we in Europe have a Communist dictatorship as our closest neighbour. In spite of countless attempts to influence the regime using the carrot and stick method, we have failed, and failed totally. Trying to cooperate with the regime has been a pointless and fruitless exercise, and the country is thus miles away from embracing the values we defend. Freedom of expression is minimal. Human rights campaigners and opponents of the regime are oppressed and persecuted. Peaceful demonstrators are arrested, tortured and given prison sentences following trials that smack of nothing more than farce. Belarus is the only country in Europe that executes its prisoners. There is extensive trafficking in women. We find thousands of Belorussian women on many of the streets of Europe. Many people who have called the regime into question have disappeared in mysterious circumstances.
Belarus is our neighbour, however, and we cannot abandon the Belorussian people to their fate. Just like everyone else, they are entitled to freedom and democracy. Just as the Commissioner says, we in Parliament, the Council and the Commission must therefore try to find ways of giving economic, political and, especially, moral support to the courageous people and organisations that, in spite of everything, exist and fight for democracy, human dignity and the principles of the constitutional state. The official pressure must be intensified. We must demand that observers also be allowed to monitor this illegitimate referendum. My group would like to see Parliament send observers on 17 October.
Our new Member States have not only afforded us geographical proximity to Belarus, but also knowledge of that country and of its history. It is important to use this knowledge and to be creative in finding ways of supporting the forces of democracy in Belarus. Many people see Europe in terms of hope for a better future and of the opportunity for, and possibility of, a new life. We must of course preserve the dream that, one day, a democratic and open Belarus, operating a market economy, might also become a member of the European Union.
– Mr President, Commissioner, ladies and gentlemen, the debate on Belarus has, yet again, been characterised more by despair than by hope. As Mr Wiersma said, it has been like that for years.
Although we have been keeping our eye on Belarus for years, it is one of the reunited Europe’s failures that we have not been able to prevent a dictatorship of dark and Stalinist stamp on its own doorstep. Contrary to what the President of Belarus says on his country’s television networks, which all toe the party line, his power brings the people no security, but rather fear and terror. He rules through state-sponsored contract-killers and by using strong-arm tactics such as those of silencing all opposition, criminalising commitment to civil society, and banning the free expression of opinion. The list could be made much longer, as you know. It will be very difficult for Belarus to find its way back to democracy, and it is in that light that the referendum should be seen. In order to keep his hands on his personal power, he chose the day of the parliamentary elections, the day when democracy could have returned to the country, to demand a vote of confidence in him, as a distraction from the real issues, the real questions that the people are asking, as to why things are getting worse and worse while the situation in the neighbouring countries is improving, why it is that they cannot share in the neighbouring states’ prosperity, why the consequences of Chernobyl are denied, why aid projects are banned, why health care is being cut back and why experts collecting data to enable help to be given are put behind bars. Even eighteen years after the event, Chernobyl’s consequences have not been dealt with and many of the people are exposed to radioactive contamination.
I now turn to the dictator Lukashenko’s latest action, the shutting-down of the humanist university in Minsk. It was the last university to maintain and teach liberal and European values, and it was closed down in the teeth of opposition from the students and the people. For that reason, we must not be silent; we must protest, for this is yet another course of action driving the genuinely pro-European elite out of the country.
I have to say, Commissioner – and this is where I agree with the first speaker – that the European Union is open to the accusation of not having done enough to drag Belarus out of the black hole of self-isolation, and we know why; our instruments are inadequate. Even the new instruments that you are proposing as part of the Neighbourhood Policy are nothing like enough to deal with this special problem. You have ignored Parliament’s proposals for setting up special programmes for this with other options and financed in other ways, enabling us at last to take the action that is urgently needed, such as, for example, the development of civil society and the strengthening of a free press.
Last of all, let me mention my friend – my best friend in Belarus – Viktor Gonchar, who, as you all know, was one of the victims of the contract killers. While I believe that we should do more to get the murderers punished and his death fearlessly investigated, we should also carry forward his vision of a democratic Belarus, one that allows its people to share in Europe’s progress and prosperity.
Ladies and gentlemen, I would like to thank the Commissioner for her report, even if there are many points upon which I do not agree with her. This is the second time I have taken part in a debate on Belarus, the first having been as a member of the Parliamentary Assembly of the Council of Europe, and I must confess that I have never lost hope. The EU institutions have the right to express their opinions on remarkable or even exceptional events and situations, and it is therefore natural for them to also pay particular attention to Belarus.
Belarus is a state in an exceptional situation. It is one of Europe’s youngest states, with a political elite inexperienced in statehood. It is a country where administrative borders have changed into state borders, thus dividing families, an economy and a culture. Such a state merits not only particular attention, but also exceptional help. In my opinion, one of the worst possible ways of providing help in such a situation would be excessive criticism of the government and unreserved support for the opposition.
After all, the aim should not be to topple the government, but to help the people of Belarus. What do we know about the opposition, which some of our colleagues, in all respect, are endeavouring to bring to power? Will it not be worse at governing the country than the current government? What do we know of the real wishes of the Belarussian people? Maybe they want a nationalist government, or anti-Russian policies, or merely more democracy and prosperity in their own country and the closest possible cooperation with their large and rapidly developing neighbour? I do not believe that we know the answers to these questions.
In its present composition, this House is only just starting to grow accustomed to its duties and responsibilities. The worst possible start would be to succumb to ideological prejudice and to pass judgment on the basis of the way in which our emotions are guided by the mass media. We were not elected to this House in order to pass judgments without allowing the other side the right to defend itself. We were not elected to make a fuss merely because we do not like someone or because television reports and newspaper editorials have painted a negative picture of them. We were not elected to set Europe against itself. We are in this House in order to put in place the conditions for mutual understanding, or in other words not to isolate people, but to conduct dialogue. On this point I agree with my friend and colleague Bogdan Klich.
I support the proposal for Parliament to send a delegation to Belarus made up of representatives from all political groups, and I hope it will be able to establish the opinions of politicians, the public and experts. Then we will be able to say what the situation in Belarus is like without using double standards.
Mr President, Belarus’ current President has called a constitutional referendum to be held at the same time as the parliamentary elections. The Belarussian people will elect their parliamentary representatives and decide on the form which the Constitution should take. Voices have been heard from all over the world questioning the integrity of the Belarussian state authorities and the results of the elections in advance, although we will only know the results after 17 October. It is taken as read that democratic principles will be violated. I believe that questioning the integrity of elections and referendums before voting has taken place is also incompatible with the spirit of democracy.
We are entitled to observe the situation and must do so, but must not pass judgments ahead of time. In addition, I doubt whether a structure which is as undemocratic as we believe the European Union and its bureaucratic institutions to be has the moral right to judge the level of democracy and decisions of a sovereign nation to be undemocratic. Is the European Union competent to reprimand independent states?
There is an ancient maxim which says , that means physician, heal thyself. The European Union wishes to impose the Constitutional Treaty on free nations, even though in such instances the mandatory national referendums approving the Treaty are not required. Where is the democracy in such cases? Parliament should first guarantee democracy and independence in European countries, and only then issue condemnations and reprimands to others.
‘You see the mote in your brother’s eye, but you do not see the beam in your own eye’. Pharisees and hypocrites! This is not to say that we should not react to violations of human rights wherever they may occur in the world, but that is not Parliament’s job. It would be like the Congress of the United States of America passing a resolution on democracy in France or Germany, or the Polish Parliament reprimanding the European Parliament. It is not Parliament’s job.
Parliament should therefore not overstep its competences. Democracy is based on respect for the sovereign decisions of nations, irrespective of whether we like them or not. Let us await the results of the elections in Belarus, and then every Member will individually be able to make a judgment. The European Parliament as such does not have the right to do so.
We are therefore opposed to Parliament sending any diplomatic missions to Belarus or to it drawing up joint reports.
Mr President, ladies and gentlemen, since 1 May 2004 Belarus has been a direct neighbour of the European Union. Despite this close proximity, it is a country in which universities and the remaining independent media are being closed down. It is a country where political parties, such as the Labour Party and the Belarussian National Front, are made illegal merely for being in the opposition, regardless of whether they are left or right-wing. Despite all this and despite this proximity we have no guarantee, contrary to what we have heard, that the referendum process and the forthcoming elections will be democratic.
This is not prejudice, these are facts. People who hold views that differ to those of the official authorities in Belarus are being killed. Media outlets in Belarus are being closed down. Democratic candidates find it difficult to register with electoral committees in Belarus. This is not prejudice.
Anyone who can see no difference between the Belarussian opposition and the Government should take note of the fact that it is not the Belarussian opposition which is responsible for the disappearance of individuals or the closure of independent newspapers. Anyone who cannot see this difference should go to Belarus and take a closer look.
All these things are happening right under the nose of the EU, and the EU therefore bears responsibility for this aspect of its eastern policy. If the EU today is to seek a distinct identity in the field of foreign policy, it must do so whilst not avoiding conflict with its closest allies across the Atlantic. If the EU’s foreign policy is to be based on respect for fundamental rights, Belarus is one of its most crucial responsibilities today. If we do not take action on this issue, our credibility in the debate on the shape of foreign policy will be weakened.
It is for this reason that the Belarussian opposition today must be certain that we have not forgotten it and must be entirely certain that we support it. It is for this reason that President Lukashenko must be certain that his actions will not remain unpunished, and that the Belarussian nation must be certain that its European ambitions will some day receive a genuine answer from our side.
Mr President, Vice-President of the Commission, unfortunately the European Union has abandoned the concept of ‘Wider Europe’ in the context of Eastern Europe. Today this concept refers to North Africa, and the EU’s priorities lie with the Maghreb and Mashreq, rather than Belarus or Ukraine. This is bad news, and it means that the gulf between the democratic and wealthy Europe and Eastern Europe can and will deepen. This is not only bad news for them, it is also bad news for the European Union. It is obvious that the situation in Belarus is deteriorating. Newspapers and political parties are being closed down and people imprisoned. Should the EU’s reaction be to turn our back? Are we to be like Pontius Pilate, who washed his hands? Let us not forget the disastrous results which this had 2 000 years ago.
Contacts with Minsk should therefore now be stepped up, Mrs De Palacio, not scaled down. Human rights and democratic freedoms must be constantly emphasised.
The situation in Belarus is becoming ever more grave. President Lukashenko has announced the possibility of restrictions on presidential terms of office being abolished. He may be hoping to become president for life. This is an even more pressing reason not to create a new Berlin Wall on the EU’s new eastern borders, on Poland’s borders with Belarus and with Ukraine. Belarus is not on Mars, it has common borders with the EU. Let us therefore not ask for whom the bell tolls, let us repeat after Ernest Hemingway that it ‘tolls for thee’, for Europe. The EU must take action on the issue of Belarus, we must not remain mere newspaper readers. The proposal to send a special delegation of observers to Belarus, to observe the outcome of the election, should therefore be supported.
I also believe that the representatives of the Belarussian democratic opposition should be invited to the European Parliament. Passivity on this issue, and pretence that the problem will solve itself is, in the words of Talleyrand, worse than a crime, it is a blunder. The European Union should not act like a certain tribe in Africa which believes that if it does not talk about a problem or a disease, and does not mention its name, the problem will cease to exist. On the contrary, the EU must talk about Belarus and talk details, Mrs de Palacio.
Mr President, Belarus is in focus now, not only for sharing over one thousand kilometres of border with the EU, but also as the last surviving major European bastion of neo-soviet ideology. One could say in its favour that unlike some of its neighbours it remains free of inter-ethnic strife. It has also unilaterally renounced its nuclear arsenal, as well as much of its conventional weaponry. Organised crime is low. Rather surprisingly, Belarus is also enjoying a 4% growth rate economically. However, the country is an increasing worry to the EU, having deteriorated into authoritarianism and repression of human and linguistic rights, while opposition political parties are now suffering harassment ahead of the referendum and parliamentary elections on 17 October.
Sadly, the Belarus House of Assembly is barely recognisable in western terms as a freely-elected Parliament. The election of President Lukashenko in 1994 led initially to the hope that authority would be upheld, corruption rooted out and the economy put back on track. Yet this has not happened, because the Soviet-style approach resulted in the re-introduction of the economic model of central control leading to clientelism and interventionism in all aspects of public life. He now seeks the right, through the referendum, to become President for life.
Private enterprise in Belarus functions poorly and the bulk of financial investment comes from Russia after a promising but short-lived start, particularly in the SME sector. The effects of the Chernobyl disaster are still of grave consequence and something like a quarter of the country is still contaminated by radioactive fall-out.
In 2001 Lukashenko won 75% support, although the OSCE declared that the election had failed to comply with its minimum standards. Nevertheless, no one actually disputes his victory. Leading opposition figures have been arrested and beaten, and a few have disappeared, although – mysteriously – some have reappeared. Two years ago three journalists were sentenced to three years of hard labour for slandering the President. Many Belarussians support eventual EU membership for their country, although if asked they also claim to support union with Russia.
Lukashenko would ideally like to build an eastern pan-Slavic bloc hostile to the West. However, especially since President Putin came to office, Russia has responded by seeking to partly distance itself from Belarus. A Russia-Belarus state union treaty was ratified in 1999, but in practice it has been largely ignored, while the single rouble currency union has been deferred to 2006.
The municipal elections in March 2003 showed that some favourable political developments have taken in Belarus. They showed that the democratic opposition parties have been afforded greater freedom and fairer treatment. The EU should respond to Belarus accordingly by stepping up western contacts with pro-democracy parliamentarians who are willing to challenge the regime and are dedicated to making the country a fully-fledged member of the international community, and as such eventually entitled to a partnership and cooperation agreement with the EU.
Experience from Spain, Greece and Portugal suggests that given time and economic growth the transition from dictatorship to free market democracy is achievable everywhere in Europe.
Our role as representatives of the people in our country and in Europe cannot and must not end at the frontiers of the European Union. We must look beyond and must not consider ourselves to be like some fortress with its bastions keeping away all outsiders, but more like a turret that guides us towards values that unite us, especially those of solidarity and democracy. It is in this spirit that we must treat the situation in other neighbouring countries such as Belarus. This is done without assuming that we know everything or that we are definitely more knowledgeable than others. However one can say that in all the countries that we come from, at some time or another, we experienced moments that did not reflect well on our democracy. It is in this manner, as people hardened by such experiences, that I think we can make this appeal an appeal to the authorities of the country to show respect towards the rights of association and the basic principles of democracy. We show our greatest solidarity towards the Labour Party of Belarus and towards the National Front. The way the government is treating them is not acceptable in today’s society. Our appeal must be one of goodwill. I am convinced, as I think many of you are, that in every organisation in every country there are people of goodwill who know how to distinguish good from evil. I appeal to such persons, especially within the authorities of Belarus and its government to work and do so with all means at their disposal to see that democracy rules. We must be aware that the present situation in Belarus is also our responsibility, due to what we did or what we did not do. We must ensure that the policy that we adopt from now on will not be a reactive one, not one of embargos which, experience shows us, is hardly effective, but one that is pro-active. It must not be a sporadic one but one taken in the framework of a neighbourhood policy, the need for which is felt more now than ever before.
Mr President, with Belarus, we are confronted with the same problem as a number of other countries on different continents which appear rather indifferent to the means that can be deployed in order to persuade their regimes to adopt a more humane policy. Neither the carrot nor the stick appears to have any impact whatsoever on regimes such as that in Belarus, and that is unfortunately also true of certain countries in Asia, Africa and America. This shows that double standards do not apply here. On the one hand, the impression is created that this debate is rather pessimistic, since many speakers have been forced to recognise our powerlessness to bring about constructive changes in Belarus. This does not mean, however, that we need to give up. Various speakers have indicated the way forward. We need to join forces with civil society, and the population of Belarus must be able to elect their representatives in a free, transparent and honest manner. In addition, NGOs trying to uphold values such as democracy and human rights in the face of adversity must be supported. The object of the whole exercise is to give the people a chance to share in Europe’s wealth and prosperity. The Commission and Council can count on our unqualified support in further efforts to bring about changes for the good.
– Mr President, since 1 May of this year, Belarus shares its borders with the European Union. It is a well-known fact that this geographical closeness does not exactly run parallel to political like-mindedness. A week ago to the day, the Belarusian President Lukashenko highlighted this chasm by issuing a decree to legitimise and consolidate his authoritarian presidency via the ballot box even after 2006. In just over one month, on 17 October, this constitutional change could be a . This predictable development does nothing to simplify relations between Brussels and Minsk. Since Belarus constitutes an important passage for energy and other supplies of goods from Russia to EU Member States, Lukashenko and his repressive regime are in a strong position. Incidentally, over the years, it has appeared immune to direct international efforts towards gradual democratisation and reform. Lukashenko's undeniable ambition to stay in power will, if anything, reinforce this trend in time to come. What impact can the European institutions have in Belarus? Indeed, is not the present leaders’ self-imposed political isolation from the West complete?
Despite this, we do not need to leave Belarusian society at the mercy of Lukashenko’s unbridled thirst for power. This undoubtedly difficult path is pointed out in a German study published this summer. Change in Belarus can only be successful in the medium term by promoting that country’s own initiatives from the bottom up. There is indeed a glimmer of light here, because despite the grave circumstances of the past few years, to date, some 2 500 registered civil organisations have managed to hold their own. This was definitely made easier by long-term contact with foreign partners. With hundreds of initiatives, Germany is in the lead here. How does the Commission view this way out of the political impasse between the European Union and Belarus? It is certainly a long-term effort involving many risks. What is inspiring, though, is the honourable object, the general well-being of the Belarussian population, with the active involvement of civil society and, if possible, both local and regional authorities. I would like to ask the Commission once again whether it considers this a viable option and if so, what practical action it intends to initiate.
–Mr President, today I, a parliament member from Lithuania, have the opportunity and pleasure to address you in my native language, Lithuanian. However, such an opportunity – to speak one's own language freely – is denied to Lithuania's closest neighbours, now neighbours of the European Union – 10 million Belorussians. There is a nation quite close to the geographical centre of Europe, which is not allowed to speak its native language in either schools or universities. Even more – it is denied freedom of speech and liberty of conscience. I speak of an imprisoned nation at the centre of Europe, in a country which is ruled by Europe's last dictator, who on 17 October by means of a fictitious referendum plans to extend his dictatorship for life, and who sees Hitler's regime as one of the best in Europe. We believe that the European Union's continued policy with regard to eastern neighbours has to be expressed not only in the condemnation of this regime, with general declarations, which do not have more concrete consequences, but also in concrete support for those democratic opposition forces, which are spreading the ideas of democracy and pluralism by non-violent means, so that the Belorussian nation might live in a country which recognises human rights and freedom. This is why my colleague Mr Szymañski and I move to endorse a draft resolution submitted in the name of the Union for Europe of the Nations Group and in this context call for the Sacharov Prize to be awarded to those who will decide the future of Belarus - the opposition youth movement ‘Zubr’, as a symbol of all forces disobeying the regime and determining the future of a free Belarus. Thank you for your attention.
–Belarus is a neighbour of Lithuania and the European Union and what happens in that country is important to us.
As we know, the President of Belarus Alexander Lukashenko, politically isolated by western states because of human rights violations and restrictions on media freedom, is using all means to attain a third presidential term in the elections for a head of state to be held in 2006. The question, which is to be presented in a referendum scheduled for 17 October, is formulated in very simple and clear terms for the citizens of Belarus: 'Will you allow the first President of the Republic, Alexander Lukashenko, to participate as a presidential candidate in the elections for a head of state?' Unquote. Lukashenko explains this to the people of Belarus in equally simple and understandable language. Quote: 'As I promised you before, if I decide to participate in the 2006 presidential elections, I will definitely consult you and ask for your permission - this is what I am doing now,' he said on Belorussian state television. Today, as previously in the European Parliament, many cases of human rights violations have been mentioned, along with evidence of restrictions on press freedom, and the banning of university and non-government organisations. However, the people of Belarus know little of our concern for their situation, their life. If they manage to reach Belarus, statements on this subject by leaders of the European Parliament and other institutions in the democratic world are distorted, they are presented to the citizens of Belarus as the will of global capitalism, as attempts to dictate to Belorussians how they should live.
Information which Belorussians find on the internet, to which they do have access, is less censored, however the level of computerisation in that country is poor, and so a large part of society is fed state propaganda. We must see that objective information reaches the citizens of Belarus via channels which they are accustomed to.
I propose: that in approving the European Union's budget for 2005, we must find funds to broadcast radio, perhaps also television programmes in Belorussian and Russian, which could be compiled with the help of Belorussian journalists [...] and could be broadcast from the neighbouring states - Lithuania and Poland - as was done until 2001. A few million Litai each year from the European Union's budget certainly will not bankrupt the European Union, but in my opinion, would be a more effective means of strengthening civil, democratic initiatives and traditions than sending a delegation from the European Parliament to observe the elections, carry out monitoring and record the de facto situation. Thank you for your attention.
Mr President, Commissioner, I am interested in discussing what can be done, and not what cannot be done. Up until now we have mainly talked about what cannot be done. I would therefore ask the Commissioner to make a note of three things that can be done.
Firstly, diplomats from the EU Member States can be instructed to monitor the pre-election situation in Belarus and to inform the EU institutions, including the European Parliament, on a weekly basis.
Secondly, Commission officials can be ordered to conduct urgent political consultations with states with which the EU maintains contacts, in particular with the United States and Russia, with regard to the development of the pre-election situation in Belarus and to defining the scope of joint appraisals. As an MEP I would also like to be kept informed on this issue.
Thirdly, financial assistance can be provided for young people in Belarus who wish to study abroad, for example in Poland, and for small businesses that wish to develop outside the Lukashenko administration’s sphere of influence. This third point requires only a small amount of money, but it requires a great deal of courage, and I hope that the Commission will not lack this courage.
Finally, I have something to say to the speaker who could see no difference between Cuba and Belarus. Here is a difference that is worth remembering: Cubans escape at night on boats to the United States and die . Belarussians travel by car to Poland, that is, to the European Union, in order to find jobs and return to Belarus. That difference is certainly worth remembering.
Mr President, I would like to add my voice to those calling for the European Union and our Parliament to play a more active and committed role with regard to Belarus, and in particular to those calling for observers to be sent. To tell the truth, I am not particularly optimistic about the success of this mission, because as Josef Stalin once said, ‘it’s not who votes that counts, it’s who counts the votes’, and a decision has already been taken on how the votes will be counted.
Nevertheless, the situation requires our constant attention, as it is becoming worse and worse. There is no rule of law in Belarus, only the rule of those who simply exploit the law. One result of this, amongst others, is the abolition of independent education, and the European Humanities University has already been mentioned. I would also like to mention the closure of the Kolas Lyceum, the only secondary school in Minsk in which lessons are held exclusively in Belarussian.
Generally speaking, what we are witnessing in Belarus is quite simply a regression to a quasi-Soviet state. Official ideology rules in the country. Ladies and gentlemen, there is such a thing as an official Belarussian ideology, and there are high commissioners in each of the institutions and high-ranking executives responsible for ideology. This has resulted in the return of practices which are completely incomprehensible to us, in the light of recent developments in Europe.
It is absolutely essential that the European Union take more active measures in this matter. It is also extremely important to involve our neighbours, both near and far, in these measures, and I would like to return to a comment made by Mr Siwiec, namely that we should take advantage of all existing opportunities to exert influence jointly on Belarus. These opportunities include Russia, and in particular the democratic Russia which is unfortunately in retreat, but still exists.
Ladies and gentlemen, as is well known, the cold war is over and the Soviet Union no longer exists, and yet, as the report of the Commission and the debates in Parliament incontrovertibly show, the Belarusian people still find themselves behind an ‘iron curtain’. This is a paradox! Belarus is left as a remnant of the Soviet empire, a hangover from it in its image.
Now the whole democratic world has received a provocation from Mr Lukashenko. A referendum is under way to allow him to prolong his dictatorship. We can predict that the dictatorship will succeed, as the democratic opposition has been deprived of its rights and silenced behind prison walls.
Let us not forget that the President of Belarus was a prominent partner of the Iraqi regime and of Saddam Hussein. And this is all happening on the borders of democratic Europe. As a result, it poses a threat not just to the people of Belarus but also to the neighbouring democracies. Why is Belarus’s partner, Russia, not concerned about this? Was this a problem discussed with Mr Putin by Jacques Chirac and Gerhard Schröder in Sochi?
In this situation, the only hope of Belarusian democrats is to place their trust in the parliamentarians of free Europe and in our readiness to give both moral and financial support to the Belarusians and, of course, to the Commission. It is our duty.
Mr President, Commissioner, throughout history, Belarus has belonged to both Eastern and Western Europe, and relations between the EU and Belarus are strained. The isolation of Belarus has become more obvious and, at the same time, less sustainable. With EU enlargement, Belarus has become a neighbouring country of the EU, giving cause for increased contacts in those areas where such contacts are possible. Right now, it is, however, unlikely that contacts will be improved as long as there is no decisive turnaround in the policy conducted in Belarus.
This applies above all to the distribution of power, the constitution, increased opportunities for the opposition to operate freely and the protection of human rights. So far, there have been few indications of such a change. That distribution of power that is central to a democracy is at present absent from Belarus. Changes to the election process before the autumn parliamentary election on 17 October are thus necessary. Not only, however, is Belarus to elect a new parliament on 17 October, but President Lukashenko has also announced that a special referendum on a change to the constitution is to take place. The referendum is about changing the constitution to extend his own period of office. That is unacceptable from a democratic point of view.
Ever since Lukashenko took office as president in 1994, he has been dictatorial in strengthening his position in that role. If there is a majority in favour of this latest attempt to remove the limit on the number of terms of office a president is allowed to serve, this means that, in all likelihood, Lukashenko will serve for at least another five years. If I have calculated correctly, that will make for an uninterrupted period of 17 years.
Together, we must act to bring about increased support for democratic development in Belarus and must combat that isolation of Belorussian society and of the Belorussian people that many have talked about. The EU must continue to support human rights and the development of a pluralistic society, to oppose trafficking in, and violence against, women and to further civil, democratic society. It is also of the utmost importance that the whole of the international community be alert and supportive prior to the presidential election in order to show that this is something of significance, that we are concerned that Belarus develop in a democratic direction and that, as a number of people have said, we support the people of Belarus. We must not turn our backs on the Belorussian people.
Mr President, ladies and gentlemen, we do not believe the situation in Belarus to be satisfactory and the results of the efforts to assist civil society and support the democratisation process are extremely frustrating. We must try to improve the functioning and capacity of our support and therefore improve the capacity of any political measures we adopt with a view to applying pressure in order to promote the democratisation of Belarus.
It is regrettable that parts of the Berlin Wall, which has come down right across Europe, should remain on a border with the European Union. There remain certain fragments, in Belarus for example, and if one of the objectives of European Union action and presence at world level is to support democratisation and defend human rights, that objective and concern clearly become all the more important in the case of an immediate neighbour, in other words, on our own border.
I would like to say that we in the Commission cannot accept Mr Czarnecki’s assertion that we are only concerned about the Mediterranean and not about Eastern Europe. How can you say we have not worried about Eastern European when, amongst other things, we have carried out an enlargement involving eight Eastern European countries, and within three years two more Eastern European countries will join. When you see Morocco, Algeria, Tunisia and other Mediterranean countries becoming members of the European Union, then I will accept that we are more concerned about the Mediterranean, but that is not the case now. All we are offering the Mediterranean is a neighbourhood policy – it is our southern flank – and if you consider the demographic figures, you will see that, although you may be in Poland, what happens in the Mediterranean affects you considerably. If, moreover, you are in Poland – that is to say, in the European Union – the Mediterranean is your problem, not just a problem for the Italians, the Maltese, the Cypriots, the Spanish, the Portuguese or the French. The Mediterranean is your problem as a Pole and as a Member of the European Union. Let us not confuse our values nor our objectives and priorities.
Eastern Europe, Europe – there is a reason why we call ourselves the European Union – is also our priority. So much so that we have been able to enlarge, to grow – and we are continuing to do so now – and there has not yet been any talk of closing those borders. So let us see things as they really are.
With regard to the various suggestions, I will refer firstly to the possibility of participating as observers in the forthcoming referendum and elections in Belarus. I would like firstly to point out that the Belarusian Government has only invited the OSCE to participate as an observer – specifically its Office for Democratic Institutions and Human Rights – and that this Parliament has not been invited officially.
The European Union is prepared to work together with the OSCE, which has been invited to attend as an observer solely at the parliamentary elections, not the referendum, which we believe it should also be invited to. We believe it to be important that that monitoring be extended to the referendum. Furthermore, we are going to continue working to ensure that the number of observers is increased and, possibly, that Members of this European Parliament can also participate. We must remember that this is not currently the case and that we need to be invited in order to participate in this type of activity.
The next issue raised by certain speakers relates to the idea that our actions until now have not been sufficiently effective, that they are not producing results and that we should be much more active. We in the Commission are prepared to promote that activity, but we must appreciate that there are limits.
Furthermore, some of you have said that spiritual assistance is not enough and that what is needed is financial assistance. Ladies and gentlemen, I would like to point out that there is currently assistance for Belarus for promoting democratisation, as well as shaping and strengthening civil society, but we wish to increase that assistance.
The European Union will maintain its aid in support of civil society and democratisation, regional and humanitarian cooperation, neighbourhood programmes and measures for facilitating movement in border areas.
Specifically, the European Union’s TACIS programme provides for EUR 10 million for 2005-2006 and will focus on supporting that civil society, cooperating in the field of higher education and alleviating the consequences of the Chernobyl accident which unfortunately was not so much an accident as a disaster.
I must also point out that the European initiative for democracy and human rights will play a very active role in Belarus in the coming years. Specifically, in 2005-2006 the candidates in Belarus will be able to request aid within the framework of two campaigns we are going to launch, aimed at promoting the culture of human rights and promoting democratic processes.
I would, however, emphasise – and I said this at the beginning of my speech in this debate – that the authorities of Belarus are placing administrative obstacles in the way of all the programmes for this type of assistance we are proposing, and we must be able to overcome this resistance.
Turning to certain more specific issues, is it possible to collaborate with regional or even local governments? Yes, provided that the national authorities of Belarus do not prevent us from ensuring that current funds reach their destination. Are there any funds? Yes, and furthermore the ceiling available is not being used because of the problems I am referring to, caused by the Belarusian authorities.
We are worried about the closure of newspapers, the restriction of freedom of expression, persecution – in some cases of opposition elements – and the outlawing of political parties – we have naturally protested and are continuing to protest. In this regard, the Council of General Affairs Ministers – that is to say the Foreign Affairs Ministers of the 25 States of the Union – yesterday issued a protest at the development of the situation in Belarus.
We protested at the closure of universities – specifically the University of Minsk– and we will continue to do so, but we must be aware of how far we can go, and that limit is largely set by the authorities of Belarus, which is clearly not a democracy but rather a dictatorship.
I also believe, ladies and gentlemen, that we must make use of the family relations between Belarusian citizens and citizens of European Union countries to promote the European Union’s ideology, which is the ideology of freedom, of human dignity.
I also believe that we must promote political cooperation between political parties as much as possible and, to this end – as I have said – there are funds, there are possibilities, and this Parliament and its Members have a role to play. We must be aware that things are not easy, that it does not appear that the latest measures taken by the Lukashenko regime are going to improve the situation, but we must nevertheless have faith in the citizens of Belarus. It is not, moreover, a question of telling its citizens they are going to become members of the European Union, as I heard some honourable Members say a moment ago. It will be they who decide in the future whether to go ahead with their strategic alliance or reunification with their neighbour Russia. We cannot get into that kind of argument, which could create more tension.
The main objective is the full democratisation of Belarus, economic support to promote that democratisation, and then, once that democratisation is achieved through our neighbourhood policy, support for development and economic recovery and the improvement of living conditions in that country, which is a European country and a neighbour of the European Union.
I should like to thank you, Commissioner, and all the speakers in that important debate.
I have received six motions for resolutions(1) tabled in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday.
The next item is the stocktaking of the follow-up to the Commission's annual policy strategy for 2005.(1)
Mr President, ladies and gentlemen, we are meeting here in this House to debate the political priorities proposed by the Commission for 2005 and to assess the results of our structured dialogue: a which has now been operating for three years and which has had some positive results, which has made our actions more coherent and effective and interinstitutional cooperation more positive and which has ensured that the European Commission’s right to initiative, which is one of its prerogatives, is not inconsistent with listening to the demands and sensitivities of this Parliament.
I would like to remind you that on 25 February last we presented a document in plenary on the political strategy for 2005 which had been approved that same day by the College of Commissioners. Naturally, we approached the broad political priorities for next year with a view to ensuring the proper functioning of the enlarged Europe, relaunching growth and improving competitiveness, in other words, the Lisbon strategy as a whole, promoting and protecting European citizenship and creating a circle of prosperity and stability together with our neighbour countries.
We must remember that 2004 is a special year, with a new Parliament, and the current Commission will shortly be replaced with a new one. Our over recent years for establishing and promoting this structured dialogue between Parliament and the Commission has been modified and simplified in certain respects. In this regard, there was a meeting between the Commission and the Conference of Committee Chairmen on 20 April in which we held a very positive exchange of views and which replaced the debates with the different committees. Subsequently, we have followed very closely the work of those parliamentary committees and the various resolutions approved by this House over recent months, in particular in relation to the budgets for 2005 and the Commission’s annual political strategy.
At the same time, we have held debates with the Council, the Committee of the Regions and the Economic and Social Committee on our proposals and they have all contributed their point of view. What we have to do today is assess the results of this dialogue and point out that, in principle, this Parliament has reacted favourably to our broad proposals from an outgoing Commission which – I would emphasise – is passing the baton on to a new Commission.
The first of our priorities for 2005 are competitiveness and cohesion in an enlarged Europe. In this regard, we would like to thank Parliament for its support for our intention to move towards genuine application of the Lisbon strategy by concentrating efforts on achieving fundamental objectives and supporting common policies, including the common agricultural policy.
The consolidation of the European economy will continue to rest on a healthy macroeconomic policy geared towards stability and based on sustainable public finances, particularly in view of our demographic forecasts. The basic factors will be an integrated strategy aimed at improving competitiveness and structural reforms, promoting the knowledge-based economy and ensuring that the economic, employment, social, environmental and structural policies of the European Union and the Member States operate efficiently and coherently while maintaining the competitiveness of our economy.
The Commission has also pointed out the need decisively to support initiatives aimed at sustainable development and to increase coherence between industrial policy and other Community policies. Specifically, I am also delighted to tell the European Parliament that, in various areas of my responsibility, we have made progress in this direction of openness and competitiveness. Hence, since 1 July 2004, the electricity market has been a reality for non-domestic consumers and in March 2004 the Commission adopted an extremely important liberalisation package in relation to the railways. The latter constitutes a decisive step towards creating a completely integrated European railways market by 2010, which is essential to the competitiveness and sustainability of our transport system and all of this by means of the gradual opening up of the passenger rail market.
I do not wish to go into issues which you have already supported and approved during 2004, such as the networks, the implementation of the single sky or the measures to be adopted on GALILEO before the end of the year relating to the decision on the group chosen for constructing and managing GALILEO.
The second great priority is security and European citizenship. The Commission has noted the increasing interest on the part of this Parliament and the Council in enhancing European action in the field of security, particularly through strengthening controls on the external borders of the enlarged European Union, through better management of migratory flows, and Parliament has also expressed its concern – of course – to increase the effectiveness of the fight against terrorism at European level. These are extremely sensitive issues for the citizens and relate to the creation of the area of common justice and security.
In June, the Commission made an assessment of the progress made since the Tampere European Council in 1999, and following the reactions of all the institutions, in particular the European Parliament, the Commission will carry on with its work in the field of justice and home affairs. In 2005, the new multi-annual justice and home affairs programme will be launched – which we hope will be supported by the European Council of 5 November – as well as new support measures within the context of the next financial perspectives.
The terrorist attacks in Madrid were a dramatic reminder of the threat of international terrorism facing the European Union and have made the essential need to combat it more obvious than ever. All the institutions, and the European Parliament in particular, have emphasised their desire to move ahead with this fight. Just this morning, President Borrell spoke about this key issue; and all of this, as Mr Poettering said in his speech, without prejudice to human rights, to individual rights and to the objective and will to support the victims of terrorism, an essential element in this fight. The Commission intends to continue working in this direction.
The third element is our external responsibilities and, in particular, the policy of association and neighbourhood. We have just held a debate on Belarus, but it should be pointed out that the Commission has noted broad support for an ambitious policy of neighbourhood and has expressed its opinions in that regard in the Communication of 12 May 2004 which was approved by the European Council in June.
With regard to the enlargement process, the Commission can confirm that it is working towards the accession of Romania and Bulgaria in January 2007. On the basis of the European Council’s decision in June, the Commission will begin an active phase of negotiations with Croatia at the beginning of 2005 and will produce a pre-accession strategy. In October, the Commission will publish its recommendation on Turkey and will have to adjust its activities in 2005 in accordance with the decision of the European Council scheduled for the end of this year.
As the Council and Parliament have stressed, Europe’s international commitments must be maintained during 2005 and Europe must show greater responsibility in order to promote effective multilateralism. The multilateral trade negotiations within the context of the Doha programme for development remain the European Union’s main commercial priority, and at the same time we shall continue with the regional and bilateral negotiations under way.
Please allow me to comment briefly on two issues which are particularly important for next year. Firstly, the future financial perspectives, whose priorities largely coincide with the priorities proposed for 2005. The Commission is aware of the importance of doing whatever is necessary to ensure that everything is ready on 1 January 2007 and to this end the current Commission has presented proposals this year, in particular in February and July, and intends to present a new package of measures which will be adopted on 29 September with regard to the aspects of JHA, RELEX and the environment which remain outstanding.
2005 will be fundamental and essential in terms of moving forward with preparing for close interinstitutional cooperation, but, furthermore, it is essential that these financial perspectives can be adopted as soon as possible during 2005 or very early 2006 if we really want them to be effective in 2007.
I would like to point out that the Commission's proposal in this field takes account, on the one hand, of the austerity required, for example, by the Stability and Growth Pact in all public finances, but also realism with regard to the political ambitions repeatedly expressed not just by the Council but also by this Parliament. Increasing our capacities with regard to protecting external borders means more European Union investment in this sector, which will perhaps allow for greater facilities in certain States. If we truly wish to promote a competitive and dynamic society, we must increase investments in the research and development sector in order to support European research and capacity for innovation, and that requires more funds for that sector.
Furthermore, we cannot forget that one of the objectives of European policy is the cohesion policy. We cannot call for this policy if we do not provide the necessary funds. We believe that what has been proposed, which is to keep 1.24 as the ceiling for commitments and establish 1.14 as the ceiling for spending, represents an appropriate balance between austerity and realism. Any additional cut would be extremely negative and would mean giving up many of the policies being called for.
Ladies and gentlemen, the second point I wish to stress is that of the impact assessments relating to the Commission’s proposals. The Commission is implementing and generalising the use of these assessments in order to better define and justify its proposals. In 2004, the Commission’s services gradually increased the use of impact assessments with the aim of making them common practice by 2005, applied to all main documents – political definitions, legislative documents – as well as all proposals with significant economic, social or environmental impact, points which are included in the working programme and the legislative programme of the Commission and which are of great importance to this Parliament.
In February, at the time of the presentation, I emphasised that it was a complex proposal and a complex procedure, because this Commission is passing the baton on to the next one. When the Prodi Commission established the cycle of strategic planning and programming, he wanted to involve the other institutions. Today, at the end of his mandate, I am delighted to note, as the Commissioner responsible for relations with the European Parliament, that the results are very positive. The interinstitutional dialogue has contributed to promoting greater mutual understanding and developing a shared vision which allows us to direct our policies more effectively. I hope that the future Commission will draw what it considers to be the appropriate conclusions and that, where necessary, it will propose revisions of the current procedures which make the methods approved during this time even more efficient.
The debate is now suspended and will resume immediately after the vote.
– Ladies and gentlemen, yesterday and this morning we have had the opportunity to deal with the issue of terrorism, its murderous insanity and the concern it brings to the whole civilised world. We are now going to pay tribute to the child victims of the latest terrorist massacre at the school in Beslan. Please be aware that, at the same time as us, tens of millions of children in the European Union are joining us in our tribute. In addition to the reactions of governments, of political leaders, of parliaments, let us hope that this mobilisation contributes to finding the path to peace. Let us dedicate a minute’s silence to the victims.
Mr Pannella has the floor for a point of order.
– Mr President, I take the floor pursuant to Rules 166 and 150 to say that, in my view, we are about to commit a very serious and inexplicable act.
As Members of the new Parliament, we are being asked to decide upon our times, places and methods of work for 2005. Obviously, to decide on all that, we would need a draft proposal and the opportunity to discuss it and to table amendments. Now, however, without any debate or discussion, without mentioning Strasbourg or our places of work, we find ourselves having to ratify a timetable drawn up by the last Parliament back in April, when there were different majorities and different historical situations in Europe, and which in fact excludes the ten new Member States and their Members. I therefore believe, Mr President, that the Rules of Procedure have not been observed.
The Presidency does not believe it appropriate to open a debate on this subject. A decision has already been made on this issue. There has never been a debate in this Parliament on the calendar of part-sessions. It has been dealt with by the Bureau and consequently the Presidency does not believe it appropriate to accept the point of order tabled by Mr Pannella.
We shall now proceed to the vote on the calendar of part-sessions for 2005, to which no amendments have been tabled.
Mr President, I wish to know whether I am allowed to make an explanation of vote.
I am sorry, Mr Dover, but it has been a vote without debate and in this case explanations of vote should have been presented in writing in accordance with the Rules of Procedure. I would ask you to respect them. We will try to ensure that you can do so next time.
. I voted in favour, although I remain opposed to not holding plenary sessions on Fridays of Strasbourg weeks. Everyone has now realised that removing Friday mornings, halfway through the last legislature, tied in perfectly with both a strategy of trouble making and with the proposals of Members who are, as a rule, anti-Strasbourg. This move – three years’ experience is ample proof of this – has adversely affected our work and has led to an even greater overload of schedules that are already very crowded. Accordingly, I hope that this matter will be looked at again in the future and that, for the benefit of the running of Parliament, the Friday morning sessions will be reinstated.
. I voted in favour of the Economic and Social Committee’s request for consultation, as I feel that, quite apart from its purely procedural aspect, this committee’s stance is crucial on the important legal instrument that may dominate the future of the Union in the coming years.
Indeed, in a European Union based on a common market and a single currency, and which claims common citizenship, it is crucial that we listen to the assembly, as it gives a voice to the interests of the various economic and social groups. The social fabric of our lives is made up of employers, workers and representatives of specific activities such as agriculture, craftsmen, SMEs and industries, the liberal professions, representatives of consumers, of the scientific and teaching community, of the social economy and of families.
It is therefore essential that we become aware of how they see the issues that affect them directly.
I also hope that this consultation will serve to encourage the crucial wider debate on the new Constitution – hopefully reflected in democratic referendums – at the grassroots, among the citizens, through various economic and social groups, in conjunction with the local authorities and, of course, with the political forces.
. I voted in favour of the request for consultation on the part of the Committee of the Regions, as I feel that quite apart from its purely procedural aspect, this committee’s stance is crucial on the important legal instrument that may dominate the future of the Union in the coming years.
Indeed, in a European Union that favours decision-making as close as possible to the citizens and respects the principle of subsidiarity, it is essential that we listen to the political assembly, which gives a voice to local and regional power.
I am aware of the declaration by the Committee of the Regions on 19 March of this year, in which the committee stated that it would join the project and the constitutional process. What I would like to know in greater detail, however, is its position as regards issues that concern it directly.
I also hope that this consultation will serve to encourage the crucial wider debate on the new Constitution – hopefully reflected in democratic referendums – at the grassroots, among the citizens, through various economic and social groups, in conjunction with the local authorities and, of course, with the political forces.
. The aim of Draft amending budget No 7/2004 is to enter in the 2004 budget the surplus from 2003, amounting to EUR 5 470 million, which mainly consisted of the under-spending in the Structural Funds. It should be noted that the surplus would be EUR 10.5 million in 2003, had EUR 5 000 million not been reduced by Amending Budget No 6/2003. Budget surpluses have been consistent since 2000 – EUR 12 000 million in 2000, EUR 15 000 million in 2001 and EUR 7 000 million in 2002 – due to under-spending in the Structural Funds.
If the funds for economic and social cohesion are the target of spending and are vital for economic and social cohesion, we must ask the following questions: Why is this not being done? Is it because of the Stability Pact? Is it due to a lack of political will?
Against this backdrop, it would appear to make sense, for those who say that there is extra money because money is not being spent, with the budget having to remain below 1%, to reduce the Structural Funds and even to renationalise the cohesion policy, which is not acceptable. It is no coincidence that the main net contributors are among the worst performers. ...
. Draft amending budget No 8/2004 relates to the revenue side of the budget and comprises a number of elements affecting the level of contributions by Member States to the Community’s own resources, the correction of budgetary imbalances granted to the United Kingdom from 2000 and 2003 – the so-called ‘British cheque’. Although the rapporteur’s intentions have not appeared in the report – the approval of Commission decisions to create a general mechanism for correcting imbalances in the Community’s own resources – we must, however, restate our strong opposition to the Commission’s intentions and those of the main financial contributors; after all, you cannot remedy one injustice by committing another.
In practice, the aim of the proposals on the table is to implement a new kind of ‘British cheque’ for other financial contributors, given that it is not possible to cancel a ‘British cheque’. Indeed, the remaining Member States cover the shortfall. The correction of imbalances would entail a harmonisation of effort per inhabitant, depending on the relative wealth of each country. National contributions based on GNP would be the fairest way, albeit subject to improvement, of solving the evident imbalances in budgetary contributions.
I am abstaining from voting on this report. I do not regret the fact that there is a surplus in the EU budget, since this means smaller contributions for the individual Member States. The Member States’ contributions should be reduced permanently with a view to limiting the way in which money is shunted around and, in the longer term, even the EU’s administration. I wish to see a general review of the way in which the EU’s budget is funded, leading to a uniform system of payments.
. As the United Kingdom Conservatives spokesman on the Budgets Committee I wish to explain why we voted against the two Draft Amending Budget Reports Nos 7/2004 and 8/2004 today.
The United Kingdom Conservative Members of the European Parliament are totally opposed to any suggestion, or proposal, that the British rebate should be reduced. Why should Britain suffer for its economic success over the last 20 years?
We are abstaining from voting on this report. We do not regret the fact that there is a surplus in the EU budget, but welcome the fact that this will lead to reduced membership fees for the EU Member States. In order to limit the way in which money is shunted around and, in the longer term, EU administration too, the membership fees should be reduced permanently. We wish to see a general review of the way in which the EU budget is funded, leading to a uniform system of payments.
. Having voted for Mr Mulder’s report, I wish to congratulate him on his excellent work.
Yet again, the Community Budget has recorded a surplus, amounting in total to EUR 5 469 843 705.65 for 2003.
Much of this final amount is accounted for by the under-spending of payment appropriations. As in previous financial years, this situation is largely caused by the poor implementation of Structural Fund programmes (representing EUR 3.134 billion or 66% of the under-spend) and this gives considerable cause for concern.
I therefore want to express my dissatisfaction with this additional surplus, in view of the fact that, quite apart from this amount, the Sixth Amending Budget of 2003 had already reduced the 2003 budget by EUR 5 billion due to a significant overestimation of payments under the Structural Funds.
As a result, I find it very much to be regretted that this figure marks an end to the favourable development recorded over recent financial years, which saw a reduction in the surplus from EUR 15 billion in 2001 to EUR 7 billion in 2002.
As the British rebate for any given year must be funded during the following financial year, meaning that the twenty-five Member States will share in funding the 2003 rebate, I am in favour of the adjustment to the rebate proposed for 2003, which should be incorporated into this draft amending budget.
I am sure that members of this Parliament and of the Council will continue to be guided by wisdom in taking future decisions relating to the financial perspectives.
We shall now continue with the debate on the stocktaking of the follow–up to the Commission's Annual Policy Strategy for 2005.
– Mr President, Madam Vice-President of the Commission, ladies and gentlemen, as Chairman of the Conference of Presidents, I would like to start by expressing sincere thanks to Mrs de Palacio for her excellent cooperation and for her constant availability throughout her term of office. Over the past few years, we have covered a lot of mileage together, and have made a success of it. Let us recall that, at the beginning of the last Parliament, there was no structured dialogue between our two institutions as regards the preparation of the Commission’s legislative and working programme. Today, and to a large degree thanks to your efforts, we have a real dialogue between the institutions, which has made it possible for the Commission’s legislative programme, from now on, to better reflect Parliament’s priorities, so the results of this ongoing dialogue are thoroughly encouraging. I would like, however, against the background of our experiences over the last few years – and this is what I understand by stocktaking  to offer some lines of thought on the main areas of concern for the future.
First and foremost, it strikes me that interinstitutional dialogue should focus even more on the main legislative priorities, some current examples of which you have already mentioned, such as future Financial Perspectives or the proposals for REACH. We must aim to identify, as early as possible, the most urgent proposals, in order to be able to better organise our work when the time comes. The package of proposals on future Financial Perspectives is an excellent example. This week, this House will be taking the decision to set up a temporary committee within which work on these proposals will be coordinated.
Defining priorities also involves identifying what is no longer relevant to present-day concerns. With this in mind, I welcome the Commission’s recent decision to withdraw a whole series of proposals. Having said that, despite this cleaning-up operation, a number of proposals remain on the table with little hope of being brought to fruition. Let me take this opportunity to ask my fellow Members to closely scrutinise the list of work in progress and then ask the new Commission to withdraw or replace any supplementary dossier that is no longer relevant.
The second major area that concerns me has to do with improving the way in which the legislative programme relates to what is provided in the Budget, and this is where it strikes me as opportune that we should think about better coordination within this House between the debates on the Budget and those on policy priorities.
To talk in practical terms, one might in future organise a large-scale budget debate in the presence of the whole Commission, thereby making the debate as specific as possible and making it possible to set out the actual directions in which the legislative programme should go. Such a debate should be held at a point when the legislative programme has reached an advanced stage, and the November part-session strikes me – for the present – as the ideal time for this.
Such considerations prompt me to make a third, and essential, point concerning the schedule for presenting the legislative programme. I see it as imperative that everything possible be done to ensure that this should be available, in good time, to all the actors involved, including the national parliaments, European consultative bodies, and, ultimately, the public themselves.
Finally, it is essential that we build up still further coordination between our work and that of the Council. We have the tools we need to do this, by which I mean the Council’s multinational programme and the annual programme as prepared by two successive presidencies. Recently, too, I would also add, we have concluded an interinstitutional agreement laying the foundations for ‘better law-making’ in the European Union. At present, our role is to implement these new instruments for the benefit of the public, and I wonder whether this might not be the right time for our institution to take a look at whether those priorities that take the form of a legislative programme have a future.
Madam Vice-President, ladies and gentlemen, we have made enormous progress over the past few years in identifying shared priorities and in planning our legislative work together. There are three things that I see as being important if we are to gain our fellow-citizens’ confidence in our shared project. In future, we will need to communicate the major priorities and issues of our legislative activity. We will have to strengthen participatory democracy, and for that to happen it will be essential that all the interested parties be allowed as much time as they want to identify the priorities for the year ahead. Last of all, we will have to demonstrate the efficiency of our institutions, both in terms of their internal functioning and of their relations with one another.
I trust that these thoughts will help us to achieve our goals.
Thank you, Mr Daul, for the work you do.
– Mr President, Madam Vice-President, thank you for the report you presented today. I want to discuss just a few points in it. The first is certainly the preparation for the next stages of enlargement and of the Neighbourhood Policy, for it is not perhaps apparent to everyone that enlargement is not over, and you rightly referred to the historic significance of the enlargement project. We have heard from Commissioner Verheugen that, even if discussions with them, and ratification, are completed, there are grave concerns as to whether Romania and Bulgaria will develop in the way they should over the two years remaining before their accession. This means that we need to monitor very closely the actual processes involved and the actual implementation. That would, of course, be particularly true in the case of Turkey, and also of Croatia, if we want to make rapid progress with Croatia, which – or so I believe – is what not only the Commission, but also the Council and this Parliament definitely want to do. It will then also be necessary to monitor what goes on with appropriate care, although the same can also be said of the Neighbourhood Policy as a whole. I am thinking, for example, of the Balkans, where we may well have established peace, but it is very precarious, and where we still have much to do to secure it, along with economic and social development.
You drew our attention to security policy, and I see it as, in principle, the right approach, that the Commission is already – as I hope the incoming Commission will do even more intensively and to a wider extent – joining with our neighbours in attempting to shape immigration and security policy and to avoid in future the unwelcome developments that we have seen over recent weeks, months, and indeed years, in particular in the Mediterranean, where many have tried to reach Europe, only to die in the attempt.
The aspects mentioned so far, however, also need financial support. I do not believe that enlargement and the Neighbourhood Policy are exclusively financial in character, but without appropriate financial measures we will not get anywhere with them.
A second point, one that Mr Schulz has already mentioned, is the issue of competition, the social Europe and sustainable development. As I see it, the social Europe and sustainable development need even more support, without detracting from the importance of competition, but, Madam Vice-President, I am sure you are familiar with the report produced mainly on behalf of Commissioners Almunia and Bolkestein, on the evaluation of the performance of network industries providing services of general interest It is a very interesting report; it shows that our competition policy is achieving very real successes in some areas for the benefit of consumers, for that is what lower prices and better supply are all about. This report, though – it comes from within the Commission and is very competition-oriented – shows that a number of problems remain to be resolved, for example in transport.
Let me take two examples from an area that just happens to be of great interest to you, that of transport; you may well have worked on them yourself. Many consumers think that, in connection with transport and, in particular, local passenger transport, a number of problems are arising, or remaining unresolved, that cannot be solved through competition alone; they believe that they also call for investment. Today, Madam Vice-President, you yourself referred to the trans-European networks, where we took a common approach; I am also grateful for the Commission’s cooperation. On the other hand, there is also a need for more funding to enable these investments to be made, and consumers have – as this report shows – very long wish-lists in the field of energy, with aspirations towards alternative or renewable energies, which are proving very difficult to promote in some countries. Some countries have done more than was envisaged in the objectives, but others have done too little. Here, too, there is a need for more investment if this sustainable development is to be promoted.
Let me just say something about Budget policy, with which I believe we will be very occupied over the coming months. What matters is not that we stipulate in an abstract way that we need 1% or 1.14% of the national product; rather, we need to ask where the deficits are, by which I mean deficits in the sense of investments that need to be increased. It will be necessary to invest more in the trans-European networks, to which you referred, and, of course, also in education and training. This was something I discussed with the Dutch Presidency in the relevant committee. Despite the Lisbon process, budgeting problems mean ever more cutbacks in training and continuing education at universities, but Europe will get no nearer to the goals of the Lisbon process if we fail to invest more in education and training and if we cannot reverse the brain drain, which continues to flow towards the USA. We must bring the best brains back to Europe or find a way of keeping them here; that is the investment I see as being particularly important in our own countries, but also, of course, in the countries adjoining us, so that we might invest more in education and training in those of the countries adjoining us that are drawing closer to Europe.
Let me make a final point on information activities, in which – as the elections showed – we still need to invest more. While I welcome the new Commissioner’s plans for this area, which will have a Commissioner to handle it, there is a need for improvement in the financial and staff resources for the Commission’s and Parliament’s Representations in the various countries, for information activities have to be highly decentralised. They will have to be handled differently in the UK to how they are handled in Austria, and the way they are carried out in France will have to be different from the way they are carried out in Poland, because the problems they address are local ones. I hope that there will be stronger support for them.
Let me conclude, Madam Vice-President, with something I have said before. We have clashed on various occasions, and we have had quite a few arguments, some of them more serious, but I would like, both for myself personally and for my group, to thank you most warmly for your work. I think it has always ended up bearing good fruit, and whether these be Spanish oranges or something else is irrelevant; what matters is success. Thank you for your cooperation.
Mr President, one of the three policy priorities for 2005 in the Commission's annual policy strategy is security and European citizenship. The Parliament and certainly the ALDE Group can only agree, but let us look at whether the rhetoric is being translated into reality in the relevant policy areas, in terms of both proposed budgetary resources and democratic accountability to our citizens. Some of my comments are directed at the Council and I am very sorry to see that they are not in their place.
Taking first the area of asylum and immigration and external borders, the Committee on Civil Liberties, Justice and Home Affairs – when adopting the report of our Rapporteur, Mr Deprez, last night – insisted that the funding for the programme on return management in the area of migration proposed by the Commission be put into the reserve until, firstly, the Council move to codecision, which is required by the treaties but which they have done nothing about, and secondly, there is a proper legislative act. We fully support this programme, but are disappointed that we are being asked to approve something which is lacking in legislative and democratic certainty.
We are aware that there is good work going on in the area of integration and reception of asylum seekers, but we think there should be more money in areas like the European Refugee Fund. The European Agency for the Management of the External Borders still does not have a permanent seat. There has been a lot of talk about external borders, but the Council cannot even decide on where the seat should be.
In the area of crime and terrorism, next year only a modest increase is proposed by the Commission in the budget for Eurojust, which is a key player in the fight against serious crime. The Committee on Civil Liberties wants to increase the funding by two-thirds if we are going to be serious about cross-border efforts to tackle crime.
As to the area dealing with reinforcing respect for human rights and the rule of law, let me give you one example: the Commission is proposing to cut the funding for the research and evaluation programme on respect for fundamental rights, which includes funding for the network of experts on fundamental rights. These examples perhaps show the gap between rhetoric and reality. We need to put our money where our mouth is to be credible and not create disillusionment among the citizens of Europe.
Mr President, ladies and gentlemen, now that a new Commission is taking office, it would be appropriate to wish it every success. Unfortunately, President Barroso’s Commission has not even made a start and there are already evident signs of disharmony in its ranks. Various Commissioners have put all their differences of opinion on display in the media. Accordingly, the new Italian Commissioner for Justice was immediately met with disapproving comments when he mooted, with regard to asylum policy, the idea that the time had come to take the bull by the horns and set up reception camps for refugees on the Union’s external borders. Anyone who is aware of the harrowing asylum issues in Italy, with the constant stream of boat refugees on the island of Lampedusa, realises that the Commissioner did not float these proposals light-heartedly.
Nevertheless, the new Belgian Commissioner for Development and Humanitarian Aid, Louis Michel, who already has some experience when it comes to insulting the Italians, considered it necessary to dissociate himself from his colleague straightaway. In fact, it is this self-same Louis Michel who openly declared in the Belgian media that he intends to continue to combine his job as European Commissioner with active political membership of his own party in Belgium, where he claims he would like to return to active campaigning as an ordinary member. In this, he does not exactly show a great deal of respect for his new office. Turkey’s accession seems to be another contentious issue. Depending on the political sensitivities of the Member States from which they come, some Commissioners are in favour, and others against. There is no hope of unanimity in this area either. However, with regard to this tricky issue, I should like to urge the new Commission at this point in time to take into consideration the reluctance on the part of the majority of the European population to allow an Islamic and non-European country to join the European Union. If not, this Commission is at risk of losing its democratic legitimacy before it has properly started.
Mr President, I would like to start by telling Commissioner de Palacio how much we have appreciated the experience of working with her for the past five years. We have valued her energy, her willingness, and the courage with which she expressed certain views and took up positions. Mrs de Palacio, you have been an example to us and we will miss you.
I also, quite simply, want to express my regret at the absence of any connection between the timetable of the European elections on the one hand and, on the other, the appointment of the new Commission and its taking up of office. Certain delays are particularly regrettable and hold up the work of lawmaking. It strikes us that 2004 is turning out to be something of a lost year.
There have of course been positive results, some of them very positive indeed. There have been positive results as regards the euro; it is a strong and stable currency, but it does not address the public concern about possible company relocations, and so we see this as a very high priority. There have been positive results, too, in relation to enlargement: the Commission has made a success of enlargement, but it has not been able to conduct a debate on Europe’s future borders, so it is that sort of debate for which we are still waiting, along with the debate on Turkey, which will, without doubt, be beset with perils for all of us.
As for our work on the legislative front, it has made it possible to deal with certain issues relating to safety, specifically at sea – something for which I will take this opportunity to thank the Commissioner – to food safety and to the fight against terrorism, but there are many still to be resolved as regards migration flows.
There is much else that we should be doing. Admittedly, there has been an increase in the research budget, but it is important that we should follow that up in view of our serious concerns about the brain drain. While on that subject, let me stress the need to give much more thought to our young people, about whom too little is said in this Chamber. We must discuss their mobility, their education, not to mention equivalence for diplomas, an area in which the situation is not changing quickly enough, where there are still too many difficulties and where there is a need for us to exert pressure on the Council.
All this depends on financial perspectives, the debate on which must not be solely budgetary in character. There has to be a real policy debate on our aspirations, on what we want for this Europe of ours, and we must be able to equip the Europe we envisage for the years ahead with the funding it needs.
Let me conclude by congratulating each and every Commissioner. We did indeed value their competence and their efforts as individuals, whilst regretting this Commission’s lack of sufficient vision in certain areas, as well as the lack of punch and effectiveness of its President, Mr Prodi, and his inability to make something of his role. Is that, though, what he wanted? I will end, Mr President, by saying that, for a year, we have found President Prodi’s ongoing absence regrettable. It testifies to his lack of interest in our institution, and I hope that the next President of the Commission will have a different attitude towards us.
Mr President, I would like to comment on the issue of competitiveness because it is very important in Europe today. Most people have little trust in the EU and that often arises because we do not show the right kind of qualities to the people in terms of our deregulatory attitude. We do not have sufficient fiscal discipline in our countries. We do not look at taxes which encourage people rather than discourage them, and although the currency has been debated elsewhere this week, the issue of discipline within currencies is of critical importance in a very competitive world.
We in the UK are not members of the single currency. I see no reason for us to be members but we still have an interest in the success of the single currency in Europe. We also need to be concerned in our own country with sterling, and indeed with all the other major currencies of the world. We cannot simply sit back and allow these matters to develop in a random way. To set a good example to new Member States aspiring to join the single currency, it is important that the Member States which are already members of the single currency demonstrate the necessary disciplines and controls.
I wish the currency well, but it is essential that we remember that we are now dealing with a world that is full of other countries with developing economies, in Asia and in China, countries that are not going to wait, countries that are very disciplined indeed when it comes to their fiscal arrangements and the currencies in which they operate.
There is no alternative. A policy of that kind best serves the citizens of all the countries of Europe who look to their governments to provide them with continued good quality of life. My message is that fiscal responsibility is the key component in meeting those needs.
Mr President, I too wish to thank the Vice-President of the European Commission, Mrs de Palacio. I can certainly subscribe to everything she has said here, especially with regard to priorities.
2005 will also be an important year, and we need to find a way to give our citizens confidence in this area of decision-making. This confidence will be brought about by focusing on priorities, on important issues, and as a consequence of this, results too will be achieved. The top priority is security, a subject that has been raised here during our discussions on solutions and decision-making with regard to the border guard force and the fight against terrorism. We must also, however, focus on local security: the security of every person’s immediate surroundings. That is something our citizens will certainly want to see. All these matters, of course, are interconnected.
Secondly, sustainable development is an important issue. We have to solve the problem of how to preserve the viability of industry and at the same time take environmental protection into account. In the future, conjoining the two will be very important in maintaining competition and conserving the environment.
The Lisbon Agenda is an important issue, but it requires concrete action. We need results in employment policy in terms of competitiveness, but the main factors in this regard are economic policy and budgetary discipline, on which subject we have heard an excellent speech just now. We must set an example here to national parliaments and national governments in maintaining budgetary discipline. We each have our own priorities and would like to see increases in the budget, but this way the budget will grow ever larger, and economic policy will slip through our fingers. Discipline must be preserved, and that will come about as a result of these same priorities. We are bound by a policy where certain matters are dealt with and others take second place, as we only have a limited number of resources at our disposal.
A healthy and sustainable economy: I was pleased to hear this point being made. In my opinion, however, if we are to have a healthy and sustainable economy in Europe, the Stability and Growth Pact must be kept as it is. It should not be toned down, nor should it be downgraded; instead, it should at least be kept as it is, and we need to ensure that it is complied with in each country in the same way. This is what will inspire confidence, not the idea that, little by little, we are beginning to downgrade the agreements we made together earlier on.
Next year will be an important year, as it is the first complete year of the functioning of a whole new Parliament and an enlarged Europe. It is with these priorities that we can show our citizens that things are progressing well, and that is a prerequisite for us to be able to continue our work.
– Mr President, policy priorities are only convincing if resources are available to fund them. That is true both of longer–term ambitions – the financial perspectives to which the Commissioner made reference are a case in point – and of the short-term, namely for the coming year. It is good that a schedule is being drawn up and even better that Parliament is closely involved in it. The latter is necessary from a democratic point of view, and because Parliament is a budgetary authority. This can be perfectly fitted in within Community methods, as the Commission has also understood and applied, for which thanks.
In my view, the annual policy strategy which the Commission communicated to us in February, and which we discussed in April, has lost none of its topicality. The three priorities should therefore definitely be maintained, and, without denying the importance of the other priorities, I should like to ask you to pay special attention to those concerning competitiveness and cohesion. If we really want to create more jobs and achieve sustainable development and real social cohesion, we must create a mechanism in 2005 which not only ensures that the Lisbon objectives are put into practice, but should be accompanied by real incentives and big sticks in order to actually achieve those objectives within a framework that does not jeopardise stability. Let us hope that the Kok report offers us a sound basis for having a debate in the near future, which we should guide towards the taking of decisions that allow us to make a kind of quantum leap. We must make room for this in 2005. In my view, only in that way can we demonstrably ensure the policy’s continuity, show that we are delivering on our promises and offering people what they can expect from us, and that we can clear the path for the policy priorities that Mr Barroso, the new President of the Commission, has announced and which our group generally supports. Finally, I should like to say a word of thanks to the Vice-President of the Commission and also all those of her colleagues who have always given priority to the maintenance of sound democratic relations with this House.
Mr President, ladies and gentlemen, I would like to begin by thanking the various speakers for their kind words referring to my cooperation with this Parliament.
I shall begin by mentioning Mr Daul, with whom we have cooperated in his capacity as President of the Conference of Committee Chairmen throughout all this time in order to facilitate cooperation between Parliament and the Commission. I would like to remind you that when this Commission began its work our relations were very difficult. The outgoing Commission had been obliged to resign precisely because of the pressure and debates and confrontation with this Parliament. We needed to put that situation right and create an entirely different basis on which to rebuild a form of cooperation between the two institutions which is essential to building Europe, and it is through these two institutions, in one way or another, that the interests of the European Union are represented.
In this regard, I would like to thank this Parliament, the honourable Members and also the officials of this House, as well as the officials of the European Commission who have worked on the various documents and agreements, for making it possible amongst all of us to create a framework agreement and then this for structured dialogue between Parliament and the Commission. Furthermore, these two documents, which have now been supplemented with the interinstitutional agreement – which the Council also participates in for the sake of better regulation – have resulted from discussions and negotiations which have not been easy but in connection with which we have all had the greatest possible interest in ensuring that things go well and work properly in order to build Europe more effectively. I would like to express my gratitude for the active participation of all the honourable Members who had direct responsibilities and for the cooperation of everybody who has participated in this work.
Mr Daul has referred to the progress and the fruits of this structured dialogue and has said that it must be improved in the future. I also believe that we can make it work better, but that that will be negotiated with the new Commission and I wish you luck in those talks and improvements.
He spoke finally about better communication, about more participatory democracy and increasing efficiency. We are all in agreement on this. He has talked about presenting legislative programmes in good time and introducing new concepts which until now have hardly been taken into account, such as the possibilities national Parliaments will have in the future with regard to certain texts. I would like to say that all of this will undoubtedly have to be incorporated, but at the same time there are limits if we do not want to paralyse the machinery entirely.
In any event, coordination with the Council is something which must be improved and something which we are working on, as well as coherence between legislative programmes and budgets.
Key to seeing if this is true will be the adoption of the future financial perspectives and whether these financial perspectives are genuinely going to reflect the political priorities of the European Union today, outside of specific agreements which exist on certain specific aspects. We will have to wait and see. The honourable Members will be very active here. I will be somewhere else, but naturally I will be following the debates in question extremely closely.
It has been pointed out that certain issues remain outstanding, naturally, as well as issues that have been mentioned which are even more ambitious. Well, this is possible. Although it is not my job to say so and President Prodi will say it to this House, I believe that the overall achievement of this Commission has been really positive.
There naturally remains work to be done during next year, and that is just as well because otherwise our successors would be out of work and that is in nobody’s interest. And anyway things can always be improved.
I believe that the new enlargement brings great challenges, that we must continue to make progress on the neighbourhood policy and the Balkans Stability Pact, ensuring that they are accompanied by very concrete actions. For example, the creation of the electricity and gas markets throughout the Balkans are very concrete actions relating to the Balkans Stability Pact which can and must be continued by the new Commission and, throughout 2005, must be vigorously promoted.
I believe there must be a balance between competitiveness, social Europe and the environment, but we must be aware that if we do not have competitiveness, if we do not generate wealth in a globalised world, it will be difficult for us to respond to the requirements of a social Europe or to environmental concerns. That is something we cannot forget. Competitiveness must provide the framework for everything, and without competitiveness, without creating wealth and jobs, we will achieve nothing more than frustration, because we would have promised and agreed things which cannot be realised. They can only be realised on the basis of economic development and job creation which unquestionably require concrete action on aspects such as technological development and research.
With regard to the issue of suburban transport, public transport, Mr Swoboda has made a number of observations. On the subject of investments, I would like to point out that there are very important aspects relating to public transport which are affected by the Altmark judgment, a key judgment which will have to be taken into account not only in relation to the transport sector but in relation to all public services in the European Union and in relation to the introduction of competition and the possibility of public support in order to guarantee a certain level of service, but in a transparent and competitive way.
I would like to thank Mrs Grossetête for her kind words and this brings me straight to an issue I believe to be essential: a series of aspects relating to the problem of competitiveness. Relocation in certain fields is going to take place and it is reasonable that it should take place, because the only opportunity for new countries at global level is offered by certain types of less technological production, which do not present problems in terms of building, or production in outlying areas, which do not have to be close to the consumer. Relocation sometimes takes place, however, because we do not consider our objectives properly, but rather the instruments for achieving them.
I would, moreover, like to make an appeal in relation to the Kyoto Protocol and the Directive on emissions trading. We have approved a Directive and we must comply with it, but I would also like to make an observation which I have made publicly within the Commission. We must not simply state casually whether we are for or against the Kyoto Protocol. No. I am in favour of the Protocol. I support the reduction of greenhouse gases. What is more, I believe it to be one of the most important challenges not just for the European Union but for the whole of humanity. It is a challenge that truly endangers the future of humanity if not dealt with properly. In this regard, in terms of energy efficiency, I support renewable energy, and a true, honourable and courageous discussion of nuclear energy. This is absolutely necessary – and I am naturally saying this on my own behalf, I would like to make that clear – and I believe that the next Commission and this Parliament must confront this issue over the coming years.
Time is passing and the urgency is clear. This summer and last summer we have begun to see the first manifestations of the increase of less than one degree in the planet’s average temperature. If that is the case, we cannot resort to solutions which sound good but are false. Let me explain what I mean: the system of emissions trading may be a good one if implemented within the framework of a worldwide agreement, which is the only way emissions trading can have real effects. If that system operates within a context in which only the European Union fulfils those responsibilities, in which Kyoto is not ratified by Russia or the United States – the only two countries able to provide the critical mass to allow it to enter into force – we may find that we lose our steel, cement, tile, ceramics and other industries consuming energy, which would not mean pollution would be stopped, because the pollution would be created in third countries whose conditions are much less demanding. Steel, cement and ceramics would still be produced and we would have to import them into Europe, adding the cost and the emissions of the transport involved, while we would theoretically still be complying with that emissions reduction.
Is reduction in emissions a reality at an overall global level? No, it is not. This must be taken into account because we are endangering some of our industry without ultimately producing any real results in terms of the essential aim, which is to reduce emissions at global level. That cannot be done unless we have the courage to confront the problems of nuclear energy, to confront them, and we must provide the citizens with transparency and information and hence the Commission’s proposals. We must, moreover, understand that Europe must increase its nuclear energy potential and capacities and we must not put forward flippant arguments in relation to it, if we want to maintain growth and a degree of competitiveness and at the same time combat climate change. We must, furthermore, do this at global level.
Europe alone is not enough. If we make all the efforts I have referred to, we will reduce CO2 emissions by 400 million tonnes a year, more or less. China alone is going to increase its emissions over the next fifteen years by 4 000 million tonnes of CO2. These are the great challenges which need to be confronted urgently over the coming years and I hope that Parliament will do so and, naturally, I am sure that the next Commission will do so.
The question of nuclear energy is a personal position, but I believe that if we do not confront this problem we will clearly be failing to fulfil our responsibilities properly. We must act responsibly, because we all know that there are great problems in terms of popularity and public acceptance. And we must therefore provide explanations, information, transparency, security and guarantees.
The brain drain. It is not just that our best minds are leaving, but that it is to the United States, which is our ally, friend and partner, that not just our brains, but the best brains from the whole world, are going. And Europe is not receiving the best minds from third countries. We have stopped attracting intelligence, innovation and research. That is the key for the future. Europe must face this and it is one of the priorities we have included in the next financial perspectives and we hope this will be understood.
I would like to point out that, with regard to the aspects raised by Mr Kirkhope concerning competitiveness, he has referred essentially to fiscal responsibility and to the coherence of the broad economic policies, and I can only agree with him. I believe that the debate currently taking place in Europe on improving the functioning of the Stability Pact is extremely important and this is the approach we must take. And that means providing certainty and securities, that is to say, we cannot increase discretionality in our assessment of certain types of circumstance. Discretionality must be avoided, so that we do not act in an arbitrary manner. It must be avoided so that there is certainty, clarity and guarantees for the markets.
With regard to security, Mr Itälä has spoken about security, the environment, competitiveness, the Stability Pact; I agree entirely with what he has said, and I also agree with everything Mrs Thyssen said beforehand with regard to the problems of promoting competition and cohesion; I believe that the Kok report is a wonderful basis for work in this direction, and to Mrs Ludford, who talked about rhetoric and reality, I would like to say that I cannot agree with her, although there are times in politics when we all know that the reality is not exactly as we say it is. Those are, however, the concrete realities of budgetary efforts, the JHA is one of the items which, on the proposal of the Commission, is increased most in the draft financial perspectives for 2007-2013 according to the Commission’s proposal. It will be the Council that will adopt the final decisions. This Parliament also has to give its opinion.
With regard to the divisions or lack of divisions mentioned by Mr Dillen, I am not going to get into that. Clearly not everybody agrees all the time, but in the end an agreement is reached – and that is democracy – in accordance with the majority opinion, which is the opinion of the institution. Over all these years we in the Commission have not always held the same views, but we have had to reach agreements and we have all supported that position.
Ladies and gentlemen, it has been an honour for me to represent the Commission in terms of relations with the European Parliament, to have been elected, and in this respect I would like to thank President Prodi for having put his trust in me and for having proposed me as Vice-President for Relations with the European Parliament. I must say that I did not merely accept it, but rather I asked for it and I was delighted, because I consider myself first and foremost to be a parliamentarian. I have tried to cooperate faithfully with this House throughout these years and I believe I have done so. Furthermore, what I would like to say in particular is that I thank you for the work you have done in codecision, where generally speaking you have made improvements – sometimes we create some pretty extraordinary things in order to reach a consensus – but the overall result is hugely positive, since this Parliament reflects the sensitivities of the citizens of the European Union, complemented by those of the governments of the European Union.
Within this interactive dialogue, in which the Commission makes a proposal and then acts as mediator, I believe we have made the proposals approved in recent times more realistic. I believe that the reforms incorporated into the new Constitutional Treaty, which we all hope will be duly ratified as soon as possible, supplement, generalise and extend these parliamentary functions, ensuring simply that the functions of the European Parliament, which already has practically all the functions of any Parliament of the world, are extended to all areas of legislative responsibility. I would like to point out that the task of control has been enormously effective, at times uncomfortable, but has been carried out extremely effectively by the honourable Members and your predecessors in a responsible, intelligent, professional and honest way. I am sure that this new Parliament together with the new Commission will continue this work. Those are the essential elements of the European Parliament, which is one of the three great institutions which allows everybody to participate in this extraordinary and unique project of building Europe.
Mrs de Palacio, I am not sure whether you will be seen in this Chamber again, so I would like to take this opportunity to thank you very much indeed for the outstanding way in which you have cooperated with the European Parliament. I should also like to thank you and your staff for the commitment and seriousness – and charm – that you brought to your other work in the Commission. I wish you every possible success in the future.
The debate is closed.
(1)
The next item is the Council’s presentation of the draft General Budget for 2005.
Madam President, ladies and gentlemen, it is a great honour for me, on behalf of the Council, to be able to present to you the draft Budget as we have decided it for 2005 in the Council in July.
As European Affairs Minister, I will be making regular visits in the next few months, and that is why I should like to take this opportunity of congratulating you once again, partly officially, on your election as Members of the European Parliament. In particular, I should like to mention the chairmen of the two committees, the Committee on Budgets and the Committee on Budgetary Control.
As the two branches of the budgetary authority, you in the European Parliament and we in the Council, we have enjoyed excellent cooperation in the past few years, and I am convinced that we can continue in the same fashion. In my view, the conciliation meeting we had in July last sets the right tone for this. During that conciliation meeting, we came to a number of sound agreements, and I should like to mention one here, namely the provision of information on the part of the Council to you in the European Parliament in the light of the forthcoming financial perspectives. I think that that is a good starting point for our, that is the EU presidency’s communications and dealings with you, the European Parliament, including where the financial perspectives are concerned.
I should like to make a few general observations about this Budget’s guiding principles and follow this up by making a few specific explanatory comments about the different headings.
The Council has, of course, in deciding on the draft budget, taken into consideration the Interinstitutional Agreement of 6 May 1999 with which you are familiar. This Agreement pertains to, , the importance of ceilings and compliance with them, and of discussion on adequate margins, on unforeseen circumstances and flexibility.
The Council has emphasised that sufficient payment appropriations must become available without losing touch with reality in the process. We must avoid overestimating the level of payment appropriations. The excessive surpluses that have materialised over the past few years do not reflect the best financial management. Moreover, I am certain that you in the European Parliament will also agree that, as all Member States and all national parliaments have to observe strict discipline, we should do the same at European level.
As you have been able to see, we in the Council have listed with great care our priorities and posteriorities in the different headings of the financial perspectives. One priority I should like to highlight is the importance of providing the new Member States with sufficient leeway, in line with the agreements we have made in this respect previously, including in Copenhagen.
Finally, in the bracket of general explanatory comments, I should like to mention the importance of what we call activity statements. I think that that is a good new way that improves quality and the provision of information, and that is an improvement on the way in which we deal with the Budget. Consequently, the Commission has been asked to continue the efforts in this area.
I should like to run through the different categories, starting with the general remark that, as you know, the draft Budget provides for an amount of EUR 116 billion for commitments, which is 4.1% more than in the 2004 Budget.
As for payment appropriations, that is to say, the cash that the European Union will be required to pay out during 2005, a total of EUR 105 billion has been set aside for this purpose. That represents an increase of 5.4% compared to the appropriations for the current year, and corresponds to 0.99% of the Union’s gross national income.
With regard to Heading 1, agriculture, I should like to comment as follows. In previous years, the estimates were often too high. The Council has therefore decided to reduce by a total of EUR 1 billion the amounts proposed by the Commission in its preliminary draft budget for common agricultural policy. We have done this by a general reduction of all items on the preliminary draft budget amounting to more than EUR 800 million. However, the Council has taken account of the fact that the ultimate level of appropriations will be determined in the autumn, when the Commission presents its letter of amendment as agreed in the Interinstitutional Agreement.
Concerning Heading 2, the structural measures, the Council has adopted the commitment appropriations proposed in the Commission’s preliminary draft budget for this heading. Nevertheless, and in the light of the substantial under-use of the resources for structural measures, the Council has decided to lower the level of payment appropriations. Accordingly, the payment appropriations proposed by the Commission in its preliminary draft budget have, by means of a general reduction, been cut by EUR 3 billion. The resulting appropriation corresponds to the expected implementation level. This reduction also impacts on Community initiatives and the completion of programmes dating from before 2000. In this connection, however, I should like to emphasise that the payment appropriations which the Council determined in its draft budget, even after this discount, are still significantly higher than the implementation level in the previous years.
As for Heading 3, internal policy, the Council has decided to adopt the amounts in the draft budget that were proposed in line with the codecision procedure for multi-annual programmes, as agreed following enlargement. This also applies to specific amounts related to the Copenhagen conclusions.
The Council, however, has restricted the appropriations for a few budget lines that are not based on multi-annual programmes. This applies to press and communication and to the preparatory measures in the area of security research. The Council takes the view that the amounts that the Commission had allocated to a few specific agencies were in excess of what can be regarded as realistic in view of their recent inception.
As a result of the choices within Heading 3 to which I have just referred, the Council provides for a margin of EUR 108 million under the ceiling for Heading 3 of the financial perspectives. On the basis of this margin, the European Parliament will also need to be able to set its own priorities for internal policy.
In respect of Heading 4, external actions, the Council has deviated from the approach for which the Commission had opted in its preliminary draft budget. The Council was of the opinion that more detailed choices needed to be made in the list of priorities, so as not to exceed the ceiling of Heading 4 of the financial perspectives. Indeed, the deployment of the flexibility instrument is not at issue.
The Council has, however, adopted the amounts proposed by the Commission for reconstruction in Iraq. Bearing in mind the resources required for the common foreign and security policy, the Council has maintained the level that was determined for this in the final budget for 2004.
In order to fund these priorities under the existing ceiling of Heading 4 of the financial perspectives, however, the Council has applied a small, proportionate reduction to the amounts proposed by the Commission for the principal budget lines; the appropriations for international fisheries agreements have been given proportionate consideration. As such, the amounts have been reduced to the level of the financial resources for the current year, with a small margin in Heading 4 for unforeseen circumstances.
I hope and expect that, at the second reading of the Budget for 2005, we can reach agreement as provided for in the Interinstitutional Agreement, with regard to the final budget for the CFSP and international fisheries agreements. As for the presidency’s efforts in the area of information on foreign policy, I should like to report what has been agreed with Parliament. As you know, on 21 September, the next meeting will take place within the framework of the special agreement we reached in this respect with your House under the Italian Presidency. We will try to inform you in good time of the developments during that meeting. I would also refer to the speech which Mr Bot, the Foreign Affairs Minister, recently delivered to your Committee on Foreign Affairs.
The situation with regard to Heading 5, administrative expenditure, is rather complicated. The institutions’ collective estimates have led to the ceiling being exceeded. I would, however, remind you that our institutions had already decided beforehand against the deployment of the flexibility instrument for administrative expenditure for 2005. A controlled development of administrative expenditure goes hand in hand with healthy financial management. I am convinced that you as Members of this House, the other wing of the budgetary authority, share the Council’s view of healthy financial management.
The Council has therefore decided that a margin of around EUR 50 million will be sufficient, taking into consideration the cutbacks that have been made further to the development of information technologies and interinstitutional cooperation, as well as specific recruitment programmes for personnel.
Finally, I come to Heading 7, the pre-accession strategy, for which the Council has adopted the commitment appropriations proposed by the Commission. Given the expected implementation level of these measures, however, the Council has slightly reduced the payment appropriations as proposed by the Commission, and has brought them into line with real needs.
Madam President, I should like to thank your Parliament for its attention thus far, and to wish you every success with the debates on this draft Budget. I hope and trust that we will be able to present, on time, a balanced Budget for 2005. I hope that this can be done on the basis of the proposals as they are now before us. I assume that they are a sound basis. I know we do not see eye to eye on every issue, and that is why we are looking forward to the debate. I am convinced that, as in the past, we will reach a mutually agreeable resolution in the end.
. Madam President, Mr President-in-Office of the Council, Mr Lewandowski, Mr Garriga, ladies and gentlemen, budgets always involve a tight and busy work schedule, and it is therefore entirely typical that an important budget debate should take place at the first normal plenary session of the new Parliament. It is the debate on the budget for 2005, or what will be the enlarged Union’s first full budget year, and above all the first budget to be debated and adopted by 25 Member States, and adopted by MEPs from 25 Member States.
The priorities for this budget are clear to the Commission. Firstly, the integration of the new Member States must be promoted. Secondly, the forces of growth within the Community and cohesion in the enlarged Union must be strengthened. We should live up to our heightened responsibility in the world, and unfortunately we have no choice but to place the fight against terrorism at the very top of the agenda.
Mr President-in-Office of the Council, you have presented the key elements of the Council’s draft budget and the outcome of the Council’s first reading. I would like to go over the key figures of the Commission’s preliminary draft budget once again. We had proposed a budget volume for 2005 of EUR 109.5 billion, which would correspond to 1.03% of the gross national product of the enlarged Union. Agenda 2000, which is the current Financial Perspective, provides for a much higher figure for the 2005 budget year, namely 1.08% of combined economic output. If you also take into account the fact that the European Development Fund is currently outside the budget and must be funded in addition, an actual figure of 1.11% is reached for financial programming for 2005. I mention this now because a decision must be taken on whether the Commission’s proposals for the next period are really such a dramatic increase. The figure of 1.11% in financial programming should therefore be compared with our proposal of 1.14% for 2007 and following years.
Today we are not talking about financial programming for the immediate future, but about the 2005 Budget, which is the first to include direct aid to farmers in the new Member States. This is a result of the time lag which exists in the field of agriculture, whereby expenditure takes place one year later. This is therefore the first time that direct aid to farmers in the new Member States is contained in the Budget.
There is a very sharp rise in overall expenditure on agriculture for 2005, of a total of EUR 4 - 4.5 billion according to the Commission’s preliminary draft budget, and EUR 3.5 billion even according to the Council’s draft budget. This is mainly due to enlargement, but I must point out that EUR 240 million of the increase is entirely attributable to changes in the euro/dollar exchange rate. Most importantly, the effect of the decisions made by the Council of Agriculture Ministers on agricultural reform will not be to reduce expenditure on agriculture next year, but to increase it. We must therefore also take the Council’s decisions into account, and of course I am emphasising this in the context of the comments that are often made to the effect that it is only the Commission and Parliament that propose increases in this area. We are often forced to incorporate the Council’s decisions into the Budget.
The Council is now proposing a EUR 1 billion reduction in spending on agriculture, although it remains to be seen whether this can be put into practice. As always, we will present updated estimates for agricultural expenditure in October, and it is then usually agreed that the new estimates should be used.
I must now go into a little more detail with regard to the Structural Funds. The Commission has proposed a considerable increase in payment appropriations for 2005, as well as an increase in commitment appropriations. The Council has not made any cuts to commitment appropriations, and indeed it cannot do so, as everything in this area has been laid down, on the one hand by Agenda 2000 and on the other by the accession treaties. No changes can therefore be made to commitment appropriations.
With regard to the issue of how many payment appropriations we will need next year, the Council believes that we can make do with EUR 3 billion less than the figure proposed by the Commission.
I must however point out that in 2005 we will be in the sixth year of the new programme, and we need more payment appropriations because the implementation of Structural Funds programmes is finally in full swing.
Over the past few years there have indeed been repeated instances where Member States themselves have overestimated their capacities to use structural funds. This year, however, it appears that they have underestimated their own capacities, and at any rate we currently have a significantly higher implementation rate for structural funds than last year. By late August we had already spent 67% of funds, whereas last year the figure was only 44%, and this has meant that my fellow-Commissioner Mr Barrot has already asked for additional funds.
Over the coming weeks we will examine whether reallocations are possible within the Budget, but at least one thing is clear, and I must make this perfectly plain to the Council: either we need additional funding before the end of 2004, or we must make sure that sufficient funds are provided in 2005.
It is simply out of the question for cuts to be made in this field. The n+2 rule, of which you are also aware, means that we must make sure that the Budget contains sufficient funds to cover requests for payment as they are made. In view of this development, I can only agree with Parliament’s rapporteur, Mr Garriga, who has also stated clearly in his report that we must use the figures of the preliminary draft budget.
At this point I would like to comment very briefly on the debate that was recently opened on whether structural funds should be cut for new Member States which lower their company tax rates considerably. In response to this, I can only stress that this proposal is unacceptable, and really quite unjustified. Firstly, with the exception of advance payments, no structural funds have been received by the new Member States. Secondly, each new Member State will have to contribute cofinancing in order to claim any structural funds at all. In principle, this means that the need for national public funds has increased rather than been reduced. This is something that we must also take into account.
Thirdly, it is in any case impossible to simply compare tax rates without taking into account the width of the tax base used in calculations. Many reforms in the new Member States have in fact been aimed at removing exemptions from the tax base, or rather at closing tax loopholes. All these issues must be taken into consideration.
Fourthly, the new Member States need help to enable them to bridge the large economic gap. We should not start to question the spirit of solidarity, which has always been a cornerstone of the European Union and must continue to be one, only a few months after enlargement, which was such a wonderful historical event.
Turning to internal policies, I would particularly like to emphasise a point which is always important for Parliament with regard to the pilot projects and preparatory actions. I can assure Parliament that we are in the process of improving dialogue between the Commission and Parliament on this issue, and we will shortly provide you with an update on their implementation.
As far as foreign policy is concerned, the available budget is currently undergoing a reduction in real terms as a result of the provisions of Agenda 2000. Not only, though, is there the political will to jointly take on more responsibility in the world, but we are also, in fact, constantly faced with new challenges. In the past few years we have always, in our budgets, managed to find the right responses to challenges, and I am optimistic and confident that we will also succeed in doing so in 2005.
In the past few years we have had to make use of the flexibility instrument on several occasions, and I believe that this will continue to be the case in 2005. Since the Commission submitted the preliminary draft budget, the Council, and in particular the European Council, has taken further political decisions with implications for the Budget. These include, firstly, the political decision to open accession negotiations with Croatia, which will affect the Budget, and, secondly, the quite justified political decision to provide financial assistance to the Turkish Cypriot community. That, too, of course, will affect the Budget. According to the Commission proposal, both decisions will have implications for heading 7, pre-accession aid, but also for heading 4, where more funds will also need to be released.
We will, in the next few weeks, submit letters of amendment on the 2005 preliminary draft budget to Parliament and the Council regarding this issue, and I hope that this will enable us to reach a positive decision both on heading 7 and on heading 4, external policy expenditure.
I am also optimistic with regard to administrative expenditure. This still has to be negotiated, but in recent years it has been possible to achieve compromise, and this will also be the case for next year. I agree with you entirely, Mr President-in-Office of the Council, that use of the flexibility instrument for administrative expenditure should be out of the question. We must therefore make every effort to find the necessary funds.
I was of course pleased on behalf of the Commission at the Council’s proposal to allow the Commission 680 extra posts next year for enlargement. Yet at the same time you have not granted the funds necessary to pay the new staff, which means that we would be forced to introduce a new European Volunteer Service in the Commission. I am not sure the trade unions and others would agree to this, and we must therefore continue to strive towards the provision of appropriate funding.
To return to the key figures: the Council is proposing a budget of EUR 116 billion for commitment appropriations and of EUR 105 billion for payment appropriations, which means a discrepancy of EUR 11 billion. I refer to this again because a number of Members have said in the debate on the next Financial Perspective that the Commission was allowing for too large a discrepancy, whereas the one we have proposed is in fact smaller than that in the Council’s preliminary draft budget. Further debate will be necessary on this issue. I also hope that the President-in-Office of the Council will not conduct the 2005 budget debate along ideological lines with regard to the 1.0% issue. The Dutch are well known, and rightly so, for acting in a very pragmatic and realistic manner, and I hope we will draw up a Budget which makes the necessary funding available for Community policies.
Parliament’s first reading will take place in late October, and I am glad that the debate on the reading will be one of my last official duties. In the meantime, we will of course devote a great deal of energy to achieving another firm basis for a good compromise on the 2005 budget.
. Madam President, in my first speech in plenary as Chairman of the Committee on Budgets, I would like to draw attention to the fact that as well as the new faces among us, there will be another new aspect to the 2005 budget, to which Mrs Schreyer has already referred. Not only is this the first full annual budget for an EU of 25 Member States and a new European Commission, as well as for basic European institutions whose composition has been changed or adjusted as a result of enlargement, from the Court of Justice to the Ombudsman, it is also the first year of implementation of the new Staff Regulations.
Despite this, our work will continue to be characterised by continuity, on the basis of the formal and informal rules of negotiation introduced by our predecessors. This is therefore the right time and place to pay tribute to our predecessors’ achievements, as the last parliamentary term was extremely productive. Parliament established its position as an equal arm of the EU’s budgetary power and as an equal participant in the EU’s budgetary procedure, and the credit for this should go to our predecessors, in particular to Terence Wynn, Chairman of the Committee on Budgets.
At the same time as continuing our work on the 2005 budget this year, we must heed the message from the European elections. Many voters gave us a clear message by not voting in these elections. There is an increasing need for an easy—to-understand added value obtained with taxpayers’ money, as well as for transparency and rationality in budget expenditure and for an appropriate channelling of funds to tasks which will bring visible benefits both to local communities and to the environment.
I say this in the context of one of the votes that took place earlier today, on an amendment transferring the 2003 budgetary surplus of around EUR 5.5 billion into the 2004 budget. In real terms, however, and taking into account the previous amendments to the budget, the surplus amounted to over EUR 10 billion, which is equivalent to one tenth of the EU’s 2003 budget. This also means that financial programming, in the sense of well-defined financial resources for legislative tasks and initiatives, remains an important task for the coming years of this parliamentary term.
It should come as no surprise that as someone from behind the former Iron Curtain I will be sensitive to the budgetary situation of the new Member States, and of course these Member States can already speak up for themselves. The aspirations of around 80 million people should not be limited and reduced to monetary transfers. I am however aware of the thoroughness with which Council and Commission proposals are examined in Warsaw, Prague, Tallinn and other cities, for example the proposal to make savings of around 3 billion zloty under the Structural Funds, or to reduce the funding for agricultural subsidies. These proposals are being examined in the context of the provisions of the accession treaties.
In this connection, I note with satisfaction that among the various savings there was no change to the funding allocated for enlargement of the EU to include Bulgaria and Romania. In budgetary terms this confirms the political will to see accession in 2007.
Parliament’s view on the 2005 budget will emerge from the amendments currently being tabled, although of course it will not merely be the sum of these amendments. The deadline for the committees is tomorrow and that for the political groups is next week, in order to prepare for a first reading on 28 October of this year.
If one aspect were to be highlighted as characterising this debate, both in plenary and in the Committee on Budgets, it is a tone of aversion to the horizontal cuts carried out mechanically by the Council in various areas, above all in Headings 3, 4 and 5. This is due to concern over whether there will be sufficient funding for Parliament’s traditional priorities, as well as concern that the justifiable funding needs of the common foreign and security policy, for example, do not become an automatic problem, but a problem to be solved in the framework of all the financial commitments under Heading 4. In our opinion all these issues deserve a more individualised approach.
Madam President, in view of the short initiation I have had into the EU’s budgetary matters, it is appropriate today for my comments to be restrained and economical, just like the EU’s budget. I would like to leave all remaining matters to the rapporteurs.
Madam President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, as rapporteur for Parliament, I would like to welcome the Council’s draft general Budget for 2005. Like any political agreement reached following long talks amongst the governments of the 25 Member States, the result of its first reading is worthy of praise and consideration, but in our view entirely insufficient.
The Council has taken a strictly accounting approach at first reading. If Parliament were to accept – and it is not going to accept – this view on the part of the Council in its current form, it would be a triumph of national accounting over European policy, and I do not believe this would be good either for the Union or for its Member States.
We European Members of Parliament are well aware of national budgetary difficulties resulting from insufficient economic growth, and we know that the Stability Pact imposes very clear rules with regard to controlling budgetary deficits. The figures are, however, clear: in recent years, national budgets have increased by 22% while over the same period the Community budget has increased by 9%. That is to say, the European Parliament is much more fertile ground for budgetary austerity and rigour than national parliaments themselves at times.
The Members of the European Parliament – including myself – know that Community policies have great added value in terms of growth and employment, in relation to Structural Funds, research and external cooperation, for example.
We fear that the Council’s approach at first reading is simply to create artificial margins in categories which do not correspond either to the real needs of the Union or commitments to third parties, not even with the political will expressed each year in the budgetary vote in December.
In general, in order to issue a more reasoned opinion in relation to the European Parliament’s reaction to this draft from the Council, I would prefer to wait to receive the amendments approved in the competent committees and in the political groups.
Nevertheless, I would like to make a few further points. Firstly, as general rapporteur, I believe that the reduction of the ceilings in the categories must determine the Union’s budget. The European Commission had already incorporated this reduction into its draft preliminary budget and in general terms – though not in every respect – we agree with the Commission’s analysis. The margins created by the Commission in categories 3, 4 and 5 are politically much more realistic than the margins created by the Council, which is something of a paradox.
Secondly, the situation of the agencies. It is time for the Council to accept an undeniable fact: the decentralised agencies need sufficient funds if they are to be implemented and to function properly. If the political decision is taken to create agencies, the political decision must be taken to maintain them. The Council’s position is inconsistent here, and I am prepared to propose innovative solutions for resolving once and for all this double political language between commitments and compliances.
Thirdly, the issue of payment appropriations. In order to keep below the 1% of the Union’s gross national product – so dear to certain Member States – the Council has cut EUR 4 300 million. Commitments still to be paid as of 31 July stand at EUR 122 000 million. In relative terms, the categories with the most RALs are, in this order, 7, 4 and 2, the latter being the largest in terms of volume.
Any responsible institution would want to put an end to this situation. The N+2 rule that the Commission mentioned was created to improve execution and to speed up the completion of projects. In order to absorb these RALs, payments should be increased rather than decreased, unless the aim is simply to make savings for national treasuries.
From the 2000 budget EUR 44 500 million has been returned to the Member States in unexecuted appropriations – more than the whole of the Structural Funds budget for 2005 – and that return must not be seen as a saving for anybody. Returning appropriations to the Member States because they have not been able to spend them means squandering the added value of spending on Community policies which have been approved in order to contribute to growth and employment in the Union.
Ladies and gentlemen, this is the first real budget with 25 Member States. The Union has more challenges to meet and more needs to cover than in previous years. Managing to do more with the money available than in other years is the responsibility of the three institutions and, naturally, my responsibility. I wish the dialogue between the three institutions every success and I would like to acknowledge the ability demonstrated so far by the Dutch Presidency.
– Madam President, Mr Nicolaï, Commissioner, as has been said on a number of occasions, 2005 is the first budget year in which enlargement is fully reflected in the figures, and that also applies to the administrative expenditure. Moreover, it is a budgetary year in which reform of staffing and the reform of the financial management are making their mark on developments in all the EU institutions. Last but not least, it is a year in which there is a tight framework for administrative expenditure in accordance with the multiannual programming upon which the EU countries agreed in the financial perspectives, and you in fact said yourself, Mr Nicolaï, that expenditure area 5 is complicated.
The provisional draft budget showed that there was no margin at all remaining. The framework had, in fact, been overstepped and, in its handling of the matter, the Council has implemented cutbacks that provide a margin. The savings have hit what we call the other institutions particularly hard, and that is something at which we want to look in detail in Parliament.
Parliament’s budget has not been touched by the Council because of what is termed the gentleman’s agreement. We each look after our own budget. The Council cut back a little on its own budget. I think it is transparently obvious, however, that the Council’s administrative budget has increased at a rate of almost 5% in relation to the budget for 2004, in which the overall increase for all the institutions is one of 3%. If, now, the Council thinks that savings should be made and a margin exist – and that is something with which I, in a way, agree – it would have been a nice touch if the Council had taken the lead and kept more back from its own budget.
Let us set that aside for the moment, however. The Council has made an overall cut of 1.5% to take account of the fact that we must be able to save because new technology has been introduced and because the institutions cooperate. I can, moreover, only agree that some money can be saved through cooperation between the institutions on the personnel side and in connection with the languages. It may at times, however, be easier for the large institutions than for the small ones to make savings. I think that is something we must look at, and we must, of course, also check carefully that interinstitutional cooperation pays dividends.
I wish to commend the Council for having this time been a little less rigid than it often appears and for having argued more strongly for the cut-backs that have been made. The Council has thus accepted the desired positions on enlargement and on new tasks but has, in return, cut back the amounts by 5%, as Mrs Schreyer pointed out. I do not know whether it is because people are supposed to work for free. I now also think that it is to take account of the fact that a number of the appointments are not progressing as quickly as expected.
Regarding Parliament’s budget for 2005, I can point out that it is also influenced by enlargement and by the reforms of staffing policy and of financial management, and we should also have liked to have seen a number of improvements to MEPs’ conditions. Parliament plans to conduct an information campaign concerning the draft Constitution, and account has been taken of this in the budget. We still do not know whether there will be a new Members’ Statute in 2005 but, on the basis of the signals we are getting, I think it right that we take account of it in the budget.
In common with all the other institutions, Parliament must ensure as cheap and efficient administration as possible but, as has emerged in the first round, Parliament’s budget will constitute 20% of the administrative expenditure in 2005. I think that, regarding the administrative expenditure, the Council and Parliament ought together to find a solution that ensures both a suitable margin and sensible conditions for the Commission and the other institutions.
Even a minor reduction in the rate of increase of the budget may be quite damaging to some of the small institutions, especially those that are at the development stage. I am thinking, for example, of the European Ombudsman and the European Data Protection Supervisor. As part of a solution to the problem in expenditure area 5, I think we should consider whether we might transfer unused funds in the administration budgets to 2005 and if we might make payments in advance, so introducing some room for manoeuvre into the administrative budgets in 2005 and thus creating a margin; or, in other words, that we engage in what, in budgeting jargon, is called the frontloading of unused funds. That is a factor I think we should consider including in the negotiations. There are major problems in expenditure area 5, but I do not think they are so great that the Council and Parliament should not together be able to find a reasonable solution.
Madam President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, I find myself today in a very curious position, as after five years I am forced to agree with the Commissioner on nearly all counts. I am pleased that at the end of your term of office we have reached this stage of cooperation, and I believe this also says something positive about our cooperation during the past five years. We will, however, have a suitable opportunity to pay tribute to this in October.
Today I would particularly like to address the President-in-Office of the Council, as the draft Budget submitted by the Council raises a number of questions to which serious answers must be given by both arms of the budgetary authority, and not, as I would like to make perfectly clear, by Parliament alone. The problems demand a joint solution, and the Council cannot evade its responsibility. Matters relating to agricultural policy have been touched upon, and the agricultural reform we have drawn up will be implemented as of 1 January 2005. This gives rise to corresponding obligations, and we need to fulfil the terms of the Treaty concluded with the new Member States in Copenhagen. It is no longer possible to act as though agricultural policy were a piggy bank under the sole control of the Council. All legal obligations which have been entered into must be fulfilled. As you well know, responsibility for this is yours and yours alone, and I would ask you to shoulder it.
The same is true for structural policy. It is of course a fine thing for us to be discussing a new Financial Perspective now, when requests are being sent in by all the Member States for all these things to be funded. With specific regard to budget implementation, however, which the Commissioner is right to say has now improved, cuts to payments, meaning a current reduction in real terms, are not a policy that we can support. You should therefore also shoulder your responsibility in this respect, and not merely look at the figures, but also at whether the policies are correct, which, in the field of structural policy, they are.
Mr President-in-Office of the Council, you said that you have supported all agreements relating to the multiannual programmes and made no cuts to any of them. We will examine this very carefully, as we have our doubts with regard to certain matters, and you can be sure that we will take a very close look at these issues. It is particularly necessary to give new impetus to the agreements relating to enlargement negotiated by our rapporteur, Mr Böge, and I believe that it is also in our own interests that funding be provided for programmes for which we have legislated, such as youth exchanges and education, without going into too many details.
I would now like to turn to the subject of the agencies, and to ask whether you are shouldering your responsibility in this respect. It is my opinion that the Heads of State or Government played Santa Claus with each other and spread a large number of agencies throughout the continent, and now they must all be funded. I would ask you to take a moment to consider whether it is practical in the long term for all this to be done under heading 3. Wherever it is created, administration should be funded under the heading of administration. It is not sufficient for the Heads of State or Government to brag about the fantastic agencies they have obtained for their Member States; they must also ensure that appropriate funding is available so that we can do justice to this duty.
I only wish to say a few words on the issue of information policy; here, too, we will have serious things to say to the Commission, as it has refused to make the outcome of the Convention known to the general public. We must cooperate a little more closely on this issue if we genuinely wish to overcome the deficiencies which became obvious during the European elections.
As far as foreign policy is concerned, I am starting to wonder what is going on. Since 1999, or the 2000 budget, we have been faced with the problem that we cannot fund the commitments which the foreign ministers enter into in their never-ending donation frenzy. Once again – and I have lost count of the number of times it has done so already – the Commission is putting forward proposals relating to use of the flexibility instrument under heading 4, foreign policy. Your foreign minister policy is currently running on empty, and I would like to make it perfectly clear that this cannot be tolerated. We will be sure to keep an eye on this. I could also say something on the subject of Cyprus, but I will refrain from doing so, as I am running out of time and the President is already giving me a stern look.
With regard to administrative expenditure, I will merely say that you cannot make cuts everywhere else and increase your own budget. That is unfair and shows a lack of solidarity, and we will not tolerate this either. I would like to express my thanks to the rapporteur and to everyone else; much remains to be done, and we must save money, but we must save in the right places so that Europe remains visible.
– Madam President, Mr Nicolaï, Commissioner, ladies and gentlemen, we have now reached the traditional debate on the Budget. Traditional it certainly is, and so, alas, are the Council’s proposals.
Yet again, the Council has made very substantial cuts in the Commission’s preliminary draft Budget. Many times over, alas, we have had occasion to denounce such practices in your hearing, but today, at the outset of the debates on the financial perspectives, I think we have cause to be even more perturbed by this practice, for the Budget for the EU that the Council has put forward is an extremely restrictive one. In the preliminary draft Budget, we noted that there were significant increases in payments and commitments, which were necessary to the success of enlargement, and, now that we see these increases drastically curtailed, we know that the funding will not be there to enable the European Union to back up its promises.
We find the restrictions proposed by the Council quite unacceptable, and, as previous speakers have said, that is the case under all the headings. Let me just dwell on a few points; to take one example, on the incoherence involved in reducing payments to the Structural Funds: as they have been used up, we need money in order to be able to do what we have promised. Turning to heading 3, that of internal affairs, everyone rehearsed the role of the agencies and the problems inherent in communicating with the public. I will also consider the role of micro-businesses and small and medium-sized enterprises in creating employment and will have something to say about the inconsistency of the Council’s approach to twinning.
If we want to build the European Union, the citizens have to meet each other, yet, over the six years that I have been here to debate the Budget, we have seen twinning links cut back, which amounts to denying the citizens any involvement and to implying that twinning itself is not important. We will again have to amend the drafts, terrible though that is as a way of going about things, because we are the ones who will have to do it and we will all be wasting time introducing this sort of amendment at a time when we should be pooling our resources.
I would also like to say something about the external actions. The Council’s draft Budget represents a tentative attempt at making economies in order to fund expenditure on Iraq, rather than on a truly ongoing vision of Europe’s external action. Less EUR 15 million for TACIS, less EUR 25 million for MEDA, less EUR 16 million for CARDS, less EUR 9 million for Latin America. Has poverty died out? Are there no more problems? Far from it, to be sure; what has changed is that the Commission is far better – and yes, it really is – at implementing its budgets.
We, in fact, are keen that the Council should find other means of funding Iraq, and also that the EU should keep the promises it made to all the peoples concerned, as it does those it makes to its own citizens. Yet again, the Council has opted for an actuarial approach by seeking, as a matter of priority, to make savings on the revenue needed to balance the Budget. When preparing the preliminary draft budget, the Commission had asked for 1.03% of GNP and, as if by chance, the draft budget has 0.99%, less, you see, than the symbolic figure of 1% on which some rely in order to be able to cut back their national budget. It is perfectly clear what is going on: the figures have been adopted in an attempt to get a pseudo-draft accepted. Well, we, in this House, will go ahead and do the precise opposite. We want to start from the draft and from the promises made to the public, and, on that basis, produce a budget that is well funded and of use to all. It follows that we have to clarify what our plans for today’s Europe are, and set ourselves goals, rather than decide on an arbitrary figure. As we see it, Europe’s ambition must reflect that of the Heads of State at their summits.
There is a marked contradiction between what is said by Europe’s advocates and what is said by the Council. From the point of view of the Budget, it is impossible to achieve the goals that the EU has set itself with such paltry funding. We want growth in Europe, solidarity in Europe; we want more competitiveness and more of the Lisbon spirit; we want to make Europe homogeneous and prosperous, to see it consolidating its social model and its potential for growth, for land redistribution, for investment in research, for development, for funding great political and development projects. We will see to it that Parliament will honour its promises and the undertakings that the Council has been unable to include in its draft Budgets.
Madam President, as Mrs Guy-Quint stated a moment ago, there is always something predictable about debates such as today’s. The Commission decides on a preliminary draft budget, the Council compiles a draft budget and without knowing the figures, it can be taken as read that the Council will be making cutbacks in agricultural spending, and in all other budget categories, for that matter. A large proportion of agricultural spending is laid down by law.
I have always taken the view that the Commission is better equipped to determine precise spending than the Council, and that is why I think it is a good tradition on the part of Parliament to take the Commission more seriously than the Council in this area. In any event, we need to wait and see what, exactly, the letter of amendment at the end of October will contain. We in the Group of the Alliance of Liberals and Democrats for Europe hope – and Parliament’s position on the 2005 Budget already partly reflects this – that two trial projects will be maintained. The first one concerns the possibility, in future, of reaching assurances against infectious animal diseases which can break out at some point in the future and will impact heavily on the agricultural budget. The second one must culminate in a system of quality assessment for European agricultural products. After all, it is difficult to justify farmers in Europe being increasingly obliged to compete with farmers elsewhere in the world, while farmers elsewhere in the world need not observe the same standards.
A great deal can be said about the many budget categories. With regard to the structural funds, it is, in my view, of essential importance for the effect of the n+2 rule to be analysed very carefully and to be checked in relation to the estimates. If it transpires at this point that there are still large surpluses, it can be checked whether or not it is possible to make cutbacks. Without observing the order of the chapters of the budget, I should also like to say something about Category 5. In my view, by apportioning the highest rise to the Council itself, the Council has indeed been a little too generous where its own interests are concerned. It is, however, a good tradition for the Council and Parliament not to criticise each other’s budgets and to leave them intact.
I do think, though, that for a few years now, a new element has crept into the Council’s budget, namely spending for the common foreign and security policy. I wonder whether that is actually an administrative item of expenditure on the part of the Council. I do not think so. In my view, it is clearly a political activity which should be assessed as such, and Parliament should have more say in this, rather than merely receiving information, as it does at present. One final point: Parliament has initiated many trial projects on which the Commission should have reported at the beginning of September. That has not yet happened. Commissioner Schreyer could perhaps state the exact date when the list with the results of the trial projects and the preparatory actions will be produced.
Good afternoon, ladies and gentlemen. I hope you will allow me to spend a few seconds enjoying what is a special occasion for me. This will be the first time that these proceedings have been held in my mother tongue, Czech. Now let us move on to the next speaker.
– Mr President, ladies and gentlemen, Mr Nicolaï, you have noticed that as far as your restrictive draft budget is concerned, you are dealing with a European Parliament which has a great deal of self-confidence. As we have heard, there is a consensus across all groups that we cannot accept the Council’s draft budget in its present form, and I would like to start by echoing Mr Lewandowski and the Budget Commissioner, Mrs Schreyer, in saying that we must give pride of place to the concept of solidarity and the spirit of solidarity in Europe.
As we have heard, the 2005 Budget is the first for 25 Member States, and budgetary allocations must therefore do justice to the new historical context, in which the division of our continent is finally being overcome. In our opinion the draft Budget as it stands does not measure up to this great European challenge, and I would like to go on to give a number of examples to make this clear.
The results of the European elections showed us that together we face a serious acceptance problem, and that we do not really get across to the public. It is therefore a mistake to make savings on information policy; on the contrary, this is an area in which we must be able to be pro-active in addressing our electorate.
The same is true for the cuts you have proposed for the European agencies, including those for food safety, environmental protection and maritime safety. Who exactly should pursue truly ecological policies in Europe, if not us? We therefore also consider these proposals for cuts to be inappropriate.
I would also like to comment on the budget for culture. I very recently became the second Vice-Chairman of the Committee on Culture and Education, and after finding out that the entire budget for culture amounts to 1%, the equivalent of that for tobacco subsidies, I cannot believe that this does justice to our continent, which aspires, after all, to be the continent of culture and the arts.
Exactly the same is true with regard to the opportunities available to us to further reduce the traditional role of farming subsidies. If we really want to make a success of the Lisbon strategy, or in other words the economic reconstruction and renewal of Europe, we must increase our margins for manoeuvre. Investments in youth and intelligence are the real resources of the future, and we must work on these tasks together.
I would therefore also like to make it clear that, in our opinion, the letter from the six Heads of Government who wish to fix the budget at 1% in the Financial Perspective is a mistake. This would not allow us to meet new challenges. Corrections must be made, and we will also push for this in our Member States.
Mr President, today the European Parliament, in accordance with established practice, has approved the supplementary budget, which is refunding EUR 5.5 billion of the EU contributions paid in 2003 to the Member States. This amount has been available to the Commission; it has not spent it in the manner intended for the budgetary authorities.
The Commission did not come up to expectations in 2003. The Commission did not come up to expectations in the years prior to that. The Commission will not come up to expectations next year either. We know that not all of the budget funds will be spent next year either and that next autumn the contributions paid into the EU’s coffers will once again be refunded to the Member States.
Who is to blame when the budget, which has been approved by the Council and the European Parliament, is not fully implemented? Not just the Commission, but also the Member States are to blame for the outstanding commitments that have resulted from underutilisation of the Structural Funds. Not all Member States draft their programmes in the proper way or in accordance with the proper timetable.
With regard to the other sections of the budget, the accusing finger must be pointed at the Commission in the first instance. The Commission neither wishes, for political reasons, nor is able, due to organisational shortcomings, to fully implement the budget. Consequently, the preparation of the Union’s budget for next year will in many respects be a form of shadow boxing involving three parties. The Commission will put on a show of proposing appropriations, which it neither wishes, nor will be able, to spend. The Council will pretend to be satisfied with the savings made, if they are not connected with its priorities. The European Parliament will make a show of struggling against the maximum amounts, or ceilings, for each section recorded in the financial framework. Everyone, however, will know that there is more money actually available than is needed and that it will once again be refunded to the Member States at a later date.
Our group takes a critical view of the cuts that are being made in other appropriations under the section headed external action in favour of the Council’s priority, the reconstruction of Iraq. This means that the other priorities that Parliament considers important will not be addressed. Iraq is the new pretext for failing to fully implement next year’s budget, to be approved in Parliament. As a result, we are fulfilling certain countries’ objective of implementing a ceiling of 1% of GNP in the budget. This budget is a step in that direction.
I am a new MEP, representing the June List – the new party in Sweden that polled 15% of the votes in the last European Parliament elections. I wish, in this House today, to take the opportunity to state what we consider should be the main trends forming the basis of EU strategy on financial policy.
The overarching principle should first of all be that the EU’s total budget expenditure should not exceed one per cent of the EU countries’ combined GDP. We thus support the position adopted by the governments of a number of countries, including Sweden’s. The ceiling on expenditure should apply not only to the forthcoming budget year, 2005, but also apply in the long term. With a credible, restrictive ceiling on expenditure, it will be possible to counter the views of critics who fear that the EU is developing into an all too dominant superstate. We do not believe that the EU should commit itself to far-reaching transfers between countries and regions. Experience shows that such transfer systems have a bad effect on long-term growth.
My second point concerns the fact that a number of countries now pay significantly more than what they get back in the form of subsidies. The net contribution should not, therefore, exceed roughly 0.4% of a country’s GDP. Each country should thus be able to refrain from receiving subsidies and so be able to reduce its total gross contribution to the EU. Such a system would make things significantly easier from an administrative point of view. The work involved in applying for subsidies at present uses up a lot of resources that could be used more productively.
The third point is that we reject the idea that the EU should procure its own resources by imposing taxes or duties upon us. It is only for national parliaments to deduct taxes and duties. Nor, with a strict ceiling on expenditure, would the EU’s own resources afford scope for increased expenditure.
The fourth point is that all the Member States should pay the same gross charge as a percentage of GDP. The special exemptions that exist must be removed.
My last point is that the EU must have a budgeting margin within the framework of the ceiling on expenditure so that the EU can act quickly in crisis situations.
Finally, I wish to emphasise that the EU must not promise subsidies for which there is no scope in terms of the ceiling on expenditure. Discussions of EU enlargement must be based upon realistic analyses of the economic consequences of enlargement. New commitments, programmes and promises of subsidies may only be honoured within the framework of the reallocation of old appropriations. A review of agricultural aid may, in the longer term, create scope for aid to countries with the weakest economies. We shall vote on the forthcoming draft budget in accordance with these intentions. Thank you for your attention.
Mr President, ladies and gentlemen, most of the members of the Union for Europe of the Nations Group are concerned at the proposals to permanently cut payments to the EU in relation to the Member States’ gross national products. Although this complies with the Financial Perspective for 2000-2006, it is not in line with the EU’s general philosophy. It means the enlarging European Union is limiting the extent to which its funds can be redistributed, in relative terms. In so doing, it is limiting its opportunities for development, assuming funds are still used with the same efficiency. Yet at the same time, by making reference to the Lisbon Strategy, for example, the EU continues to aspire to a growing role in the global economic race. In our opinion this is not a coherent policy, as it effectively consists of stepping on the accelerator and the brake at the same time. In view of our Danish colleague’s reservations, the entire UEN Group rejects the Council’s proposed payment cuts, and calls for an increase, not a decrease, in payments as a percentage of GDP in the Financial Perspective for 2007-2013.
The reduction in payments proposed by the Council under Heading 2 is greater than that under Heading 1. In general this demonstrates the Council’s pessimism, or even distrust, concerning the Member States’ ability to make use of funds, especially the new Member States. This also means a change in terms of ratios, to the disadvantage of development funds.
The reductions in payments proposed by the Council under Headings 1 and 2 are of a plainly mechanical nature, and the fact that they are all round figures is worthy of attention. In this connection, the UEN Group supports the inclusion of the figures proposed by the Commission.
Turning to a third and more minor point, with regard to the growing importance of the EU’s neighbours, and with this morning’s debate on Belarus very much in mind, the UEN Group is opposed to limiting expenditure on the TACIS and MEDA programmes, while at the same time insisting that the way in which these funds are spent must be monitored closely. In order to promote both the values upon which the EU is based and our own safety, we should support trends conducive to building the rule of law in neighbouring countries. Little will be achieved by cutting funding for these aims.
Mr President, esteemed Parliament, in its 15-member form, the European Union had already begun to benefit from its relationship with the new Member States. Whereas the advanced countries of the European Union had a deficit of USD 10 billion in foreign trade with the eastern European countries in 1990, there is now a surplus of about USD 40 billion. The European Fifteen have now not only invaded the markets to a considerable extent but also taken over companies in the less advanced countries, thus producing not inconsiderable amounts of revenue. The new Member States of the European Union therefore now justifiably expect a welcoming hand and not the construction of barriers to the movement of labour, nor administrative barriers to the provision of post-accession aid and certainly not a reduction in budgetary resources in the field of structural operations and equalisation of regional disparities.
– Mr President, I join in your celebratory mood. It is the first time that you lead in Czech and I, for the first time in this House, can speak in Hungarian, my mother tongue. It was not easy to create the opportunity for this but it is also not easy to create the harmony between the requirements and the possibilities in the budget.
I see that this harmony can be better realised in the budget previously submitted by the Commission than in the one submitted to us by the Council. It is particularly important in two areas that Parliament should accept the opinion of the European Commission. One is the issue of the agricultural support where, according to Council, next year’s available sums would be decreased by EUR 1 billion. This reduction also applies to sums they committed themselves to previously.
The other problem has already been mentioned by several speakers: it is the issue of the EUR 3 billion reduction in the annual payment of the structural funds in 2005. The initial proposal of the European Commission was well-founded. It took into consideration the framework of the previous financial plan and also the fact that the absorption capacity of the Member States is continuously growing.
It is therefore justified that Parliament should stand by the Commission’s proposal the Council. We should, however, make our repayments from the EUR 3 billion in such a way that each Member State receives a share of the surplus. It is reasonable that the new Member States should not receive empty words only from solidarity, nor be restricted in their movement to the narrow confines of the Copenhagen framework. This proposal is based on the same principles upon which this House based last year’s 12% payment increase for the year 2004 for the ten new Member States. Let us show solidarity with those Member States who have a harder task of joining up than others.
– Mr President, the European Union’s draft budget for 2005 is the first one applying to a Union of 25 Member States for a complete year. We might say that the enlarged EU is starting to work to an established routine. The budget is also the first of this Parliament and the newly appointed Commission, and so it reflects the essence of an entirely new EU.
The total payment appropriations in the budget come to EUR 105 billion; that is, 0.99% of GNP, or approximately EUR 9 billion below the financial perspective ceiling. The proposal is therefore very stringent. This has been achieved by cutting agricultural expenditure by EUR 1 billion and structural financing by EUR 3 billion, which should be regarded as questionable.
The budget has now once again been drafted on an activity-based structure, increasing its transparency. At the same time, it clarifies personal accountability for administration and facilitates comparison of the efficiency of different administrative branches. This is a first-rate, liberalising improvement and it shows that the EU too is capable of major reforms.
Outstanding commitments remain the biggest problem with the EU budget. These will rise to EUR 112 billion by the end of this year. Most of it has to do with the Structural Funds. For example, last year EUR 8 134 000 000 in budgeted payment appropriations in the Structural Funds went unused. The result of this will be that, over the coming years, an ever larger proportion of the Structural Funds will be used to meet old commitments. Finally, I would like to say that this draft budget drawn up by the Council will require some substantial revision by Parliament.
Mr President, sixty seconds does not allow me time to go through the budget item by item, so I will concentrate on the total, of which the Council is so proud: 0.99% of GNP. Has there ever been a great human endeavour that took such a wretched figure as its basis? To what ambition do these long speeches testify, when there are reductions here, cutbacks there, and restrictions somewhere else?
Like everyone else in this House, I am of course in favour of budgetary rigour, but that rigour is already subject to the ceilings imposed by the financial perspectives and we are falling short of the current ceilings by some EUR 5 billion. Five billion! Can the Council even begin to imagine what that means? Social needs are beginning to make themselves felt. Could we not alleviate the effects of rapid enlargement on environmental standards? Could a start not be made on transposing the dozens and dozens of directives? Where democracy is concerned – and I am the rapporteur for the Committee on Constitutional Affairs – the Prince programme has been cut into three. There is more. As previous rapporteurs have said, the Council has evidently not heard of such terms as ‘added value’, ‘economy of scale’ or ‘financial synergy’. The Constitution is supposed to be the motor of the EU, but I think it needs some fuel before we tackle this Budget.
If the budget is, without doubt, an accounting exercise, it is equally certain that it is also a political one. I do not get the impression that the Council has grasped that.
– Mr President, ladies and gentlemen, the budget for 2005 expresses the authoritarian, anti-grass roots policy of the European Union, the objective of which is to safeguard and increase the profits of big business. It strengthens the reactionary character and militarisation of the European Union. This is being achieved by further drastic cutbacks in social benefits and by transferring appropriations in order to strengthen the military arm of the European Union.
It is anti-grass roots, because it is predicated on promoting the Lisbon strategy and stepping up the attack on workers' employment and social rights. Money is being taken from small and medium-sized farmers, with the result that they are being exterminated and entire areas are being abandoned and deserted. It does not take account of the needs generated by enlargement in ten countries and it calls on workers, women, young people, small- and medium-sized farmers, trades and handicrafts, the working classes in the less developed areas in all twenty-five Member States, to foot the bill for the creation of an attractive business environment for big business.
The package of social appropriations which many are promising is proving to be a myth for the workers. The social budget is dynamic, but it supports the financially strongest, big business, and the means and mechanisms for repressing the fight of the financial weak, the grass-roots, working classes. Unfortunately, however many amendments are made, they will not change the reactionary character of the budget, which is why we shall be voting against it.
Mr President, we all know that one of the clearest challenges facing the European Union at this time is the implementation of further measures to improve the operation of the European economy.
The budget and restrictions that have been proposed – by the Council in particular – are not going in that direction. This is a setback in my view. If we are to fulfil our objectives, especially at this time when we want to work as an enlarged Europe, a restrictive budget would set that objective back. I am surprised that the Council has come up with those proposals. I agree with my colleague, Mr Roszkowski, that any reduction in that order would send a signal that we are not in earnest about the goal we have set ourselves in an enlarged and cohesive Europe of solidarity.
I hope that there will be changes and amendments to those proposals. I, like other speakers, would like to see more imagination and optimism for the budgetary proposals that are being put forward.
Mr President, Commissioner, the European Budget stands at EUR 105 billion, which is less than the EUR 117 billion of Spain’s, less than half Germany’s, and one-twentieth of the USA’s. How, then, are you going to manage after Turkey’s accession, and what are you going to do about funding for the countries of the East?
There are two solutions available to you: the first is to dismantle the CAP after 2013 in order to recover the best part of 44% of agricultural funds, a development that has been in the pipeline ever since the CAP was refashioned. The second, given that it is inevitable that the budget will double, is to create a European tax to fund it. It will be the European Constitution that will make these two solutions possible. With codecision, we will be able to calmly do away with the CAP, and, in due course, with our small farmers. In any case, simple majority means we could end up with a European budget of double the size and the imposition of a European business tax, or even a European income tax. As I expect to have to pay it, I would like to savour these last moments of not being pestered by the taxman.
Mr President, Dr Brüner, the Director General of OLAF, which is responsible for investigating European Union fraud and corruption, told the Committee on Budgetary Control at its last meeting that it was not his job to snoop. His annual report said not a word about the EU's own accounting system, which has been shown to be structurally fraudulent and lacks financial cohesion. It can never comply with even the minimum standards required by the EU itself of companies all over Europe. Dr Brüner failed to address any of the critically important issues of institutionalised malpractice identified in this organisation by experienced accountants. Basic financial records are not being kept; double-entry bookkeeping is still not the norm; cash and bank balances are still not being reconciled, nor are budgets and expenses; advances are recorded as expenditure, which is fraudulent; loans which disappear are written off, which is both a loss of public funds and tax fraud; and records of assets and liabilities in past years are changed retrospectively, which is also fraudulent.
I put it to Dr Brüner at that meeting: 'If you are not investigating this disgraceful situation, then who is?' and I got no answer. I now put that question to this Parliament and to the Commission: who is responsible for what is being done to end the European Union's structural and institutional fraud and corruption?
Mr President, may I start by extending warm congratulations to you, Mr Ouzký, on your first appearance here as Vice-President of the European Parliament. I am very indebted to you and your Members for the many interesting remarks as well as remarks concerning content that have been made. I have also heard many critical and anxious comments from you. I think that that is the start of an interesting debate which we will be continuing later on in the year. I should like to give a first reaction to a number of important remarks, although I will have to keep it brief.
I think that Mr Lewandowski may well have started off with one of the most fundamental remarks when he made reference to what the citizens of Europe expect from us and from this budget – just look at the latest European parliamentary elections – and he mentioned the, to my mind, central concept of ‘added value’. This is the very thing which the Council is trying to achieve: by means of this budget, to give substance to the added value which Europe can have, the added value compared to what is happening elsewhere, to what is happening nationally, in the best possible way. Nevertheless, judging from his comments, he and the Council do not agree on every score on the question as to how this added value should be viewed.
I do not think that added value is primary for European citizens, or that the highest possible level of funding is brought into Europe and subsequently returned to those citizens for good causes. I think that the greatest concern, though, where the added value of citizens in Europe is concerned, is the fact that this is being handled at European level, rather than it being organised at a lower level nationally or otherwise. That is in any event a guideline for us, the Council, with regard to this budget, and it also says something about what is not on the agenda now but has been mentioned by a few of your Members, namely the new financial perspectives.
I do not agree with Mr Lewandowski when he suggests that we, in our proposals – the Council’s draft proposal compared to the Commission’s proposals – would have mainly used the ‘cheese slicer method’, as we put it in the Netherlands, that we would have made use of generic cutbacks across the line. I think that, chiefly, we have made choices in this budget, in respect of which you can beg to differ, but they are at least choices, and they have by no means been easy choices for the Council.
Mr Garriga made an interesting observation with his comparison between the increase of national budgets over a number of years and the increase of the European budget. His position was that, in that light, the European budget increases had been far lower than the national budget ones over a number of years. If you look into this in more detail, I agree that this can also lead to a different insight. Indeed, the last few years, particularly since the economic recession from 2000 onwards, give a totally different picture of the national budget. Suffice to mention the discussion about the Stability Pact for you to know what I mean.
Secondly, in response to the – in itself very interesting – comparison that Mr Garriga made, I should like to say that the national governments naturally have responsibilities which the European Union does not have and which are linked to increases, such as social security, health care and education. That is a completely different budget from the European budget where agricultural spending still accounts for nearly half of the budget and structural policy spending for nearly 30%. I should like to vehemently deny the general criticism levelled by a number of your Members, to the effect that the Council had acted as an accountant. I would, in fact, claim the opposite, because we have definitely not acted as accountants, but as politicians, as politically responsible, by making choices that were, as I said before, not easy to make. I can obviously only applaud the fact that we in the Council act counter to your views and, as Mrs Trüpel stated, are dealing with a very independent Parliament.
Nevertheless, I cannot resist saying that in my view, politics is not only about formulating priorities, but also always about having the nerve to formulate posteriorities, and we as politicians know that, in general, that is more difficult than anything else, but it is, in my view, necessary in order to be able to reach financial prioritisation. In that sense, I hope that some of your Members have not suggested any kind of opposition here where the responsibility is concerned which we, as legs of the budgetary authority, you as Parliament and we as Council, feel for all citizens of Europe, whereby we as Council give due consideration to the economic situation of a recession, the fact that choices must definitely be made and the fact that we largely view this added value, as stated in a reaction to Mr Lewandowski’s speech, as part of the added value of European efforts compared to national efforts.
Which brings me to an example that Mrs Trüpel quoted, namely that the enormous importance of culture and of cultural policy does not mean that this should be dealt with at European level. It is not the case, in my view, that the more important an area is, the more European it should be. What is still at issue is at what level added value can be provided most effectively.
I should like to flag a few essential points mentioned by speakers on your side. Let me start with the remark made by Commissioner Schreyer, and indeed a number of your Members have mentioned this point, namely structural funds, and the communication which Commissioner Schreyer made, that the level of depletion is positively higher than could previously be assumed. In fact, she also mentioned the discussion about company tax and her objection to a link being made between that discussion and the structural policy discussion. Let me state emphatically that, firstly, we are obviously awaiting the further Commission proposal on this subject and secondly, this Council and this presidency abide by their guiding principle, and will do so in future, namely that we leave expenditure for the new Member States intact and equally, that we leave the agreements that have been struck on this subject in Copenhagen intact.
With regard to payment appropriations, a number of you have already drawn our attention to them, understandably so, particularly Mr Garriga who was the first to do so. He was also the first to level critical remarks with regard to the proposals on the part of the Council concerning those of the Commission, but I gather that he has already had a response in a way, even if unintended, by Mr Seppänen, I hope I pronounce your name correctly, who noted that before 2003, five billion was returned, and I can assure him and you, Mr President and fellow Members, that five billion has been returned before. If we talk about returns to the tune of ten billion, then I think that this puts a slightly different complexion on the remark about payment appropriations.
Many of you were right to mention the importance of new priorities, new countries and solidarity. That is why I set such great store by this emphatic statement not to meddle with agreements and the just expectations that are nurtured in this respect.
A number of you, including Mr Ferber and Mr Mulder, mentioned the subject of agriculture. Here again, the same applies, and I should like to hammer my message home once more: it goes without saying that agreements or farmers’ and cultivators’ rights are not tampered with. As Mr Mulder said quite rightly, we will be receiving the latest figures in October, but we will always fulfil our obligation in this respect. A number of you, including Mr Garriga and Mrs Jensen, have also flagged the agencies as an area of concern.
For a moment, I was reminded of the fact that earlier last year, the European Parliament was, in fact, concerned about extra spending for those agencies, and Parliament now appears to be anxious, at least for a number of hours, about not having enough funding. Certainly where the new agencies are concerned, I think that we have tabled a very solid proposal for the activities of those agencies.
The flexibility instrument has been mentioned, mainly in connection with the importance of external policy. You will agree with me that the core of the flexibility instrument is that it accommodates unexpected and unforeseen circumstances, and does not, therefore, provide for matters that can be planned ahead. I think it is crucial, and also in everyone’s interest, if we were to keep this instrument for that purpose and not deploy the flexibility instrument in the way as it was proposed earlier for external policy, being the entire category, the entire external policy in respect of which Mr Lewandowski and others made critical and anxious comments. I share their anxieties to a certain degree, because we did not enjoy making cutbacks in this category, even less in this one than in other categories, given the responsibility which we as Europe, and I very much agree with the comments that have been made, increasingly have in the world.
On the other hand, as you have seen, we have made important exceptions in our proposal to this cutback, the key priority, of course, being ‘Iraq’ and the common foreign and security policy in general. I should like to put this into perspective to some degree, because if you consider the development of this budget over the last few years, there is an enormous increase in this very category.
Finally, some MEPs have made comments, direct or indirect, about the new financial perspectives. I will not go into any more detail because fortunately, we have an informal meeting after this session to talk this over with your coordinators of all groups in this Parliament, as we have also agreed in the conciliation to inform you in the correct manner, but let me make one comment in this respect, because a number of your Members have mooted this point, the 1% letter, the approach of this presidency. Rest assured, we may be here as Dutch people, but we are not acting on our own behalf but as the Presidency of the European Union, which means that it is our responsibility to make the best possible progress in reaching agreement in the Council, at least where the principles and guidelines for the following multi-annual budget at the end of this year are concerned.
In this respect, we as presidency have precisely opted for an approach which steers clear of being proven right or wrong about the 1%, and which moves into the direction of the discussion as to where our priorities and, I should like to add, our posteriorities are. I should like to take this opportunity to say this in reaction to comments. In this way, we hope to establish what is termed a ‘building blocks’ approach, an open discussion on content, just as, in fact, a start has already, in my view, been made with your Parliament today.
.  Mr President, I would just like to make a few comments on the debate. Firstly, I should like to ask the penultimate speaker to note that our external auditor is not a company, but an independent and autonomous European institution, the European Court of Auditors, which audits accounting methods, the revenue and expenditure account and the statement of financial position annually, and concludes each year that the accounts are reliable. It then makes a number of comments, but without altering the overall result, and this makes it particularly clear that the accounts comply with the EU’s rules. With regard to implementation of the Budget, which in principle is now also connected with the accounts, I would like to point out once again that Parliament, like the Council, receives implementation figures for the EU Budget every week.
No other parliament in the Member States is so well informed, and of course one of the reasons I introduced this practice is that you need to be aware, in particular for the budget debate, of the state of implementation of the individual programmes so that a decision can be taken on the correct approach for the coming year. It is apparent that the implementation rate for expenditure under the Structural Funds has drastically accelerated this year. This is not only because we have been able to make the first advance payments to the new Member States, but in particular because of the continuing payments to the old Member States for the 2000-2006 programmes. It follows that further intensive debate on this issue with the Council is needed, as there is absolutely no point in putting too little money in the Budget and having to submit a supplementary Budget later on.
Mr Mulder specifically asked me when we would forward information on the pilot projects and preparatory actions to the Committee on Budgets. We hope to achieve this by 15 September, but we require information from many of the Directorates-General; we will have forwarded the information by 20 September at the latest.
I believe that this debate on the 2005 Budget was a very lively one. I would like to express my thanks for this on behalf of the Commission, and I believe that it is right for us to show such commitment in this debate, as there are undoubtedly many citizens who will be keen to see what the first Budget for the enlarged Union, and adopted by an enlarged Union, will look like.
The debate is closed.
The next item is the legal protection of designs.
. Mr President, it is with considerable pleasure that I can inform you and Parliament that the Commission has today adopted a proposal that modifies national regimes of design protection so as to liberalise the secondary market in spare parts for repair purposes.
Following the opinion of this Parliament in favour of liberalisation, the Commission attempted to harmonise and liberalise the market before, in 1996. Member States, however, were at that time not able to agree with a view shared by the Commission and this Parliament. Instead they requested that the Commission revisit the subject at a later date, which is what we have done.
The proposal, which is of particular importance to the market in automobiles, would remove internal market barriers that have thus far remained. It would allow independent parts manufacturers to compete throughout the EU market for visible, 'must-match' replacement parts, such as bonnets, bumpers, doors, lamps, windscreens and wings. They must match the spare part produced by the manufacturer: in looks they must be identical. Potentially that market is worth billions of euros. Opinions differ as to the amount: the manufacturers themselves estimate EUR 2.5 billion per year, others EUR 10 billion.
Non-visible parts - e.g. engine parts or mechanical parts - are not affected by this proposal, neither are components in new vehicles, i.e. the primary market is not affected. We are talking here about the repair market. Therefore, at most, only 25% of the entire spare-part market will be affected. However, the proposal will give significant benefits to that part of the market. Firstly, it would give consumers better choice and value when they buy spare parts. The Commission estimates that spare parts are 6-10% more expensive in Member States where they are subject to design protection. People are entitled to value for money throughout the life of a vehicle, and this proposal will help them get it.
Secondly, on employment, liberalisation should have a positive net impact on EU jobs, benefiting small and medium-sized enterprises in particular. New jobs ought to be created by the growth of the market, in both the production and distribution of spare parts. EU parts manufacturers will be able to produce in the European Union parts for supplying import and export markets. Car makers from Japan or any other third country manufacturing or selling in the European Union would no longer be able to keep EU producers out of the market.
Thirdly, Europe's competitiveness would benefit. The lack of harmonised rules is burdensome for companies. Independent parts manufacturers remain squeezed out of the market for visible replacement parts in many Member States. Under the proposal, car manufacturers would, moreover, retain full and exclusive rights covering the use of designs for the production and sale of new vehicles. That should be sufficient to reward their investment in design and to maintain a strong incentive to innovate.
Fourthly and finally, a remark on safety. The liberalisation of design protection for replacement car parts has no impact on safety. Design protection covers only the outward appearance of products. The proposal would therefore not affect the safety or quality of spare parts. Safety standards, moreover, are governed by other EU and national laws. They set objective minimum standards for all spare parts. All producers would continue to have to respect these. The Commission, independently of the adoption of the proposal today, will undertake a study to ensure that all safety concerns will be addressed by those directives.
As Members will be aware, the proposal has been the subject of intense lobbying on the part of car manufacturers, who are about to turn the full focus of their attention on Members of this Parliament. Their campaign has been a classic example of the narrow vested interests of the few, namely a handful of large car manufacturers with huge resources trying to undermine the broader interests of the many, namely car owners, throughout Europe.
I appeal to Members of this Parliament to stand firm as the Commission has done. After all, the Commission's proposal strikes the right balance. It protects the advantages of design protection where it matters, which is in the primary market for new cars; but it also makes sure that goods can move freely throughout the European Union and that competition is not distorted by indefensible monopolies.
Mr President, as PPE-DE Group coordinator for the internal market and consumer affairs, I certainly welcome the direction that the Commission is going in to remove a further anomaly in the internal market, one which is clearly most unsatisfactory in partitioning the market at the moment.
We are waiting with great interest to see the Commission's proposal. I was also pleased to have some reassurance from the Commission that it recognises that there are other consumer protection issues, particularly in relation to safety, which need to be looked at. Speaking as draftsman of the opinion of our committee on the pedestrian protection requirements on motor vehicles, on which this House has spent a great deal of time, I have to say that since 1996 things have moved on as regards the important contribution that visible parts make to pedestrian protection. We need assurances that it will not be possible for independent manufacturers to supply parts, such as bonnets or bumpers, that will not meet the pedestrian protection standards demanded by this House. That is a significant issue, considering the overall consumer benefits and harmonisation of this proposal.
Secondly, I should like to ask the Commissioner to confirm that he will be sending us a full economic and impact appraisal of this proposal. I was slightly surprised that he thought there would be a growth market in these components. Given that all the targets that we are again looking at in this House suggest that we wish casualties from motor vehicle accidents to decline significantly over the next ten years – by implication that suggests to me that the market in repair parts from accident damage, which is what we are talking about here, is likely to go down, not up – I would like to ask the Commissioner what his justification is for suggesting in this worthwhile proposal that it will be driven by growth markets.
I regard it as dealing with an anomaly in the marketplace, but I want to make sure that the anomaly is not achieved at the expense of road safety. I want to make sure that the complexities of this are justified in terms of real economic benefit, both to the European economy and to consumers.
. It gives me pleasure to reply to Mr Harbour. Let me deal first with the question of safety. In markets where the repair market has been liberalised, as in the United Kingdom, Spain, Italy or the Netherlands, there have been no incidences of casualties attributable to the fact that third party providers have supplied some spare parts. The safety record in liberalised markets is as good – or, if you like, as bad – but no different from the safety record in markets where there is protection of the design.
Secondly, believe it or not, there are 90 directives, concerned with the safety of pedestrians, which apply to all cars and parts of cars, and therefore also to parts supplied by third party suppliers.
The third point is that there is a so-called 'extended impact assessment' attached to the proposal, which deals with safety – it runs to 50 pages. I can assure Members of this House, particularly Mr Harbour, that it is a very thorough impact assessment. He and other Members of Parliament that express an interest will receive it, together with the proposal. The extended impact assessment deals with the issue very thoroughly, but in order to still fears and apprehensions which exist, not only here but also at the Commission, I have said that, now that the proposal has been adopted, I shall see to it that a further study is carried out into the safety aspects, so that we all can rest assured that the matter is being looked at. The extended impact assessment is a very thorough job and I have held extensive consultations with stakeholders, particularly with the car industry itself. Members of this House will be able to read the extended impact assessment and form their own opinions. I look forward to a discussion on this proposal in Parliament, even though I personally will not take part, but will be replaced by my successor, Charlie McCreevy from Ireland.
Mr President, Commissioner, ladies and gentlemen, firstly I would like to congratulate the Commission on its initiative, as I believe that it has opted for the right approach on this issue. We all know that the principle of mutual recognition through the use of standardisation is an extremely efficient and competitive method, and this is of course particularly true for spare parts. In all countries where the CE mark is used or must be used, the consumer is provided with a guarantee that legal requirements have been complied with. However, it then becomes crucial that testing agencies, which check whether the necessary requirements have in fact been complied with, are certified. Voluntary test marks, such as the GS (‘Safety Tested’) mark in Germany, would be a good idea, although the Commission has expressed widely differing opinions on this issue. In such cases a separate market exists where the consumer has an additional test mark, and can therefore see that an authorised testing agency has addressed the issue. The test mark allows the consumer to see that he can buy a very safe product.
I would be interested to hear the Commission’s opinion on this matter.
. Mr President, firstly, who will control or supervise the car market and the spare parts produced by third parties? As I said earlier, there are 90 directives concerned with the safety of automobiles and these directives are policed, if you like, by the Member States. The same will therefore apply to spare parts produced by a third party. Those motor vehicles and those parts will also be supervised or policed by Member States. So we can rest assured on that score.
Secondly, and this is something I put in the directive only last night, we realise that consumers need to be adequately informed. Therefore, if the spare parts are not produced by the original car manufacturer but by third parties, the buyer must be informed accordingly. So to that extent the consumer will be advised that what he is buying comes from a different factory, which will enable him to say that he does not want that spare part, he wants the original, even though it may be somewhat more expensive.
– Mr President, Commissioner, as a preliminary remark, I would like to say that I do not believe it was a good idea for this Commission to have taken a decision on this matter, which is so crucial. I think that it would have been preferable to leave this to the incoming Commission, which would perhaps then have placed a slightly different emphasis in terms of content.
In your explanation of the decision, you mentioned that a new market would be opened up and that this would mean that new jobs could also be created. In another context you spoke of impact assessments.
My question is this: has there also been an impact assessment of this creation of jobs, or is it not rather the case that existing jobs in the industrial sector will be cut, as liberalisation of such matters will now be forced through for ideological reasons, and that by means of this Directive we are moving jobs out of the European Union and into non-European foreign countries?
. Mr President, on the first question of whether this Commission should have left the issue for the next Commission, I wish to say that this whole issue goes back to 1998, when a directive was adopted on the protection of designs. At that time no agreement could be reached on the issue of spare parts for cars and the matter was put on hold. However, it was agreed that any change in legislation should go in the direction of liberalisation. That is what we have done today.
Secondly, in 2002 my colleague, Mr Monti, convinced the Commission and others of the need to liberalise the distribution of cars, which is called block exemption. This was done, and this proposal is the natural concomitant of his proposal, which was adopted in 2002. Therefore, it was of the essence that this Commission should deal with this issue because, as I have said, it goes with his proposal. I therefore insisted that this Commission should deal with it. Moreover, I think the Member who has just spoken would agree that it would not do for this Commission – even though it is within six weeks of the end of its term of office – to pass on difficult decisions to the next Commission. We are paid to take decisions – even though they may be difficult – and we should do that.
The second point refers to employment. At the moment car manufacturers obtain spare parts beyond and outside the European Union. They buy bonnets, headlamps and rear windows in countries like Turkey, Brazil and Korea. In other words, at the moment car manufacturers have exported jobs to those countries. If we open the market for repairs and the secondary market for spare parts, it is more than likely that the jobs created by small and medium-sized enterprises – which, we all agree, are very important for industry in general and in particular for German industry – will more than compensate for the loss of jobs as car manufacturers have been outsourcing their components – their spare parts – to suppliers beyond the confines of the European Union. Although it is difficult to point to hard facts, I am confident that the net result will be positive for employment, since I expect these small- and medium-sized enterprises to become very successful in the secondary market for spare parts.
That concludes the debate.
The next item is Question Time (B6-0007/2004). The following questions are addressed to the Commission.
In response to a request from over 100 Members of the European Parliament from all 15 current Member States, the World Health Organisation recently agreed to look into making recommendations for improving the accuracy of national statistics on sudden unexplained death in young people.
Experts across Europe deplore the fact that these deaths are registered and coded as due to causes which are sometimes vague or incorrect and as a consequence it is difficult to get an accurate picture of the real scale of the problem.
Can the Commission elaborate on the possibilities which exist for Eurostat to contribute to the work of the World Health Organisation, particularly as regards training for coroners and pathologists, on recording sudden unexplained deaths for statistical purposes?
Madam President, forgive me, but this is the first time I have spoken in Parliament and as a Commissioner and I do not know all the procedures.
In reply to your question, Mrs McAvan, I must tell you that, through its current activities, Eurostat contributes in various ways to the work of the World Health Organisation, within the context of the Community Statistical Programme 2003-2007; and, in particular, in relation to public health statistics, Eurostat collects, confirms and publishes annual data relating to causes of death in the Member States of the European Union, the candidate countries and the countries of the European Free Trade Association, at both national and regional levels. Data is collected in coordination with the World Health Organisation and the latter is regularly informed of Eurostat’s work in the field of public health statistics and is invited to the relevant meetings.
In particular, with regard to statistics on causes of death, important issues have still to be resolved in relation to the quality and comparability of data, for example issues which were very well set out in the report . Notable amongst the issues described in this report are those relating to certification, including the issue of the accuracy of data relating to sudden and unexplained deaths of young people.
Work has begun with a view to improving the quality of data in close coordination with the Member States and with the World Health Organisation in order to provide the Member States with better training instruments. For doctors who certify deaths – and for medical students – the European Union training programme on the certification of causes of death has been developed in conjunction with the Member States.
In addition to the work to improve the process for certifying deaths, activities aimed at improving quality are being carried out, such as the application of automated codification in the Member States.
Thank you very much for that reply and for the information about Eurostat's work. The collection of information might seem like a very dry subject, but the problem at the moment is that, without such information, no proper research can take place into why people die very suddenly, particularly young people. As a result research is not carried out. In the case of cot deaths 20 years ago, we changed the classification and then more research was done. My follow-up question is more a request to the Commission - to whoever is responsible for Eurostat - that part of the training for those who certify death should look at the question of sudden unexplained deaths. At the moment, people often put down heart failure, for example, and then it is not clear that the death is totally and utterly unexplained. It is very important that training should focus on that particular issue.
I would also ask you to ask Eurostat to keep Members of the European Parliament informed in this area. The WHO is going to revise its guidelines at its meeting in October. I hope that, through cooperation with WHO, we will be kept informed about what changes are made and that we will see improvements in the kind of classification, which may lead to better research and the prevention of these unexplained deaths.
The body responsible for determining the exact classification of the items to be included when certifying death and informing the statistical authorities of causes of death is the World Health Organisation, with which we work very closely, as I mentioned in my initial reply.
Eurostat – the statistical agency which is my responsibility as Commissioner – has the greatest possible interest in the information communicated to it on causes of death being as accurate as possible, but what it cannot do is change the current headings. The study I referred to before states that the headings can be improved since some of them lead to confusion. This is not, however, the responsibility of Eurostat, it is the responsibility of the World Health Organisation. What is the responsibility of Eurostat – and we are doing this – is to provide training for people required to carry out certifications and, to this end, Eurostat has prepared a training package consisting essentially of three elements: a basic certification for European Union-level certification, a website which serves as an on-line training tool for people required to carry out certifications and printed information which is also available on the Internet in the form of a leaflet which provides people required to carry out certifications with details of the requirements and methods for collecting the most accurate information possible, so that that information – for the purposes you have indicated and which we all agree with – can be used as efficiently as possible.
We are therefore working on it, we are continuing with this training effort, with the cooperation of the World Health Organisation. What we cannot do is assume the responsibility for changing these headings which may be creating a degree of confusion.
The use of anabolic substances by athletes (doping) at the Olympic Games in Athens has proved to be a problem of deeply dismaying proportions.
The commercialisation of sport, the transformation of the Olympic Games into an arena giving free rein to multinational sponsors and the multinational drug companies which manufacture the substances in question, the fact that the multinationals are left to create Olympic records and the current profile of the super-athlete, together with the alienation of sport from contemporary needs for sport as a popular, inclusive activity are fundamental factors in the spawning and proliferation of this serious problem.
What practical measures will the Commission take to deal radically with the problem of doping, its causes and the associated racketeers in order to develop and promote sport as a popular and inclusive activity for all?
.  Madam President, I share the honourable Member’s concern; doping is indeed killing sport. I have to tell you, though, that the only competences we as a Community can exercise are subsidiary in nature. Accordingly, the Commission cannot act except in order to add to and back up the action taken by sporting organisations and by the Member States.
Nevertheless, we have taken action. In 1999, the Commission adopted a Community anti-doping support plan and set out approaches that the campaign against doping might take. I have to say that we have had full support from your House, whereas there has been little or no response on the part of the Council; even so, we have embarked on practical action to combat doping, with, for example, analyses of the situation of young people in sports centres – which is disastrous – on socio-economic factors in doping and on the steps to be taken to protect young people. At the same time, we have helped the Member States to set up, jointly with the sporting world and with the sports federations, the World Anti-Doping Agency. We have made a practical contribution to this agency by training doping inspectors whose task is to carry out inspections on sportsmen and sportswomen.
As regards health programmes, too, steps have been taken to prompt Member States to act to prevent the use and abuse of drugs by young people. Prevention is, of course, also of the utmost importance, and so I would inform you that 2004 has been declared the ‘European Year of Education through Sport’. Throughout the year, thousands of projects have been set up in conjunction with schools, sporting associations and local and regional authorities in order to make young people aware of the dangers of doping and to encourage them to adhere to the principle of fair play in their sporting activities.
Of course, we will be unable to do more for as long as there is no clear and precise legal basis, but we have done some work on producing one. Ever since I was, in 1999, appointed Commissioner for Sport, I have organised, on a regular basis, an informal Council of Sports Ministers – we were unable to have a formal one – in order to encourage them to cooperate towards this end. Also on a regular basis, I have had meetings with Europe’s sporting association in order to encourage them, too, to join together in fighting the scourge of doping. Finally, the Convention has set the seal on this work by giving us its support and by proposing an article for the Constitutional Treaty that would require the EU to aim to protect the physical and moral integrity of the young, and of young sportsmen and sportswomen in particular. Once the treaty has been adopted, a real legal basis will be in place; we will be able to have official meetings of sports ministers, and will be able to take practical action. We are all looking forward to the new treaty.
– The situation with the measures referred to have got worse rather than better, because it is precisely the commercialisation of sport which is the real cause of the huge problem of doping. When a sports team is a business, the team itself and its sponsors set increasing profits as their objective and, consequently, every sacrifice and every victory won at all costs by the athlete is a means of maximising profits. In addition, commercialisation alters the real nature of sport and the existence of the 'professional athlete' poisons and undermines every moral basis for amateur sport. Sport is a public and social commodity and cannot enter into the rationale of private profit.
I should therefore like to ask you if you intend to take measures to make sport a truly social commodity and ensure it remains outside the rationale of profit and sponsorship. Are you willing to cut the umbilical cord between sport and professional activity? That is the question.
Madam President, I shall try to extract a question from a statement, and shall say that I agree with the honourable Member that doping is a scourge.
I do not agree, however, with two points that he makes. Firstly, he suggests that there is a clear difference between amateur sport and professional sport. Our studies have, unfortunately, shown that amateur sport has also been affected by the phenomenon. We must therefore fight doping among not only professional athletes, but also amateur athletes, and we must focus on public health, given that doping is becoming a genuine public health problem.
The second point made by the honourable Member with which I take issue is the idea that, despite all the measures in place, not only has the situation failed to improve, it has in fact worsened. The answer is very simple: as long as we deny that doping takes place and that there is a need to take action to control it, the offenders will not be worried. Now that everyone acknowledges that doping takes place everywhere and now that we have put controls in place in conjunction with the International Olympic Committee and WADA, the World Anti-doping Agency, we are, of course, catching people who take drugs and that is a good thing. The more people we catch, the fewer people there will be who will risk taking drugs and the more we will be sending out the positive message that ‘you cannot get away with doping’ and that an extremely fierce battle is now being organised against this scourge that is killing sport.
– Madam President, the Commission has done some very creditable work with regard to the European Year of Education through Sport. Several projects, connected with the education of young people in particular, have been initiated. Now this new legal basis for sport, as proposed by the Convention, has also been placed in the context of policy on sports.
What tangible contribution would the new Constitutional Treaty make to the fight against drug use in sport? What sort of projects could the Commission propose and advance which under the current Constitutional Treaty are not possible? Could you give any examples?
Madam President, as I have just explained, we established the European Year of Education through Sport because we could not establish a European Year of Sport without a legal basis for financing it. I therefore had to sidestep the problem by using education as the legal basis, in order to be able to take specific action relating to sport and to protecting young sportsmen and sportswomen.
What shall we be able to do once the Treaty is in force? We shall be able to take direct action in the field of sport. Firstly, there is to be a Council of Sports Ministers, which will be empowered to make joint proposals with the Commission. The Commission itself will be able to propose action programmes, funded, of course, by the European Union, to help sports federations, governments, educators and clubs to move in the right direction. This will, therefore, change everything. For the time being, I feel that all that we have done has been in preparation for this new treaty, yet we really must have a legal basis to be able to produce a more solid and higher profile policy. In view of the options, we have so far done the most that we can, and even more than that.
– Commissioner, I noted with interest that, in your initial response, you noted, despite the steps that have been taken, that there is no adequate legal basis for doing more. I therefore specifically ask you: for the last two and a half years, the European Parliament Committee on the Environment, Public Health and Food Safety has been asking for a directive from the Commission in application of Article 152 of the founding Treaty. Does the Commission intend, albeit two and a half years later, to promote such a Community directive?
Madam President, unfortunately I cannot say any more about this than I have already said. We have no legal basis in this field. We are not in a position to undertake any harmonisation action, nor to table a directive in this regard.
I should, moreover, like to point out that, even if a new Treaty is adopted, we shall only be able to act in support of the Member States in this matter. I should also like to draw the honourable Member’s attention to the fact that we have Court of Justice precedents at our disposal. Various Court of Justice rulings in this field underline the European sports federations’ responsibility and autonomy, provided that those federations comply with basic Community legislation.
I should be very happy if, in the future, more opportunities were made available for us to move forward. Moreover, as regards combating crime, for example, I should like to remind Parliament that, in 2002, the Commission and the Spanish Presidency organised a seminar in Spain that brought together for the very first time those responsible for the fight against doping and representatives of the border police and customs authorities. This is a highly complex issue; it is a problem that concerns internal security; it is a problem that concerns medicine labelling; it is a problem that concerns sport; it is a problem that concerns the protection of young people; and it is a problem that concerns public health. All of these elements must be coordinated so that the outcome is practical action. It is true, however, that apart from in the area of medicine labelling, we have no legal basis at all at our disposal for harmonising and for taking the major steps forward, as we should be doing. In reality, what we have attempted to do, by coordinating actions and by making the most of our moral strength in this area, has been even more than we could feasibly do. We have exceeded our competences, but I felt that it was right to do so and I feel that I was right to undertake this anti-doping action, which is the only way to protect our young people and to bring fair play back to sport.
In July 2004, the European Commission agreed to a ten year-period for the import and processing of genetically modified maize (NK 603) into the Union markets as applied for by the American Monsanto Co.
This maize is, for the moment, intended for animal feed and industrial purposes. However, the Commission has already announced that it will also allow its use in food products! This is causing both medical and economic controversy, because it will hit maize producers in the countries of the Union.
Will the Commission, therefore, maintain its intention to admit NK 603 for use in the food industry?
Madam President, ladies and gentlemen, the new legislation on genetically-modified organisms has been fully applicable since last April. This legislation makes it possible for consumers to make free choices by means of clear labelling and a case-by-case risk analysis and also guarantees that genetically-modified organisms authorised in the European Union are harmless to human health and the environment.
The request for authorisation of foods derived from maize from line NK 603 was presented in April 2001 and has been dealt with and analysed over all this time in accordance with the legislation in force. The States of the Union and the European Food Safety Authority studied this request and the opinion published by the EFSA indicates that it has no objections from the point of view of safety. There is a validated detection method for this genetically-modified organism which will make it possible to trace and label in accordance with the current rules.
All the necessary conditions for its authorisation are therefore fulfilled. The authorisation of genetically-modified organisms, foods and feedstuffs is essentially based on safety criteria.
With regard to the possible economic repercussions, I would like to stress that foods and ingredients derived from various lines of genetically-modified maize have been notified or authorised for marketing and, therefore, the authorisation of this new NK 603 line would extend the range of possibilities but would not in any way set a precedent.
I must point out, however, that the authorisation has not yet taken place and that an application relating to it, presented, I would emphasise, in accordance with the 2001 Directive, is being examined.
Thank you, Commissioner. Today I have had the great pleasure of listening to you and debating with you on the issue of Belarus. This has already become such a tradition that I would like to raise the subject with you one more time. I would like to thank you for your answer, but I would also like to point out that this is a controversial issue. It is controversial because the European Council has not taken a decision on the matter, as the required majority for such a decision was not reached. It appears to me that this is ample proof that this issue will have further consequences, and that some of these consequences will undoubtedly be the subject of much heated discussion.
I would now like to turn to the issue of genetically modified rape, as I know that the European Commission is currently working on a proposal to authorise such rape. Could the Commissioner please also give her opinion on this matter? I know that my government, the Polish Government, is opposed to any authorisation.
Madam President, Mr Czarnenecki, it is a pleasure for me to be able to contribute to the debate here in this Parliament. The fact that the previous debate on Belarus and this one on genetically-modified organisms have coincided is testament to the fact that you are doing a good job of defending your views, Mr Czarnenecki, and that is your job.
I would like to say to you that the current Community legislation, which is the result of the negotiations between this Parliament and the Council on a proposal from the Commission, finally granted the Commission the power to authorise a genetically-modified organism by means of a legislative procedure know as the comitology procedure. This procedure – as the honourable Member is aware – is used in many areas of Community legislation, and is provided for in the current legislation, and allows the Member States of the Union to play an important role and the European Parliament to participate.
This procedure does not authorise the Commission to act against a majority in the Council. Nevertheless, when there is no sufficient majority in the Council – when there is a majority, but not a sufficient one – in favour of or against the proposed measure, the Commission can and must act.
In authorising this NK 603 line, therefore, the Commission will simply be fulfilling its obligation to apply Community legislation, and I would like to point out that the companies legitimately trust that their applications will be dealt with fairly and objectively, in accordance with the Community legislation in force approved by this Parliament and by the Council.
With regard to the new varieties, they will all be analysed in a fair manner, with the two essential objectives: their traceability and the verification that they are harmless to health and to the environment.
To this end, each new variety proposed will have to be analysed in the context of an individualised approval. There will be no generic approvals.
– Would the Commissioner agree that any GM product that is going to be put into the food chain will be adequately labelled so that consumers can see exactly what they are selecting and that it will have been properly tested and be safe for human consumption? Could she also respond to the original question, in which the questioner says that bringing these products into our market might in some way result in unfair competition with products within the European Union? Is this not essentially a betrayal of the point that our farmers and our industry should take up this new technology and use it if they are going to compete in the future?
Madam President, as the honourable Member knows, all the industries and all the elements in the chain are obliged to label and indicate the existence of genetically-modified organisms in the composition of a product. Fraud may take place, but it will be the responsibility of the various European Union authorities to ensure that it does not take place. So the important thing is that the authorisation of a genetically-modified organism involves its traceability, that is to say, there must be systems for detecting it, if it is used in any product.
We are all aware, for example, that there is also fraud in the use of hormones. As a former Agriculture Minister I can tell you that we must be extremely vigilant in order to prevent this fraud and tackle it if it takes place. The important thing is that the consumer can make the choice.
With regard to the second issue, you have mentioned unfair competition in relation to farmers. Unfortunately, we are not talking about unfair competition. If there is any unfair competition, the competition will relate to the traditional varieties of the various products. Any possible unfair competition from NK 302 will be with the traditional varieties of maize which have been cultivated in Europe and throughout the world. Farmers may choose to use them or not. They can use any of the varieties. Competition, if there is any unfair competition, will, moreover, be between laboratory varieties and natural varieties. I believe that citizens and politicians have a responsibility here as well. We have the possibility of choosing what we want: traditional varieties or new laboratory varieties. Consumers themselves will ultimately be free to choose how this issue develops.
– Commissioner, at the meeting of Ministers for Agriculture on 19 July about this specific maize, only one Member State in three voted in favour, following which the Commission decided that one in three wanted it. Are you perhaps considering reviewing the procedure used to take decisions on this particular European legislation, so that it is more democratic?
I have a second question. Measures have already been taken in Denmark and Germany for the benefit of farmers who farm organically and conventionally, in order to protect them from the danger of contamination from modified organisms. Are you perhaps considering promoting similar measures at European level?
Mr Papadimoulis, I do not know if I made it clear earlier, but I will say it again: my sympathies are with natural products, with traditional varieties. I like apples which, though they may sometimes be uglier, have more flavour, more aroma and, in my view, are of a higher quality. This is not just true of apples, but of a whole range of foodstuffs.
That is the reality. Furthermore, I defend farmers who opt for traditional agriculture, with selected, traditional and natural products which, furthermore, uses traditional fertilisers which prevent the introduction of chemical substances or genetically-modified organisms.
This must not prevent the cultivation of these products, which – according to all scientific analyses – do not cause any harm to human health, which may in some cases resolve problems and difficulties – very obviously in certain regions of the world – which improve the performance of agricultural production and which furthermore are completely detectable – traceable, as I said earlier.
There are problems such as cross-pollination and the contamination of natural products through pollination by genetically-modified products. This has also been studied and, in fact, in the cases we have authorised, these risks are absolutely minimal or quite simply non-existent.
As they deal with the same subject, Questions Nos 27 and 28 will be taken together.
At the informal Transport Council on 9 and 10 July in Amsterdam, Commissioner Loyola De Palacio said that she intended to submit a new proposal for a directive on port services before the end of her term of office.
Can the Commission inform us exactly how this new proposal will take account of the fundamental objections of the European Parliament with regard to self-handling and the liberalisation of pilotage services? What organisations and bodies have been consulted in connection with the drafting of this new proposal?
Some time ago, concern arose in port circles when it became known that the Commission was planning to submit a new proposal for a directive on the liberalisation of port services even before the inauguration of the new Commission. As is well-known, the European Parliament rejected the proposed compromise at third reading (conciliation procedure) during the last parliamentary term.
Can the Commission indicate what plans it has for submitting a new proposal for a directive on the liberalisation of port services, and can it already say what the substance of these plans will be?
Madam President, ladies and gentlemen, access to the port services market is an issue which the Commission as well as this Parliament and the Council have been actively working on over the last seven years, specifically on the basis of the Green Paper on ports and maritime infrastructures of 1997, a document which stimulated the first intense debates on this subject.
The discussions intensified with the proposed Directive presented by the Commission in 2001, and the in-depth debates which took place in relation to it led the Commission to introduce various modifications to the text, particularly in response to the opinions expressed by Parliament at first and second readings. Nevertheless, having adopted a text in conciliation, at the last vote this Parliament rejected it. The margin was minimal, but as we know, one vote is enough.
With the new wording of its proposals on port services, the Commission is trying to reflect the legitimate concerns of all parties. Likewise, in the new proposal we are preparing, we are, moreover, trying to respond to the objections raised to self-assistance from the points of view both of safety and of social protection and the environment. The new proposal will probably require all port service providers to be subjected to a system of authorisations which guarantees compliance with the applicable safety, employment and environmental rules.
This approach differs fundamentally to the proposal of 2001 and is intended to respond to the concerns expressed by those who called for greater attention to be paid to these points. Bearing in mind that the necessary authorisations will guarantee equal conditions for port services, there will not be any reason to stop companies carrying out self-assistance from using their own land-based staff.
With regard to pilotage, the proposal being prepared will probably incorporate a specific system, with a view to taking account of maritime safety aspects, and will provide for the application of public service obligations.
Finally, I would like to stress the importance of developing the role to be played by ports in transferring the growth in goods traffic by road to short-sea shipping. In order to guarantee a competitive transport system in the European Union, I believe it is absolutely essential that a significant proportion of the new demand, which we expect to grow by around 40% in ten years for goods, be channelled towards maritime cabotage within an enlarged Europe. This will prevent other types of congestion problems which are already beginning to appear in other types of infrastructures, such as roads or railways, which also require significant modernisation and must be made more dynamic.
Commissioner, I assume that you will agree with me that this is a very sensitive issue that has been the subject of much debate and has caused much upheaval, because it can obviously have grave consequences for a large number of people within the Union. These days, there is also a certain level of distrust in port circles with regard to the proposals you will shortly be tabling. I would therefore like to ask you quite specifically whether you are planning another thorough consultation with all those involved from the sector – workers and employers – in order to reach a mutually acceptable compromise in the next few weeks, before the issue is presented to the Commission. I should like to ask you what timeframe you have in mind.
Mr El Khadraoui, I am aware that this is a very sensitive issue – those of you who were here will remember the demonstrations and traffic hold-ups which took place at the time of the debate on the previous text. Having said that, we must be clear: do we or do we not want to promote maritime traffic and transport?
If we want to promote maritime transport, we have to make it more dynamic and more competitive, without reducing the safety aspects or producing any kind of social dumping, naturally. Neither, however, must we make it obligatory – as in some ports of the European Union today, for example – when loading or unloading a lorry onto a roll-on roll-off transport system to employ a specific driver from port staff or pay somebody – although they are not employed – as if they were employed. That would clearly mean imposing obstacles and unjustified costs for maritime transport.
Instead, if we really want to promote maritime cabotage, we need to make it as fluid as possible. To this end, we have put forward a series of proposals – some are already operational – relating to administrative simplification, the use of new technologies and the harmonisation of forms, thereby making it possible for the maritime sector to enjoy the same facilities as, for example, TIR road systems.
That is not enough, however. Ports must also be promoted as multimodal hubs and made more dynamic.
Throughout all this time we have held discussions with the sectors. During previous discussions I met on repeated occasions with all the representatives of the piloting, docking and loading sectors. I have met all the sectors.
We have continued to hold meetings with them – myself in some cases, such as the last one I held in Puerto de Amberes, and in other cases the Commission services.
I am sure that, during the coming discussions, my successor – who will be responsible for promoting them – will continue to hold fluid talks and contacts with all the sectors.
What is certainly the case is that there are certain types of situations which could perhaps be called privileged – I am not sure whether they are – or which simply involve closed elements, which cannot be maintained. We must move towards greater openness, which, I would emphasise, is going to mean more work, more activity, greater possibilities and greater wealth for all the European Union’s port areas.
Madam President, I still have a few additional questions. Commissioner, although I am grateful for your openness and for the candour with which you have spoken, I still wonder what the compelling circumstances are for you to table this proposal in the dying days of your career as a Commissioner, when your mandate has only six weeks left to run? You have told Mr El Khadraoui that you have consulted all those involved and refer in this respect to your visit to the Antwerp port. I live in Antwerp and if you ask me, the last time you visited the Antwerp port was when the debate about the previous directive, which was rejected by this Parliament, was in full swing. I therefore see no signs of consultation about the new text. Like Mr El Khadraoui, I would emphatically ask you what your timeframe is. You have failed to give a response to this question so far. Finally, Commissioner, surely you must realise that what you stated a moment ago with regard to the statute of the Belgian and Flemish dockworkers is nothing short of a declaration of war, and that you will certainly not solve the issue with this kind of approach.
Madam President, I am still a fully-fledged Commissioner and I intend to act as such until my last day in the job. It does not matter to me that I am only in the job for another month and a half; I am going to present what I believe I must present if it is ready for presentation. I do not intend to fail to present anything and leave outstanding issues for my successor just because I am leaving.
I have been employed, and this Parliament has put its trust in me, until 1 November. And I intend to carry out my duties fully until 1 November.
Secondly, if anybody has declared war, it is certain sectors. I am not declaring war on anybody. Quite the opposite, what I have been holding over all these years has been a series of debates. In fact, there has been a slight mistake: my last meeting was in Rotterdam, in a port city, and I met there with all the representatives of the port unions. It is true that in a very civilised and correct manner I was shown certain placards and banners asking me to go away and other less friendly things, I know. We were, however, discussing all the issues. I am not, moreover, waging a war on anybody whatsoever. All I am doing is offering clear support for maritime transport and furthermore I am talking about maritime cabotage. Are we able to ensure that the lorry I referred to or the trailer in other types of transport can move around as freely as possible and at the least cost in this form of transport and transfer in ports, with costs that are truly justified and not artificial such as, for example, the one to which I have referred? I could also point to the case of the captain who sails the same route once or twice per week and enters the same port once or twice per week: does he not know the problems involved in bringing the ship – his ship – into that port as well as any pilot who has been doing so for a while? These are the issues we must deal with and if we are to talk about promoting maritime traffic, we must bear in mind that this must be incorporated.
I am not against anybody, but rather I am in favour of certain things: in favour of port activity, of wealth in ports, of the development of port cities and areas and in favour of the European economy, competitiveness and living conditions.
Finally, many of the elements of the proposal we will present will be restricted to cabotage. It is not a question of a captain of a ship suddenly entering any old port without a pilot. That would make no sense from the point of view of safety. Rather we are talking about a captain who enters a port each week, who knows the port and who furthermore has authorisation, granted by the port authority itself, guaranteeing that he has the appropriate qualifications, knowledge and skills.
I am told we can continue to talk. We can always carry on talking. If I were to suddenly come up with some legislation without having spoken to anybody, then I would understand your concern. I have, however, been a Commissioner for five years and I have spent these five years talking to the port sectors on various occasions. And not just me, but also the Commission’s services have spent seven years since the Green Paper was approved, and beforehand during its preparation, speaking to the various bosses, players and protagonists in the European ports. So there have certainly been consultations and talks.
I am going to earn my salary up until the last day and respond to the trust which you, this Parliament and the Council, have placed in me, and that means doing my job, which consists amongst other things of presenting this proposal for a Directive, if it is ready.
– The workers and their trades union have expressed their categorical opposition to the liberalisation of port services. Ports are of strategic importance to economic development and national defence. Specialist workers in ports are connected with the loading and unloading of ships, the strain on ships and, by extension, the safety and protection of life at sea and environmental protection.
How does the Commissioner evaluate these criteria with respect to the new initiative for the new arrangements? Is she taking account of the workers' proposals?
Mr Toussas, when airports in Europe were liberalised there were very similar arguments to those now being put forward in relation to ports. Workers were concerned that it would lead to job losses, a decline in social conditions and lack of safety. None of that has happened.
What has happened? The opposite: unprecedented dynamism in European airports.
Mr Toussas, what I want is what is best for economic growth and for the jobs and living conditions of workers.
I have taken account of the concerns of the unions and I have modified some of the initial proposals – as I pointed out a moment ago – and I have introduced generalised authorisations, which means that there is public responsibility for guaranteeing that all aspects relating to safety are respected and that standards are respected. It is also a guarantee that employment legislation is respected. I therefore believe that these concerns are unfounded. I would emphasise that this proposal represents an opening up, but, above all, what it must mean is more activity for the regions you have referred to.
Questions Nos 29 and 30 will be replied to in writing.
Madam President, the two other Commissioners each have only one question to answer, which will certainly not take 20 minutes. I believe we could therefore follow a different procedure to that which we usually follow, as there is no point in taking 20 minutes for one question.
Madam President, I have been in this Chamber since before Question Time began. I presented my question in July and I have been waiting and listening to every question.
Members are not to blame if Commissioners exceed their speaking time. I would like to put my question and, above all, to hear the Commissioner’s reply.
Ladies and gentlemen, I am very sorry, but we will follow the usual procedure for Question Time. We have further questions now for the other Commissioners. I am afraid that you are mistaken, Mr Posselt, as we have a great many other questions, especially for Commissioner Dimas. All I can do is to inform you that you will receive a written answer to your question. I am very sorry that you have waited in the Chamber, but this was unavoidable.
The EU is a world-leading exporter of textiles and clothing and the textile industry in Europe is undoubtedly the 'industry of the future'. On the expiry of the WTO Agreement on Textiles and Clothing, quotas are to be abolished as of 1 January 2005, which also entails free access to the EU market.
What measures will the Commission take to ensure that the European industry will obtain access to third country markets in the same way that the EU provides access for the WTO Member States? What strategy will it adopt to maintain and improve the competitive position of the European textiles industry worldwide?
Madam President, the question concerns the conclusions drawn by the Commission in the light of that abolition of international textile quotas that will come into force as of 31 December of this year following a decision taken ten years ago at multilateral level by the World Trade Organisation. Ten years ago, we jointly set the date for the abolition of quotas for the end of this year. The day is almost upon us, and – understandably, even though we have had all the time we needed to prepare for it by means of progressive liberalisation - it has provoked a certain amount of anxiety, together with fears and difficulties to which the Commission has endeavoured to respond.
The overall strategy that we have adopted consists of considering the European textiles and clothing sector, as the questioner himself has done, not as an industry of the past – whose gradual disappearance would have to be managed, more or less decently, from a social and political point of view – but, in sharp contrast, as an industry of the future. Textiles and clothing in Europe is a competitive, modern, innovative and productive industry. Europe is the continent in which there is no more modern and productive sector than that of textiles and clothing.
Against this backdrop, the fact remains that finally abolishing the quotas presents us with a challenge in terms of competitiveness to which we must be capable of responding, and this is what the Commission did last June by proposing action lines. We worked on this matter with a high-level group representing the Commission, the Member States, various actors from the sector, producers, distributors and trades union representatives. I myself also took part personally in the group’s work, and a number of conclusions were reached.
In essence, what we are proposing is firstly to start monitoring international trade – and in particular our imports – a little more closely. We shall therefore put in place at the end of this year a monitoring system in more or less real time, so that the figures – and, in particular, possible sudden rises in imports – can be spotted more easily, and we can draw our own conclusions as necessary, as the WTO entitles us to do. We shall also pay increased attention to questions of international competition and, in particular, to illegal practices such as dumping, fraud and the protection of intellectual property, each of which are, of course, cancers that must be monitored extremely closely.
The second element is conquering foreign markets. This, as far as we are concerned, remains the most effective weapon for ensuring the future of the sector, whether the markets concerned are major ones that remain protected, such as the US market in several cases, or potentially significant markets for us, namely a number of markets in some, but not all, developing countries which, in the textiles and clothing sector, are now potential importers of high added value products, including European products. This entire discussion, essentially focused on tariff issues and on non-tariff barriers, is the result of the Doha round of trade negotiations. We are therefore at the heart of these international negotiations.
I should like to add a regional perspective to this multilateral work concerning the Euro-Mediterranean zone, on which we have been working with our partners from around the Mediterranean region, namely (and naturally enough) the countries of the Europe of 25, together with the candidate countries or potential candidate countries, such as Turkey. The idea is to set up a kind of pan-European integrated ‘textiles and clothing’ zone, with the help, for example, of accumulated benefits of pan-Euro-Mediterranean origin, about which we have been negotiating, up to and including this year.
Lastly, a brief word about China, which is, of course, the most formidable competitor in this area, in view of that country’s efficiency, productivity and salary levels. We have set up a system of bilateral dialogue with the Chinese as regards the textile trade to look into ways of ensuring that trade is not disrupted too significantly as a result of quotas being abolished. In addition to this government-level and administration-level dialogue, we have set up a dialogue within European and Chinese business circles, and the first meeting in this connection took place recently.
All of these measures, which were fostered by the Commission’s initial communication last October and which were approached within the framework of this work done by the high-level working group, will be the subject of a fresh Commission communication, currently scheduled for October. We shall therefore approach the end of the year deadline in full knowledge of the facts, but also with a toolbox that has recently undergone significant improvements.
– Madam President, despite the fact that I am wasting valuable time, I should like publicly to congratulate Commissioner Lamy on the work which he has accomplished on the portfolio which he has managed to date as Commissioner.
My supplementary question concerns what general measures, reciprocal measures and measures to abolish non-trade barriers the Commission intends to take at both multilateral and bilateral level, as well as within the framework of trans-regional cooperation. Reference was made to them, but there needs to be a transition from words to action, which is always difficult. I should therefore be grateful for further clarification from the Commissioner.
There are, of course, several levels. Once the quotas have disappeared, there will still be both the tariff level – which, as I have mentioned, is to be the subject of fresh multilateral negotiations, the principles of which, moreover, were set in Geneva last July – and everything we refer to as non-tariff barriers, in other words technical barriers that are also on the multilateral negotiation agenda. I am referring here to a series of technical measures as regards the composition of materials, protection against certain risks and specific characteristics that are imposed from time to time, in particular in the USA or in certain important developing countries, such as Brazil, South Africa, Egypt and India. These effectively amount to trade barriers which, under the pretext of protecting some specific local feature or other, have the effect of banning imports and protecting local producers.
This whole area of ‘non-tariff barriers’, of which I have just mentioned a few examples, falls within the framework of the multilateral negotiations that we have been pursuing in the Doha round, and what is true for textiles similarly applies to other sectors, such as the car and electronics sectors. This area of non-tariff barriers is therefore also part of the negotiations that we are pursuing within the World Trade Organisation.
Commissioner, ladies and gentlemen, the textile industry is facing major changes. The European market is being opened up and trade barriers mean that many markets are not accessible to our exporters. I would therefore like to ask what progress has been made on the Singapore issues of competition, government procurement and investment. The export strategy we need for the European Union is of course of immense importance, and so I would be interested to hear your opinion on this matter.
The Commission is aware of Mr Rübig’s interest in issues relating to international trade and in particular to small- and medium-sized enterprises (SMEs). It is true that textiles and clothing issues affect SMEs more than multinationals, hence his sensitivity on the issue. In my response to him, I shall add to my previous answer to the main questioner’s supplementary question by focusing on the only Singapore issue remaining, given that we had to let go – in any event for this round of negotiations and even if they do not leave the WTO’s table – of Singapore issues such as investment, competition, public procurement and public procurement transparency.
What remains, Mr Rübig, is a subject that is dear to you and that we decided in Geneva to negotiate formally this time, namely trade facilitation, which entails a complete review of some of the procedures, paperwork, authorisations, licences and administrative decisions that all too often still confront people as they take goods across borders. The entire issue of trade facilitation is currently under negotiation and, of all the Singapore issues, this was probably the most important one to the SMEs. I am therefore pleased that our schedule and Mr Rübig’s priorities have managed to coincide at this point. This was not the case, once again, for investment, competition and public procurement transparency, but what was most important for SMEs, and therefore for textiles – leaving aside tariff negotiation of technical barriers – was trade facilitation and, in this regard, your wishes have been granted.
– Question No 32 by Mr Brian Crowley, which has been taken over by Mr Seán Ó Neachtain (H-0221/04).
In May this year the European Commission played an active role in the major conference organised by the Irish Presidency on 'Families, Change and Social Policy in Europe.' Taking into account the various contributions made during the conference, what priorities does the Commission now intend to pursue to place the family at the heart of Europe’s social agenda, including the Lisbon agenda?
. I would like to thank the honourable Member for raising the issue of the family in the context of the social agenda. One of the conclusions of the Irish Presidency Conference held in Dublin in May 2004 was that family and family life remain among the top sources of individual well-being. Therefore, they contribute to the social capital, although the Treaty does not provide legal competence to pursue family policy as such. However, given that the issue of family cuts across many different policy areas in which the Commission is active, it has already contributed to an evaluation of the interactions between various employment and social policies and the changing nature of families.
These interactions are already having an impact on European Union policies and will continue to do so in the future. For example, the objectives underpinning the Union's social inclusion process, the open method of coordination on poverty and social exclusion, stress the need to ensure access to housing, healthcare and education for all and to develop policies designed to preserve family solidarity.
The elimination of poverty amongst children is also emphasised. In this context, it is noteworthy that child and family poverty has gained increased prominence within the social inclusion process in recent times. For instance, one of the six key priorities agreed by the Commission and the Member States in the 2004 Joint Report on Social Inclusion is to develop a focus on eliminating poverty and social exclusion amongst children. Also, in the recent Commission Staff Working Paper on Social Inclusion in the New Member States, one of the key social inclusion challenges identified is to strengthen policies to support families and social networks, and to protect the rights of children.
Another important policy area in which the Commission gives prominence to the family is in its emphasis on developing family-friendly policies in such areas as employment and childcare. More specifically, the European employment strategy, in line with the Presidency Conclusions of the European Council in Barcelona, addresses the problem of reconciling work and family life and provides quantitative objectives for increasing the availability of child-care provision.
As to the future, the Commission envisages that the family will continue to be an issue of concern in the European employment strategy and in the Union's social inclusion process and thus for the further development of the Union's social policy agenda.
– I should like to thank the Commissioner for his reply. It is encouraging. One of the key issues for the future in the debate on employment is how to balance work and family life. What issues has the Commission identified in this important debate and how does it intend to promote discussion on them in the future? Indeed, how does it link this to the Lisbon agenda?
. Reconciling work and family life is one of the main concerns of social policy. Most of our legislative measures or our policies attempt to achieve this. As an example, we are shortly to have a revision of the working time directive, the provisions of which are designed to ensure reconciliation between family life and work. Flexible working hours is another instance of such a policy. We are working hard on this and I hope that we will have a more detailed policy in the coming months.
Article 11 of Presidential Decree 164/19.07.04, bringing Greek legislation into line with Directive 1999/70/EC(1), stipulates that workers wishing to convert to open-ended contracts must have completed 24 months of previous service, have had their contracts renewed at least once and have an 'active contract' on 19 July 2004 (date of publication) or three months prior to that date. This provision is in breach of Directive 1999/70/EC in that it applies only to those workers who complete the requisite period of previous employment midway through 2004. Both the extension of the deadline granted to Greece for transposition and the two-year delay in incorporating the directive into national law are, therefore, detrimental to workers' interests.
In a letter dated 13 February 2004, the Commission itself questioned the measures taken by the Greek Government to 'avoid abuse arising from the use of fixed-term contracts during the intervening period between the expiry of the deadline for transposition into national law and the entry into force of the Presidential Decree (81/2003). Will the Commission therefore say what measures it will take to eliminate the stipulated condition of an 'active contract', which is contrary to Directive 1999/70/EC?
. I should like to thank Mr Papadimoulis because his question allows me to clarify certain matters relating to employment contract holders in Greece, which is one issue which has arisen and, of course, to clarify matters relating to the directive on fixed-term employment.
This directive requires the Member States to take measures to:
one: improve the quality of fixed-term employment by ensuring the principle of non-discrimination is applied and
two: prevent the abuse caused by the use of successive fixed-term contracts.
The way in which the Member States achieve this depends a great deal on the Member States themselves. For example, they may define objective grounds which justify the renewal of such contracts, the maximum overall term of successive contracts and the maximum number of times such contracts may be renewed. There may be different solutions for different industries or for different categories of workers, provided the rules adopted suffice to prevent abuse.
It should be noted that this directive does not require Member States to take measures to convert fixed-term contracts to permanent contracts. Numerous countries have such rules within the framework of a package of measures to prevent abuse; however, the directive does not introduce the right for workers on fixed-term contracts to become permanent employees.
As far as the new Greek presidential decree is concerned, article 10 on transitional arrangements makes provision for certain successive contracts to be converted to open-ended contracts of employment. However, as the Community directive does not order such conversion, the method and criteria used to achieve the number and categories of employment contract holders which it covers cannot be the subject of control by the European Commission.
The first legislative act transposing the directive in Greece to which Mr Papadimoulis refers was indeed unsatisfactory as regards measures to prevent abuse from successive fixed-term contracts. The European Commission services and the Greek authorities liaised at the time so that solutions could be found more quickly and legal recourse avoided. Greece, as I mentioned earlier, has since passed a new presidential decree which changes the position in the previous presidential decree as far as the public sector is concerned. Apart from the conversion of certain fixed-term contracts to permanent jobs, the rule of thumb in the new presidential decree is that fixed-term contracts which exceed the maximum term of 24 months, as laid down in the presidential decree, are invalid and may constitute grounds for payment of compensation to workers and the imposition of sanctions, including criminal sanctions, on employers.
According to the Commission's preliminary examination, the rules for successive fixed-term contracts in the new decree do not contradict the directive on fixed-term employment. Nonetheless, given that the decree in question only covers the public sector, the situation also needs to be addressed in the private sector. As soon as Greece notifies the Commission of any additional relevant legislation transposing the directive, we shall ascertain if it complies with Community law and if it adopts the measures needed in each case.
– Commissioner, if we assume that Greece, our common homeland, had applied the Community directive which we are discussing on time, even after the extension which it was granted in 2002, thousands of people would have ensured their contracts were converted to open-ended contracts under the provisions of the presidential decree to which you refer. My question is this: Why should thousands of workers exposed to abuse by employers, be they public- or private-sector employers, pay for this two-year delay by the Greek authorities?
. Of course, the question is more an internal question relating to Greece and its various governments and departments but, as Mr Papadimoulis has specifically touched on a provision relating to the question of active contracts, because that is the meaning of the previous phrase, I should like to say that, first, this specific provision in the presidential decree – and I am talking about now, I am not referring to what happened in 2002 – does not infringe the directive, given that no obligation to convert contracts to open-ended contracts derives from it. The conversion terms for which provision is made in the presidential decree come within the jurisdiction of the Greek Government and any disputes which arise from the application of these terms may be resolved before the Greek courts.
The term whereby there must be an active contract for these people to whom you refer, and who were not recruited during the period in which the directive had not been transposed into Greek law, relates to the mechanism for converting contracts to open-ended contracts. The Commission does not therefore have jurisdiction to take measures to abolish this term, in that no such obligation to convert contracts derives from the directive.
As Mr Papadimoulis correctly observed, the Commission raised questions in the past concerning the measures taken by the Greek Government in order to prevent abuse from the use of fixed-term contracts during the delay in transposing the directive into national law. The question to the Commission concerned the previous presidential decree which, on the one hand, was late in transposing the directive and, on the other hand, transposed it incorrectly. Had this situation not been corrected in the meantime under the new presidential decree, the Commission would in theory have been able to institute the proceedings for which provision is made in articles 226 and 228, the purpose of which is to proclaim that the Member State has failed to fulfil its obligations under the Treaty and to force it to comply.
In addition, as Mr Papadimoulis referred to civil rights, the Commission could in fact take action against the Member State in the event of damage caused by late and incorrect transposition of a directive. The relevant case law exists for such action. In this way, citizens are protected from damage which they might sustain as a result of culpable and illegal delay in the transposition of a directive by a Member State, in which case the national courts have jurisdiction and may rule on compensation provided that, first, the Member State has engaged in illegal, infringing conduct, such as the delayed or incorrect transposition of a directive into national law and, secondly, there is a link of cause and effect between the Member State's conduct and the damage sustained.
As far as the case under discussion is concerned, given that the new presidential decree does not appear to contradict the directive and, subject to completion of the Commission's process of examination, there are no measures which could be taken against Greece.
What steps will the Commission take to ensure that Member States implement fully the EU Race Equality and Employment Anti-discrimination Directives?
. The deadline for the transposition of Council Directive 2000/43/EC implementing the principle of equal treatment between persons irrespective of racial or ethnic origin was 19 July 2003, and the deadline for Council Directive 2000/78/EC establishing a general framework for equal treatment in employment and occupation was December 2003 with the possibility of an additional three years to transpose the provisions on age and disability discrimination. For the new Member States, the deadline for the transposition of both directives was 1 May 2004.
In its role as guardian of the Treaties, the Commission has launched infringement proceedings against Member States which have failed to transpose the race discrimination and employment framework directives into national law by the abovementioned deadlines. Five Member States have been referred to the European Court of Justice for their failure to transpose the racial equality directive into national law.
For those Member States which have already transposed the directives, the Commission is currently examining in detail the national legislation to check that it accurately reflects the requirements of the directives. Should this not be the case, the Commission will take the appropriate measures.
I want to commend the Commissioner and his predecessor for the seriousness with which they have taken enforcement action on these directives. However, given the sheer number of European citizens affected by these directives concerning age, disability, race, sexual orientation and religion - this is not about minorities - does he find it surprising that there is such a contrast between the speed with which the Commission and this Parliament pushed through this legislation and the way that the Council and six Member States in particular have treated these directives in their failure to implement them?
. There are five Member States which have either transposed only certain parts of the directives or have failed to transpose them in full conformity. For these Member States, as I said earlier, the Commission was quick to initiate infringement procedures. In the case of the employment framework directive, a reasoned opinion - which is the second phase of the infringement procedure - was sent in July 2004 and we are expecting an answer within two months. If no reply is forthcoming, the matter will be immediately referred to the European Court of Justice. We will use all the enforcement measures at our disposal in order to persuade these Member States to move ahead with these very important directives.
As the time allotted to Question Time has elapsed, Questions Nos 35 to 58 will be replied to in writing.
The next item is the debate on the Council and Commission statements on the humanitarian situation in Sudan.
. Mr President, honourable Members of Parliament, let me start by saying that the situation in Sudan continues to be a matter of grave concern for the international community. Reports on atrocities indicate the Government of Sudan's inability – and possibly unwillingness – to take the required measures. The world is gradually losing its patience with a government that appears reluctant to assume full responsibility for all its citizens.
This applies to Darfur as well as to the North-South process. The EU remains firmly committed to assisting Sudan to return to peace and stability as a matter of urgency. Sudan should as soon as possible become a country in which all citizens are free and safe, not dominated by violence and discrimination. The government in Khartoum should be a true government for all Sudanese and assume full responsibility for the well-being of all its citizens.
A stable and democratic Sudan is also a requirement for peace and stability in the region as a whole. The continued tensions between Ethiopia and Eritrea, the problems in Somalia, the war in northern Uganda and further afield, and the ongoing crisis in the Great Lakes area are all indications of instability on the African continent. Peace in Sudan would create promising prospects for peace in the wider region. The EU should be ready to support and engage in the Darfur conflict.
In this respect, we welcome the active role of the African Union in the Sudan crisis. As much as is possible and realistic, the ownership of the solution to the Darfur crisis should rest with Africa itself. Therefore, the EU's support and engagement should, in the first instance, be through coordinating its policies with the African Union. Furthermore, the European Union should align and coordinate with other important players, such as the United Nations, the United States and other international parties, including the Arab League.
Against this background, the EU's policy on Sudan is focused as follows. First of all, support to the African Union mission in Darfur. Second, support for the mission of the Special Representative of the Secretary-General of the United Nations, Mr Pronk. Third, pressure on the government and the SPLM to conclude the Naivasha peace process. Fourth, pressure on the Government and the SLM and the JEM to conclude the Abuja peace process. Fifth, coordinating policies and actions with the other international actors. Sixth, provision of humanitarian assistance. Finally, active consideration of further measures to increase the pressure on the parties, including sanctions.
Support for the African Union constitutes a simple element to the EU's Darfur policy. The Dafur crisis has shown that the African Union is prepared to provide leadership in meeting Africa's challenges. The EU is fully behind the African Union. A strong and able African Union is crucial for Africa's future. This applies in particular to conflict prevention, management and a solution of the Darfur issue.
The African Union has taken two major initiatives. First of all, it has fielded the ceasefire commission which is monitoring the N'Djamena agreement and developments in Darfur and second, it has initiated negotiations between the Government of Sudan and the rebel movements.
The AU mission is currently staffed by 125 monitors, including monitors from the EU and the United States, and has completed approximately 20 investigations into ceasefire violations. The AU monitoring staff is supported by a protection force of 305, made up of Rwandan and Nigerian troops.
At the request of the African Union, the United Nations has prepared a comprehensive plan on how best to enhance the effectiveness of the AU mission on the ground. The plan envisages an enlarged AU mission to Darfur, with increased numbers of military observers, increased military personnel in the protection force, in the civilian police and civilian support staff. More staff will also be deployed at the AU headquarters in Addis Ababa. Depending on how these plans are further elaborated, the EU will consider supporting an enhanced AU mission in Darfur.
In Abuja, the Government of Sudan and the rebels have agreed on a humanitarian protocol and a new round of discussions on the security protocol is also envisaged. The European Union has been represented during the first round of negotiations and urges both the government and the rebels to resume the talks with great urgency.
Together with the African Union, the United Nations is an important player in resolving the crisis in Darfur. Secretary-General Annan visited Sudan in July. He reached an agreement with the Government of Sudan on a series of benchmarks laid down in the communiqué of 3 July. These benchmarks serve as a basis for the work of the Joint Implementation Mechanism, which is co-chaired by Special Representative Jan Pronk and the Sudanese Foreign Minister Ismail.
On 6 August, Mr Pronk reached an agreement with the Sudanese Government on a plan of action. The EU supports the action plan but sees Resolution 1556 as the main framework to maintain pressure on the Government of Sudan.
I believe that the message to the Sudanese authorities should be consistent and straightforward. The more so since in his report to the Security Council of 2 September, Special Representative Pronk acknowledged progress in safety in camps and in humanitarian access, but stressed that the situation in Darfur continues to be very serious. Recent evidence of continued killings of villagers in Darfur in attacks by armed forces and the Janjaweed illustrates how serious the situation remains.
Since the presentation by Mr Pronk to the Security Council on 2 September, there have been ongoing discussions on a new Security Council resolution. The European Union is in favour of a strong resolution to maintain pressure on the parties in the Sudan. At the meeting of the General Affairs Council on Monday, we discussed preliminary options for sanctions. For the moment, the threat of sanctions is probably the best means to press the Government of Sudan to comply with its commitments.
The United States supports this line also. In a public hearing in the Senate, Secretary of State Powell announced support for the expansion of the AU mission and for the idea of curbing Sudanese military flights over Darfur, and raised the possibility of introducing sanctions. At the same time, he urged the Government of Sudan and the SPLM, as well as the SLM and the JEM, to intensify efforts to conclude negotiations. This coincides with the EU point of view, as stated in our conclusions last Monday.
Finally, a word on humanitarian assistance and the way forward. While access for humanitarian assistance has improved, the humanitarian situation is still critical. Violence may have decreased but the notorious Janjaweed and militia remain active. The security situation is absolutely unsatisfactory and an important indicator for this is that hardly any of the IDPs and refugees are returning to their homes. We once more urgently call on the Government of Sudan to curb the violence, disarm and bring the Janjaweed to justice, and guarantee the safety of civilians outside the camps.
The EU is an important contributor to humanitarian assistance and so far has provided EUR 288 million. Much more is needed and, as Special Representative Pronk indicated in his report, only 50% of the funding requirements of the United Nations response to the Darfur crisis has been met, leaving a funding shortfall of USD 255 million for the Darfur crisis alone. The EU should also make a major contribution to this shortfall.
In the meantime, we should prepare for reconstruction in Darfur to be started as soon as the crisis has ended and a comprehensive peace agreement has been signed between North and South.
Finally, the way forward. The international community should continue to press for an early political solution to the conflicts that are destroying Sudan. Pressure on the parties to continue both the Naivasha and Abuja processes, support for the AU and the United Nations, humanitarian assistance and the preparedness to apply further measures, including sanctions, are key elements in the EU policy on Sudan. The EU is committed to helping to bring peace and stability to Sudan. The EU works shoulder-to-shoulder with the African Union and the United Nations, but will take its own responsibility based on the Council's conclusions of 12 and 26 July, and of 13 September. Peace in the Sudan is of enormous national significance but it will also have a crucial influence on peace in the region, as I have said. Peace in the Sudan is therefore a central objective of our African policy.
. Mr President, I am grateful for the opportunity to address the crisis which has developed in Darfur and for the interest shown by Parliament and the Committee on Development in making this its first mission of this new parliamentary term.
The mission has returned with a clear picture of a complex situation and has expressed indignation at the terrible events which continue to unfold in Darfur.
The Commission had been actively engaged in delivering humanitarian aid to the western part of Sudan before this crisis became what it has. Things are so terrible now that we have mobilised to date EUR 105 m. This has mostly been spent on basic humanitarian food aid, but we are also trying to support the political process. This amount corresponds to some 37% of what the EU as a whole has contributed. Normally, the Commission's share of support in these humanitarian crises is about 20% of what Member States give in total. I would add here that we see quite a spread when we compare what different Member States have contributed. I mention this because I find the qualitative value of what the EU as a whole is doing in a given situation is related not only to what the Commission is doing or the total amount of what we do, but also to the genuine character of commitment across Europe as a whole in support of our activity.
We are also directing money and effort to the situation in Chad, by providing shelter for an estimated 200 000 refuges from Darfur.
In mobilising aid we have been facing persistent administrative blockages from the Government of Sudan and major logistical problems resulting in substantial additional costs. More than 25% of the costs of this operation relates to the logistical problems.
The administrative problems are progressively being solved, in my view thanks to a large extent to the international community's pressure on the Sudanese Government. As to logistics, ECHO is opening a technical antenna in Darfur and another in Chad to improve coordination in the field. They will be operational by the end of this month and we are planning for an initial period of 12 months.
However, there is still a lot more to do. It is estimated that about 40% of the affected population still has no access to humanitarian aid and, in spite of improvement in some areas, violence, including systematic rape of women, is still being reported. I am aware that the mission has returned with accounts of terrible violence and great fear.
It is important for the international community to remain mobilised, as the humanitarian needs will continue for another year, even in the best-case scenario. As we have seen, the effects of these crises continue to be felt and we must organise ourselves to handle them better in future.
In parallel to humanitarian aid, the EU has been very active in the political sphere. We have mobilised for the first time the EDF-funded African Peace Facility, providing the bigger part of the budget of the mission of the African Union. This has allowed a rapid response from the African Union Peace and Security Council via a decision taken at its first official meeting and following the humanitarian ceasefire agreement in N'Djamena. It has sent some 150 observers and a 300 strong military protection force to monitor the ceasefire.
In spite of the limited scale of this operation, results in the field have been positive. I firmly believe that only an African Union initiative will have the political weight and relevance to oblige the belligerents, and in particular the Government of Sudan, to comply with their commitments. This does not mean that others should not and cannot play a very important role. Partnership and ownership are not incompatible, especially when the partnership is carried out in a professional manner, reflecting the sound principle that visibility is fine but feasibility is better.
It is clear that some of the existing weakness of the organisation experienced by the African Union could, and should, be addressed by an enhanced partnership with the United Nations and with the EU as such, including our Member States. However, I appreciate, as the presidency has also today clearly stated, that the African Union has to be in the driving seat. They have to initiate and drive this mission.
In this respect the Commission is ready, in liaison with the Member States and if the AU so requests to envisage additional support through the peace facility to a well-planned extension of the AU mission in Darfur.
The most urgent objective is clearly to ensure maximum protection for the civilian population. The whole problem of whether or not to return, and what to return to, essentially depends on people's feeling of security in that situation.
We have to be ready to discus with the parties in appropriate fora a possible amendment of the current mandate of the AU mission, if the Government of Sudan is unwilling or unable to effectively protect the population of Darfur. This is a must.
It is also important to note that we are facing a real conflict. There is more to this than some disorganised violence. There is not only the problem concerning the Government of Sudan, there are rebel groups fighting for their agendas they do exist.
For that reason, all this has to be dealt with through a serious effort to mediate, putting pressure on all the parties.
It is also important to emphasise that a sustainable political solution for Darfur necessarily has to be articulated and worked out in parallel with and in relation to the global Naivasha process. A solution for Darfur alone will not solve the wider problem. In fact the problem in Darfur did not come out of the blue, it was a result of the problems in Sudan.
A measure of political agreement has been reached in Abuja and that is a good start, but we have to support all forces working to push this in the right direction and at the same time focus on the enormous task of improving the humanitarian situation in the field.
Mr President, I was a member of a fact-finding mission of the European Parliament to Darfur. My conclusions are as follows: the security situation there is alarming; the political situation has not changed; the Sudanese Government is not willing to take any steps beyond those forced upon it by international political will; the humanitarian situation has improved only slightly.
I am very sorry to state here that only a very short time after 9/11 we have tens of thousands of very poor people living in camps. There is no future for them, nor any way back. Fifty per cent of the population in the camps is under 15 years of age, so we are creating a new generation of deprived people who can only take up Kalashnikovs and become new fundamentalists and new extremists. We have to be very precise in the measures that we take to ensure our individual and common security.
What are the points to be discussed? The first is the ethnic context. We have seen that there are no Arabs in the camps. Ninety per cent of those to whom we have spoken do not have Arabic as their mother tongue. In Arabic they are called ‘Suda’, the black population. There is massive sexual violence. One sheikh told us that they have to send women out of the camps for food and water because they at least come back, whereas if they send men, they are killed. There is mass killing and a mass expulsion of the population from its camps. This should be stopped immediately. The situation is even more alarming in security terms than in humanitarian terms.
With regard to humanitarian aid, it reaches up to 60% of IDPs in the camps. The situation has improved because the Sudanese Government allows NGOs and certain humanitarian organisations to reach the territories under its control.
Mr President, I would like to say at the very outset that everything I saw in Darfur confirmed the view that what we are seeing there is a genocide. The evidence and the testimonies that we took from the people we spoke to all referred to collaboration between the Janjaweed and the Government of Sudan.
What the people talked about was coordinated violence against them. It was not random violence, it was coordinated by the Janjaweed with the assistance and collusion of the Government of Sudan. We heard of decapitation, burning, brutality, terror and awful suffering from the people that we spoke to. It was only in 1994, when I was in Rwanda, that I ever saw the degree of terror in people's eyes that I saw in those camps in Darfur and in Chad.
We need to see an effective global arms embargo, an international commission of inquiry; we need targeted sanctions against those, both in government and business, who have been connected with these atrocities and I believe that there should be an oil embargo. 320 000 barrels of oil are produced each day but the benefits of those barrels of oil never reach the people of Sudan.
To both the Commission and the Council I would say that in Al Fasha the African Union expressed no enthusiasm for an increased protection force. They had little coordination with the United Nations or discussion on the plan of action. They called for more monitors and for an international policing and human rights monitoring force. They said they were not able to deal with the current challenges they faced, never mind having to deal with a substantially increased force. They were very clear and very adamant on that.
To both the Commission and Council I would also say that the plan of action agreed by the UN is leading to the Government of Sudan now deploying forces towards the safe areas, into the rebel areas, and causing immense instability and difficulty. They are contravening the no-fly zone. When we landed in Al Fasha, an attack helicopter was hovering overhead. On our visit to one village, we saw the rockets that had been fired at the people, destroying the village and sending the people scattering into the bush.
We want to hear no more of 'never again' from anyone in the international community. We have to challenge the Government of Sudan and stop its relentless Orwellian denial of what is happening in its country. The pattern of violence must stop.
Mr President, I was a member of last week's delegation to Darfur and I want to focus on the humanitarian situation there.
As a result of brutal attacks by the government of Sudan and its allied militia, a quarter of the population of Darfur had fled their homes in terror. Two hundred thousand had crossed over the border into Chad and 1 200 000 are internally displaced within Sudan. Humanitarian access has improved as the Council stated but we were told that one in three is still cut off from assistance because of the rains and the lack of capacity, and because of ongoing clashes between government and rebel forces. This adds up to a situation of enormous fragility. All displaced persons need access to humanitarian aid and they will need it for at least another 18 months because they have not been able to grow crops this year. The worst possible scenario would be for humanitarian assistance to be cut off by renewed fighting or political obstacles. That would leave 1.2 million people facing starvation.
When the delegation visited Darfur, all the people we spoke to in the camps told us the same thing: they wished to return to their homes but they were terrified of further attacks. There will be no end to the humanitarian crisis in Darfur until people feel safe to return home. That will only happen if there are no more violations of the ceasefire, and if there is a comprehensive political solution to the conflict.
I should like to make a plea that in our discussions we do not get too bogged down on issues such as whether this is or is not genocide in Darfur. Let us concentrate on the actions that this Parliament can take to support the African Union ceasefire monitors and the peace negotiations. If we fail to be practical in this crisis, then we will let down more than one million Sudanese people who are dependent upon us for their survival.
Mr President, ladies and gentlemen, we naturally share Parliament’s stated desire to come to the aid of the civilian communities of Darfur and to put an end to a civil war that has been appalling from both a humanitarian as well as a political perspective, and to do so, as has already been mentioned, with the support, for example, of the African Union’s initiatives. While it is useful and essential, however, to be a good fire-fighter, I feel that it is even more essential for us not to lapse into starting fires of our own. I should therefore like to address the subject of access to oil resources, which is becoming increasingly difficult and beset by conflict. It is an issue that has, to terrible effect, been fanning the flames of the situation in Darfur for a number of years.
It is a familiar scenario: tensions and wars intensify as access to oil resources becomes a source of conflict and a major issue both for a number of international powers and for the local powers. Not only are the USA and Europe – particularly France, which has a major influence in the region – implicated in this situation, but so are China and a number of Asian countries. We are also all aware of the scandal of the misuse of oil revenue, which often serves only to fuel the personal enrichment, corruption and arms purchases that we see today, not to mention the worsening breaches of the human rights of the communities affected, all of this against a backdrop of successive dictatorships that are, in turn, sometimes supported more or less openly by the same people who are today expressing outrage at the situation.
Faced with this situation, I feel that the EU has major responsibilities and is duty bound, at world level and thus within the UN, to launch an entirely different energy policy, one that is fair, sustainable and genuinely intended to serve the citizens, and to do so with the help of politicians, oil companies and civil society. We must also step up the fight against financial crime and against tax havens; we must block the financial accounts and the profits of dictators and profiteers of all kinds. We must, of course, offer our solid support for alternative energy policies both at home and in countries such as these, and Europe must also be much more demanding and much more vigilant as regards the support offered by the major providers of international funds to certain oil projects, such as the Chad-Cameroon oil pipeline. We must support civil society and the democrats in these countries and, in short, must be able to act diplomatically, politically and economically in a coherent fashion. I feel that this could constitute an essential and even priority task for the future representative of a strong common foreign policy – a policy that we all wish very much to see.
– Mr President, ladies and gentlemen, in the displaced persons camps in Sudan and the refugee camps in Chad our parliamentary delegation came across an extraordinary, woeful section of humanity: civilians, women, children, men, the new damned of the earth, fleeing from violence and death and living in fear of being attacked and of having to flee yet again. They want to go back to their villages, hundreds of which have been destroyed, but they want to go back in safety. They are therefore asking the international community for a greater presence. They do not trust the Sudanese Government and are calling for justice to be done and for the crimes against them not to go unpunished.
We are facing an immense tragedy – a million displaced persons, 200 000 refugees, 30 000 dead – faced with which the international community intervened very late in calling for a cease-fire and the opening of peace negotiations.
In the camps we visited we did not see anyone dying of starvation. Emergency aid has arrived except in the rebel-held areas, which the humanitarian aid convoys cannot reach because of the rains, which is why there is no complete check on the conditions there. Even in the areas that the war has not touched, however, we saw immense poverty. Many Sudanese or Chadian citizens are registering as displaced persons or refugees in order to get food and medical care. Indeed, the Darfur democratic opposition groups that we met, whether they were African or Afro-Arab communities, agreed that the armed conflict begun by the SLA or JEM forces was rooted in underdevelopment and a policy aimed at marginalising the region, specifically the African communities. The danger that violence might break out again is always present. If the causes are not removed, it may not just be Darfur that explodes.
I therefore think it is essential for the European Union to push for positive results from the Abuja negotiations. We must put pressure on the Sudanese Government and the SLA or JEM forces to observe the cease-fire and, as you yourself said, we must cooperate especially in strengthening the presence of African Union forces and human rights observers. We must also help those parts of civil society that uphold human and social rights to put across their message more strongly. I also believe it is vital to take the Naivasha agreements forward and to support them.
As many people in Sudan told us, the only possible solution is a political one; it cannot be by military means. That is why I believe a strict arms embargo needs to be imposed on Sudan not only by the European Union but also by the United Nations, just as strong pressure also needs to be put on Eritrea or anyone who sells arms to the rebels.
These are difficult times, because war and terrorism are destroying our lives. I believe we have to act wisely and with determination so that the people of Sudan can move on towards development and justice.
Ladies and gentlemen, a humanitarian disaster on an almost unimaginable scale is taking place right now in Sudan. According to the UN’s international organisation, WHO, approximately 10 000 people are dying every month in the refugee camps in Darfur in Western Sudan. Most of these are children.
The surrounding world is aware of what is happening in Sudan but, in spite of this, is powerless to act faced with this humanitarian tragedy. We agree that the surrounding world must act immediately. The issue is, however, that of how the conflict is best to be resolved. It is important to bear two principles in mind. Firstly, that of broad international support and, secondly, that of respect for international law.
Intervention in Sudan must be based on a UN mandate, affording the greatest possible international support. The UN should act in cooperation with the African Union. The action would thus have the support of the African countries, which would facilitate a lasting solution. One UN organisation that could be used is, for example, the multinational force, SHIRBRIG. This intervention force was one of the UN actors in the conflict between Ethiopia and Eritrea. Military intervention by the EU would be in danger of making it more difficult to conduct a successful UN intervention. The plans for an EU intervention in the Sudan conflict also give the impression of being a springboard for the creation of an EU army able to act without a UN mandate. The EU Constitution makes it possible for the EU to intervene in conflicts without UN support. This would be in danger of weakening international law.
Action within the framework of the UN is the best prior condition for creating broad international support for resolving the conflict. In that way, the intervention would also take place within the framework of international law. The solution to the conflict would thus be more legitimate and more sustainable. Thank you for giving me the floor.
Mr President, the Sudanese Government has failed to carry out its serious international obligation under UN Security Council Resolution 1556 of last July. This is the opinion of many international human rights organisations, including International Watch and the International Committee of the Red Cross.
It appears that many camps in the western region of Darfur in Sudan are still in control of both the Janjaweed armed militia and the Sudanese Government. That is simply an intolerable situation. The agencies must be given free and unencumbered access to these camps. That is not the case at the moment. Many aid agencies are working in very difficult situations.
This too is the view of members of the Committee on Development who recently travelled to the Darfur region on a fact-finding mission on behalf of the European Parliament. We heard this afternoon from many of those who were on that mission. I congratulate them for undertaking it and for bringing their reports back. I look forward to the next meeting of the committee. I am sure we will hear in more detail about what they heard and saw.
I believe that one of the best ways forward is to engage more African Union troops to act as peace-keepers in the Darfur region. That would also help to ensure that we could put in place an African solution to an African problem. Up until now we have not been able to achieve this because there are not enough African Union troops on the ground who could enforce a ceasefire. The Sudanese Government has, for the most part, imposed stalling tactics, which has resulted in the small numbers of African Union peace-keepers being denied access to all regions around Darfur. The Sudanese Government has said that there are enormous difficulties and that it needs more time; but as one of the earlier speakers said, is the government unable to carry out what we have asked it to do, or is it reluctant? The more one listens to people - whether it is aid agencies or members of our Committee on Development or other groups - who have been out there and have seen first hand what is going on, one has to say that there is a total lack of commitment to do anything about the violence that is happening on the ground.
I support the strong role that the European Union has played in providing humanitarian aid to the people of Sudan. Its value is in excess of EUR 400 million this year. The European Union will continue to be the largest donor of international aid to Sudan for some time to come.
The Sudanese Government must now realise the clear challenge that it faces. It must fully meet its international responsibilities and its responsibilities to its own people, or face further international condemnation in the form of sanctions. The European Union, together with the United Nations, should seriously consider imposing a global arms embargo on Sudan. This would play a constructive role in helping to cut off military supplies to both the Sudanese Government and the Janjaweed armed militia.
Thank you very much, Mr President. I shall try to make good use of the time.
I should like to thank the Minister for also coming to the Committee on Foreign Affairs to tell us about the steps about to be taken to help in this situation. After listening to all this, I shall anxiously await next week’s Security Council decision and the decision of the UN plenary session with respect to this situation, so that the European Union will then also be able to make its own independent decisions as regards its own further measures. I believe that the horrors of which we have heard cannot be resolved by simply increasing the aid resources allocated to these people in order to provide for their basic needs for survival, but that there is a real need to attempt to settle these matters through economic pressure on the government. A joint approach by all the organisations which might be able to help here involves treaties with the African Union or the UN and also with the United States. I shall keep my fingers crossed that a decision will be taken as soon as possible on behalf of these unfortunate people.
Mr President, in Darfur genocide has unfolded before our eyes. It demands immediate action. It is the world's largest current humanitarian crisis. It has led to the displacement of 1.4 million people inside Sudan, over 200 000 people into neighbouring Chad and the number of civilian deaths has risen to almost 50 000.
The government in Khartoum has armed the militia group, the Janjaweed, to attack the non-Arab-speaking civilian population and supported them with rocket attacks by helicopter, Antonov and MiG planes. The bombardment of villagers and systematic rape have terrorised the population and caused a serious humanitarian crisis which will escalate with the arrival of the rainy season.
The international community has accepted that genocide is now being committed and this brings into place a whole new series of legislative measures for us, including activating the United Nations Security Council to authorise the jurisdiction of the International Criminal Court to Sudan to arrest and punish the perpetrators of these terrible war crimes, whether or not Sudan fails to exercise its sovereign jurisdiction or sign the Rome Statute.
Despite humanitarian aid, refugee camps are currently witnessing around 100 000 deaths per month due to dysentery and the atmosphere of insecurity. The crisis could lead to a further genocide. We must show that this is not Rwanda, that we now know how to react to this type of crisis in order to save human lives as we demonstrated in Congo. Every day the situation worsens. For this reason, we must pressurise the Sudanese Government to honour its commitment made on 3 July to enable the flow of humanitarian aid. Khartoum also needs to accept the deployment of international observers from the African Union and the European Union.
The cease-fire agreement should be respected. Military aircraft should be grounded in Darfur and the disarmament process of the militia speeded up. The UN should impose a global arms embargo on Sudan. The government, Chad, Libya and the Central African Republic should rigidly control the trade in small arms in the region and the African Union should establish an international police force. We must finally act to put an end to this situation.
Mr President, the Darfur humanitarian crisis has political origins. The people of Darfur have been involved in an uprising, not for separatist claims, but against the under-development and political and economic marginalisation to which they have been subjected by Khartoum, which has been fomenting inter-ethnic conflict since the 1980s. We are not dealing with a government that is reluctant to carry out its responsibilities, but with a dictatorial government that spends over half of the State budget on ‘Migs’ and other military supplies, and does not invest the profits from oil in helping the Sudanese people. It is a regime that is accustomed to living with sanctions, adept at exploiting the rivalries within the international community and capable of mobilising countries to which it sells oil or from which it purchases arms, such as China and Pakistan, under the protection of the Security Council. It is a government that realises that there is no political will, when permanent members of the Security Council use words like genocide to describe what is happening in Darfur and do not act immediately with adequate resources to stop it with anything more than words. The Sudanese Government is therefore only partly meeting its obligations under Resolution 1556, but has not met the key obligation, which is to put an end to the war that it is waging on its people in Darfur.
The African Union is undertaking a mission that is worthy of the European Union’s praise and support. More must be done as regards logistical and military capability; more needs to be done to assist coordination between the African Union and the United Nations; more needs to be done in terms of the rapid support provided to the humanitarian organisations and to the humanitarian agencies on the ground. It is essential that we increase the international presence on the ground, with both African Union ceasefire monitors and peace-keeping forces, and the humanitarian agencies, human rights monitors and an international police force. There must also be a clear mandate from the Security Council to protect the civil population at risk. This is what all of the refugees and displaced persons with whom Parliament’s mission spoke asked us to do. EU governments both inside and outside the Security Council have a particular responsibility to deliver a coherent message to the Sudanese Government, which, at its core, is weak, ridden with rivalries, dictatorial and corrupt. If Parliament and European governments think that the situation ‘amounts to genocide’, then the very least that they can do is recommend an arms embargo and an oil embargo. This is the only language that the Sudanese Government understands. The EU and the entire international community must demand that the ceasefire be enforced and must demand that the present agreement be extended to all regions.
– Mr President, Minister, Commissioner, ladies and gentlemen, we are reacting to a crisis that was sparked off and exploded in March 2003. We are in September 2004, and this delayed reaction is not due to the fact that we did not know. Let us just think of how few doors we have knocked on in all these months. We have reacted late because of a political calculation that proved to be wrong, which was to focus everything on the Naivasha process, and therefore Khartoum thought it had to intervene elsewhere. I am merely trying to draw attention to the fact that major tensions are exploding in eastern Sudan, and I should not like us to react in a year’s time once it has turned into an inextricable crisis. It is a complex problem which, in my opinion, should be tackled as a whole.
In conclusion, with regard to security, there is the problem of a real atmosphere of impunity. I should like to remind the Presidency and the Commission of the existence of an instrument, namely the International Criminal Court and in particular Article 7 of the Statute, on the basis of which the Security Council can ask the Prosecutor to initiate an investigation. I mention this because, alongside the Commission on Human Rights, this is an instrument on which Europe has worked so hard that I believe it can and must be brought into play in this particular crisis.
Mr President, we have in fact known about the tension in Sudan for many years, not just one year. Once again we are witnessing a humanitarian drama which, in truth, disguises a political drama. It is this drama which must be dealt with: a humanitarian emergency, which could be even worse, is yet to come. According to the calculations of many NGOs, between 100 000 and 350 000 people may die as a result of a generalised famine.
We must therefore take quick measures and I am therefore also happy that both the Council and the Commission are taking measures in this regard. We must continue with humanitarian aid, we must put pressure on the government of Khartoum to disarm the militias and if this means sanctions are needed, they must be imposed. The number of international observers must also be increased, and they must specifically be African.
I would like to draw attention to the importance of emphasising the need to deal with the causes, of political origin, which relate to the poverty of the country, which relate to having allowed the authoritarian regime in Khartoum to exist for many years and which furthermore have allowed, amongst other things, while we remained silent, European countries such as the United Kingdom, Spain and Cyprus to export arms to that country, violating the code of conduct on arms, and we must therefore meet the need to review this process and once again demand that the United Nations enforce a complete embargo in relation to this issue.
Mr President, the President of the United States has described the violence in Sudan as genocide and he is undoubtedly not far from the truth. The number of people killed in and around Darfur is currently estimated at 50 000, and more than a million people are on the run. The Arab militiamen who are responsible for these atrocities are given free play by the Islamic Government, which has a crushing responsibility for the events that are now unfolding. According to Mr Pronk, the UN special envoy in Sudan, the Sudanese Government is cooperating in good faith, but, and I quote ‘the agreements on the ground are not yet applied in Darfur’. The question is what should actually happen in order for there to be clear condemnation of the Islamic regime in Sudan. The Commission is similarly grappling with this politically correct diffidence. So far, the Council and the Commission have been extremely reserved, not to mention lukewarm, in their reactions to the events in Sudan. It is therefore time that bold sanctions were taken, such as for example an oil embargo, together with all other necessary measures, in order to put a stop to the violence in Sudan.
– Mr President, ladies and gentlemen, a humanitarian disaster of alarming dimensions is taking place before our very eyes in Sudan’s western province of Darfur. Although I have not been a member of the committee, and do not have relevant experience in this area, one thing that has become clear to me so far from this debate is that the crisis is following the same pattern as all such crises. We react too late and not forcefully or coherently enough. This makes it possible for genocide to continue unpunished, and for a government which bears responsibility for this ongoing massacre simply not to take us seriously. Even if there could be no question of conflict prevention, it is still essential for damage limitation to take place at least now, and for international pressure to be stepped up by the coordinated action of the EU, the USA, the UN and the OAU, so that a stop is put to this genocide. The deployment of more African Union troops should be made possible, the International Court of Justice should be able to take action, and, above all, I believe that we should not only toy with the idea of sanctions, but come to see them as a genuine alternative. This means sanctions of any kind, which will force the Khartoum Government to abandon the cynicism which they show in their dealings with us.
Mr President, 50 000 have been killed in the last 18 months, there are a million refugees and the Government in Sudan, a dictatorship dating back to 1989, is still in government. A government which nods diplomatically in agreement with the international community and politely listens to its requests, but meanwhile accepts the Janjaweed militiamen in its own army, while the killing and raping continues as before. It is apparent that this government is prepared to conclude real peace agreements only if there is a real threat, and the willingness to realise this threat is being illustrated. In southern Sudan, we saw that the oil boycott threat worked with this government. Last week in the European Parliament, Mrs Van Ardenne stated that she considers the oil boycott as one of the measures to put the government under pressure. In the Security Council, Europe, together with the African Union and the United States, must continually and unanimously press home that either the Sudanese Government must observe the agreements with Kofi Annan or else that a specific oil boycott will be introduced which is irrevocably proclaimed via the Security Council. The question that many are left with is: will these remain just words, and does the Sudanese Government meanwhile have little to fear, or are we prepared to actually see this matter through via the Security Council? I truly hope that there is strength in unity in this respect.
Mr President, almost undoubtedly the Darfur humanitarian crisis is the worst in the world today, with approximately 1.4 million people displaced, many to camps in Chad, and an estimated 50 000 killed, and, according to WHO estimates, 10 000 dying monthly from disease and violence.
The USA is now accusing the Khartoum Government of genocide by its proxy Janjaweed Arab militiamen against African local tribes, who rose up in February 2003 against the government. The government is said to be dominated by only two ethnic Arab tribes, who have excluded the Sudanese Africans from power and the sharing of Sudan's oil wealth.
This a complex dispute, with the Justice and Equality Movement through its 'Black Book', circulated in Khartoum last year, calling for more democracy but from a radical Islamist perspective. The hands of Dr al-Turabi seem to be at work in Darfur, settling scores against President Bashir, responsible for expelling Osama Bin Laden from Sudan in 1996. It must also be said that the rebels have been brutal in their attacks on Sudanese Government workers, in particular policemen.
The UN has now promised a review and Washington is calling for a UN commission of inquiry and for consideration of trade sanctions, including arms and an oil embargo. The EU will probably follow suit.
Understandably, no one in the EU wants direct military intervention, but only supports the continued presence of African Union troops as monitors and possibly as peacekeepers. The UN and EU sanctions may be very difficult to enforce in such a vast country as Sudan, especially with the recent large investments in the oil sector by China and India, which would be negatively affected. Recent reports of the Janjaweed, who have razed 405 villages to the ground and continue to wreak havoc, including the systematic raping of women, claim they have been disgracefully integrated into Sudan's military.
Something must be done, as Sudan is just emerging from the long civil war in the south. However, with the lessons of Iraq in mind, no western power, to my mind, will contemplate military intervention. I call upon the African Union to show the world what it can do.
– Mr President, ladies and gentlemen, I think the figures and numbers that Mrs Hybašková and Mrs Morgantini have given us need no comment but just deserve our absolute respect. I shall be more cautious in seeing the shadow of al-Qaeda behind every conflict that breaks out on this earth. I am not particularly interested in President Bush’s definition of genocide or in deciding on a point of law as to whether we are dealing with genocide in this case. I am much more interested, as other Members have said, in what we can do and what we must not do.
What we certainly can do is envisage direct, rigorous sanctions, such as an arms embargo or an appeal to the International Criminal Court, as Mrs Bonino has suggested, in order to seek a political solution. Of course, we must at all costs avoid creating the preconditions for a military intervention, even though it would be justified on humanitarian grounds.
Mr President, we are all aware that the history of recent years, from Bosnia to Iraq, has been that of the arbitrary and often counterproductive use of force to resolve crises. That is an option to be avoided, most of all because we would risk turning this region into a never-ending war zone.
– Mr President, ladies and gentlemen, I personally am not inclined to use the word genocide too freely. Nevertheless, the situation in Sudan is extremely serious and requires a radical change in the European Union’s position.
It is not enough to provide aid, but the populations need to be able to have access to it in complete safety. It would therefore be helpful if Parliament took a harder line in condemning the actions of the Sudanese Government, which is continuing to arm militias with the aim of terrorising the civilian population of Darfur. The Sudanese Government is cunningly playing for time in order to gain a unilateral advantage, while also benefiting from the difficult international situation that sees the supranational institutions and the whole of public opinion concentrating on the fight against global terrorism.
Parliament therefore needs to pass a new resolution, which must include a demand for a total arms embargo as well as selective sanctions that can put pressure on the government and the armed forces without hurting the civilian population. From now on the Sudanese Government needs to feel the eyes of the world upon it every day.
. Mr President, the European Union and the Council of Ministers are deeply conscious of the worsening situation. We are following the situation very closely and I share your concerns. I have listened very carefully to the suggestions you have made and to your calls for action.
I also agree with those speakers who have stressed the fact that what we need is a political solution, not a military solution. Military force would only lead to further bloodshed and we want to avoid that. It is in that context that we believe that the African Union, which has taken the lead, should continue to be in the driver's seat. At the same time, however, we see how important it is that a cohesive and coherent effort be undertaken so that the African Union, together with the United Nations, the European Union and the United States, exert increasing pressure on the Sudanese Government as we have done from the beginning - notably as the Dutch Government, but also as the European Union over these past months.
We will also continue to push the African Union to implement the suggestions that have been made by the United Nations. I listed a number of possibilities: increase the number of observers, increase the military force supporting these observers, increase the civilian presence, send a police force even a European Union police force, if the African Union asks for one. It is very important that we cooperate very closely and that the African Union tries to find an African solution to an African problem. We must lend all the support we can muster.
I believe that we should follow a twin-track approach on the calls for action. On the one hand, I share the feelings of all those who have said that continued, strong diplomatic pressure on the government of Sudan is an absolute requirement. We have done this and will continue to do so in the context of the meetings we have. For example, next week we have a meeting the United Nations. I have also met with ministers: at the end of July I invited Minister Ismail to the Netherlands. There was a strong exchange of words on the situation. Promises were made, but as we have seen they were not kept. That is why there should also be another track, and that track, as many of you have said, consists of sanctions.
The European Union is currently examining all the possibilities for imposing sanctions very carefully, but we think that sanctions should be effective. They should really hit the government and they should also be all-encompassing, so, together with the Commission and the Council secretariat, we are drafting a comprehensive review of which sanctions are possible. Among those sanctions, we are considering an oil boycott, an arms embargo and many other possibilities to make it crystal clear to the Sudanese Government that we mean business.
On the other hand as Commissioner Nielson mentioned we should not forget that humanitarian aid is of the essence. If one talks to Mr Lubbers or Mr Pronk as I have recently it is very obvious that one aspect is the situation in respect of the Sudanese Government. The other aspect pertains to the humanitarian aid situation, which is terrible at the moment. There too, the European Union is doing everything it can.
As far as Mrs Bonino's suggestion on the International Criminal Court is concerned, you will understand that I wholeheartedly agree with this. The International Criminal Court with its seat in the Hague is something we endorse whenever we can. However, we should not forget that what we need first, in the United Nations, is to discuss the situation on the basis of Mr Pronk's report. Subsequently, the United Nations Security Council should make a request, and then we can act to initiate proceedings in the International Criminal Court.
I can only repeat that we are very concerned about the situation. We take everything you have said into account and take it very seriously. We are deeply aware of the suffering of the people there and of what has happened. Whether you call it genocide or not, the situation is very serious. We have to be willing to take action. In the meantime, we are waiting for the outcome of the discussions that are to take place shortly in the United Nations.
. Mr President, I would warn against jumping into the terminology of genocide. At the moment there is no authoritative evidence that this is the correct way of characterising the events in question. This is an impossible discussion because, once the word is there, any attempt to clarify and analyse it is only seen as an attempt to cover what it looks or sounds like, an attempt to make it easy to understand. This is very serious: rushing to use certain words, and acting and speaking as if these words are the actual facts, is not the way to clarify to the public that what we see is unacceptable and has to be stopped. Taking that step and using certain terminology at this stage can be, in my opinion, problematic. We need to establish the facts, and I expect this to happen.
There is a risk here that myself and others are seen to be taking this matter too lightly. Even with that risk, I would like to make the point that in relation to the tradition of impunity in these matters, I find it important that the African Union has been encouraged to do something and is not sitting passively waiting for the government to comply. The African Union is totally publicly committed to putting pressure on the government, and at the moment is making an effort to increase its engagement in Darfur, both quantitatively and qualitatively in terms of the mandate. This needs to be supported. It is a new experience for the so-called international community to be able to relate to and support something like this, which we have never encountered before in an African crisis.
We need to do more. The UN's role is absolutely essential. The commitment throughout Africa, via the African Union, to use the newly created Peace and Security Council has created a basis for the UN to act. Without this there would have been little grounds for optimism. Even that word is perhaps out of place in this instance.
What can we do to exert maximum pressure? I still have not signed the country strategy paper for Sudan. More than EUR 400 million is available via unspent funds – which could not be used for normal development cooperation activities during the many years of fighting between north and south – and new money from the ninth EDF. This large amount of money cannot be made available until we see a comprehensive peace agreement. It is a political fact of life, which comes as no surprise anywhere not here and not in Khartoum that the situation in Darfur must be seen as part of any definition of peace in the country. This pressure is a major element in our effort to push things in a better direction.
In the coming year we will face not only the demands relating to humanitarian aid, but we will also have to prepare to secure the livelihoods of the people whom we hope to assist in returning to their homes as soon as possible.
Thank you very much, Commissioner.
I have received one motion for a resolution tabled in accordance with Rule 103(2) of the Rules of Procedure.(1)
The debate is closed.
The vote will take place tomorrow, Wednesday, at noon. (2)